Exhibit 10.1

 

AMENDED AND RESTATED

 

LIMITED PARTNERSHIP AGREEMENT

 

OF

 

SILVER BAY OPERATING PARTNERSHIP L.P.

 

a Delaware limited partnership

 

dated as of December 19, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINED TERMS

1

 

 

 

ARTICLE 2

ORGANIZATIONAL MATTERS

16

 

 

 

Section 2.1.

Formation

16

Section 2.2.

Name

16

Section 2.3.

Delaware Office and Resident Agent; Principal Office

16

Section 2.4.

Power of Attorney

16

Section 2.5.

Term

17

Section 2.6.

Partnership Interests Are Securities

17

Section 2.7.

Certificates for Partnership Interests

17

 

 

 

ARTICLE 3

PURPOSE

18

 

 

 

Section 3.1.

Purpose and Business

18

Section 3.2.

Powers

18

Section 3.3.

Partnership Only for Purposes Specified

18

Section 3.4.

Authority; Obligations

18

 

 

 

ARTICLE 4

CAPITAL CONTRIBUTIONS

19

 

 

 

Section 4.1.

Admission and Capital Contributions of the Partners

19

Section 4.2.

Issuances of Additional Partnership Interests

19

Section 4.3.

Additional Funds and Capital Contributions

20

Section 4.4.

Stock Option Plans and Equity Plans

22

Section 4.5.

Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan

24

Section 4.6.

No Interest; No Return

24

Section 4.7.

Conversion or Redemption of Capital Shares

24

Section 4.8.

Other Contribution Provisions

24

 

 

 

ARTICLE 5

DISTRIBUTIONS

25

 

 

 

Section 5.1.

Requirement and Characterization of Distributions

25

Section 5.2.

Distributions in Kind

25

Section 5.3.

Amounts Withheld

25

Section 5.4.

Distributions to Reflect Additional Partnership Units

25

Section 5.5.

Restricted Distributions

26

 

 

 

ARTICLE 6

ALLOCATIONS

26

 

 

 

Section 6.1.

Timing and Amount of Allocations of Net Income and Net Loss

26

Section 6.2.

General Allocations

26

Section 6.3.

Regulatory Allocation Provisions

26

Section 6.4.

Tax Allocations

28

 

 

 

ARTICLE 7

MANAGEMENT AND OPERATIONS OF BUSINESS

29

 

 

 

Section 7.1.

Management

29

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 7.2.

Certificate of Limited Partnership

33

Section 7.3.

Restrictions on General Partner’s Authority

33

Section 7.4.

Reimbursement of the General Partner and the Special Limited Partner

35

Section 7.5.

Outside Activities of the General Partner and the Special Limited Partner

35

Section 7.6.

Transactions with Affiliates

36

Section 7.7.

Indemnification

36

Section 7.8.

Liability of the General Partner and the Special Limited Partner

38

Section 7.9.

Other Matters Concerning the General Partner and the Special Limited Partner

40

Section 7.10.

Title to Partnership Assets

40

Section 7.11.

Reliance by Third Parties

40

 

 

 

ARTICLE 8

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

41

 

 

 

Section 8.1.

Limitation of Liability

41

Section 8.2.

Management of Business

41

Section 8.3.

Outside Activities of Limited Partners

41

Section 8.4.

Return of Capital

41

Section 8.5.

Rights of Limited Partners Relating to the Partnership

42

Section 8.6.

Partnership Right to Call Limited Partner Interests

42

 

 

 

ARTICLE 9

BOOKS, RECORDS, ACCOUNTING AND REPORTS

42

 

 

 

Section 9.1.

Records and Accounting

42

Section 9.2.

Partnership Year

43

Section 9.3.

Reports

43

 

 

 

ARTICLE 10

TAX MATTERS

43

 

 

 

Section 10.1.

Preparation of Tax Returns

43

Section 10.2.

Tax Elections

43

Section 10.3.

Tax Matters Partner

44

Section 10.4.

Withholding

45

Section 10.5.

Organizational Expenses

45

 

 

 

ARTICLE 11

PARTNER TRANSFERS AND WITHDRAWALS

45

 

 

 

Section 11.1.

Transfer

45

Section 11.2.

Transfer of General Partner’s Partnership Interest

46

Section 11.3.

Limited Partners’ Rights to Transfer

47

Section 11.4.

Admission of Substituted Limited Partners

49

Section 11.5.

Assignees

50

Section 11.6.

General Provisions

50

 

 

 

ARTICLE 12

ADMISSION OF PARTNERS

52

 

 

 

Section 12.1.

Admission of Successor General Partner

52

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 12.2.

Admission of Additional Limited Partners

52

Section 12.3.

Amendment of Agreement and Certificate of Limited Partnership

53

Section 12.4.

Limit on Number of Partners

53

Section 12.5.

Admission

53

 

 

 

ARTICLE 13

DISSOLUTION, LIQUIDATION AND TERMINATION

53

 

 

 

Section 13.1.

Dissolution

53

Section 13.2.

Winding Up

54

Section 13.3.

Rights of Holders

55

Section 13.4.

Notice of Dissolution

55

Section 13.5.

Cancellation of Certificate of Limited Partnership

55

Section 13.6.

Reasonable Time for Winding-Up

55

 

 

 

ARTICLE 14

PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS; MEETINGS

56

 

 

 

Section 14.1.

Procedures for Actions and Consents of Partners

56

Section 14.2.

Amendments

56

Section 14.3.

Actions and Consents of the Partners

56

 

 

 

ARTICLE 15

GENERAL PROVISIONS

57

 

 

 

Section 15.1.

Redemption Rights of Qualifying Parties

57

Section 15.2.

Addresses and Notice

60

Section 15.3.

Titles and Captions

60

Section 15.4.

Pronouns and Plurals

60

Section 15.5.

Further Action

61

Section 15.6.

Binding Effect

61

Section 15.7.

Waiver

61

Section 15.8.

Counterparts

61

Section 15.9.

Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial

61

Section 15.10.

Entire Agreement

62

Section 15.11.

Invalidity of Provisions

62

Section 15.12.

Limitation to Preserve REIT Status

62

Section 15.13.

No Partition

63

Section 15.14.

No Third-Party Rights Created Hereby

63

Section 15.15.

No Rights as Stockholders

63

 

 

EXHIBIT A

PARTNERS AND PARTNERSHIP UNITS

 

EXHIBIT B

EXAMPLES REGARDING ADJUSTMENT FACTOR

 

EXHIBIT C

NOTICE OF REDEMPTION

 

EXHIBIT D

PARTNERSHIP UNIT DESIGNATION OF THE 10% CUMULATIVE REDEEMABLE PREFERRED UNITS OF
SILVER BAY OPERATING PARTNERSHIP, L.P

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
SILVER BAY OPERATING PARTNERSHIP L.P.

 

THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF SILVER BAY OPERATING
PARTNERSHIP L.P., dated as of December 19, 2012, is made and entered into by and
among SILVER BAY MANAGEMENT LLC, a Delaware limited liability company, as the
General Partner, SILVER BAY REALTY TRUST CORP., a Maryland corporation, as the
Special Limited Partner, the Persons whose names are set forth on Exhibit A
attached hereto, as additional limited partners as of the date of this
Agreement, and any Additional Limited Partner that is admitted from time to time
to the Partnership and listed on Exhibit A attached hereto.

 

WHEREAS, a Certificate of Limited Partnership of the Partnership was filed with
the Secretary of State of Delaware on October 29, 2012 (the “Formation Date”),
and the General Partner and the Special Limited Partner entered into an original
limited partnership agreement of the Partnership effective as of the Formation
Date (the “Original Partnership Agreement”);

 

WHEREAS, the Persons (other than the Special Limited Partner) whose names are
set forth on Exhibit A are being admitted as limited partners of the Partnership
as of the date of this Agreement; and

 

WHEREAS, the Partners desire to amend and restate the Original Partnership
Agreement in connection with the admission of the Persons (other than the
Special Limited Partner) whose names are set forth on Exhibit A attached hereto
as limited partners of the Partnership by entering into this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE 1
DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement:

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time, and any successor to such statute.

 

“Actions” has the meaning set forth in Section 7.7 hereof.

 

“Additional Funds” has the meaning set forth in Section 4.3.A hereof.

 

“Additional Limited Partner” means a Person who is admitted to the Partnership
as a limited partner pursuant to the Act and Section 4.2 and Section 12.2 hereof
and who is shown as such on the books and records of the Partnership.

 

“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account as of the end of the relevant Partnership Year or
other applicable period, after giving effect to the following adjustments:

 

1

--------------------------------------------------------------------------------


 

(i)                                     increasing such Capital Account by any
amounts that such Partner is obligated to restore pursuant to this Agreement
upon liquidation of such Partner’s Partnership Interest or that such Person is
deemed to be obligated to restore pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence of each of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

(ii)                                  decreasing such Capital Account by the
items described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

The foregoing definition of “Adjusted Capital Account” is intended to comply
with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year or other applicable period.

 

“Adjustment Factor” means 1.0; provided, however, that in the event that:

 

(i)                                     the Special Limited Partner (a) declares
or pays a dividend on its outstanding REIT Shares wholly or partly in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares
wholly or partly in REIT Shares, (b) splits or subdivides its outstanding REIT
Shares or (c) effects a reverse stock split or otherwise combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Adjustment
Factor shall be adjusted by multiplying the Adjustment Factor previously in
effect by a fraction, (i) the numerator of which shall be the number of REIT
Shares issued and outstanding on the record date for such dividend,
distribution, split, subdivision, reverse split or combination (assuming for
such purposes that such dividend, distribution, split, subdivision, reverse
split or combination has occurred as of such time) and (ii) the denominator of
which shall be the actual number of REIT Shares (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, split, subdivision, reverse split or combination;

 

(ii)                                  the Special Limited Partner distributes
any rights, options or warrants to all holders of its REIT Shares to subscribe
for or to purchase or to otherwise acquire REIT Shares, or other securities or
rights convertible into, exchangeable for or exercisable for REIT Shares (other
than REIT Shares issuable pursuant to a Qualified DRIP/COPP), at a price per
share less than the Value of a REIT Share on the record date for such
distribution (each a “Distributed Right”), then, as of the distribution date of
such Distributed Rights or, if later, the time such Distributed Rights become
exercisable, the Adjustment Factor shall be adjusted by multiplying the
Adjustment Factor previously in effect by a fraction (a) the numerator of which
shall be the number of REIT Shares issued and outstanding on the record date
(or, if later, the date such Distributed Rights become exercisable) plus the
maximum number of REIT Shares purchasable under such Distributed Rights and
(b) the denominator of which shall be the number of REIT Shares issued and
outstanding on the record date (or, if later, the date such Distributed Rights
become exercisable) plus a fraction (1) the numerator of which is the maximum
number of REIT Shares purchasable under such Distributed Rights times the
minimum purchase price per REIT Share under such Distributed Rights and (2) the
denominator of which is the Value of a REIT Share as of the record date (or, if
later, the date such Distributed Rights become exercisable); provided, however,
that, if any such Distributed Rights expire or become no longer exercisable,
then the Adjustment Factor shall be adjusted, effective retroactive to the date
of distribution of the Distributed Rights, to reflect a reduced maximum number
of REIT Shares or any change in the minimum purchase price for the purposes of
the above fraction; and

 

2

--------------------------------------------------------------------------------


 

(iii)                               the Special Limited Partner shall, by
dividend or otherwise, distribute to all holders of its REIT Shares evidences of
its indebtedness or assets (including securities, but excluding any dividend or
distribution referred to in subsection (i) or (ii) above), which evidences of
indebtedness or assets relate to assets not received by the General Partner
and/or the Special Limited Partner pursuant to a pro rata distribution by the
Partnership, then the Adjustment Factor shall be adjusted to equal the amount
determined by multiplying the Adjustment Factor in effect immediately prior to
the close of business as of the record date by a fraction (a) the numerator of
which shall be such Value of a REIT Share as of the record date and (b) the
denominator of which shall be the Value of a REIT Share as of the record date
less the then fair market value (as determined by the General Partner, whose
determination shall be conclusive) of the portion of the evidences of
indebtedness or assets so distributed applicable to one REIT Share.

 

Notwithstanding the foregoing, no adjustments to the Adjustment Factor will be
made for any class or series of Partnership Interests to the extent that the
Partnership makes or effects any correlative distribution or payment to all of
the Partners holding Partnership Interests of such class or series, or effects
any correlative split or reverse split in respect of the Partnership Interests
of such class or series. Any adjustments to the Adjustment Factor shall become
effective immediately after such event, retroactive to the record date, if any,
for such event. For illustrative purposes, examples of adjustments to the
Adjustment Factor are set forth on Exhibit B attached hereto.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” means this Amended and Restated Limited Partnership Agreement of
Silver Bay Operating Partnership L.P., as now or hereafter amended, restated,
modified, supplemented or replaced.

 

“Applicable Percentage” has the meaning set forth in Section 15.1.B hereof.

 

“Appraisal” means, with respect to any assets, the written opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner. Such opinion may be in the form of an opinion by such
independent third party that the value for such property or asset as set by the
General Partner is fair, from a financial point of view, to the Partnership.

 

“Assignee” means a Person to whom a Partnership Interest has been Transferred in
a manner permitted under this Agreement, but who has not become a Substituted
Limited Partner, and who has the rights set forth in Section 11.5 hereof.

 

“Available Cash” means the amount of cash available for distribution to the
Partners, as determined by the General Partner, in its discretion, taking into
consideration necessary reserves for making investments and paying obligations
of the Partnership and also taking into account that the Special Limited
Partner, as a REIT, is obligated to make certain distributions so as to maintain
its REIT status and to avoid corporate-level taxes.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close.

 

3

--------------------------------------------------------------------------------


 

“Capital Account” means, with respect to any Partner, the capital account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:

 

(i)                                     To each Partner’s Capital Account, there
shall be added such Partner’s Capital Contributions, such Partner’s distributive
share of Net Income and any items in the nature of income or gain that are
specially allocated pursuant to Section 6.3 hereof, and the amount of any
Partnership liabilities assumed by such Partner or that are secured by any
property distributed to such Partner.

 

(ii)                                  From each Partner’s Capital Account, there
shall be subtracted the amount of cash and the Gross Asset Value of any
Partnership property distributed to such Partner pursuant to any provision of
this Agreement, such Partner’s distributive share of Net Losses and any items in
the nature of expenses or losses that are specially allocated pursuant to
Section 6.3 hereof, and the amount of any liabilities of such Partner assumed by
the Partnership or that are secured by any property contributed by such Partner
to the Partnership (except to the extent already reflected in the amount of such
Partner’s Capital Contribution).

 

(iii)                               In the event any interest in the Partnership
is Transferred in accordance with the terms of this Agreement (which Transfer
does not result in the termination of the Partnership for U.S. federal income
tax purposes), the transferee shall succeed to the Capital Account of the
transferor to the extent that it relates to the Transferred interest.

 

(iv)                              In determining the amount of any liability for
purposes of subsections (i) and (ii) hereof, there shall be taken into account
Code Section 752(c) and any other applicable provisions of the Code and
Regulations.

 

(v)                                 The provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
promulgated under Section 704 of the Code, and shall be interpreted and applied
in a manner consistent with such Regulations. If the General Partner shall
determine that it is necessary or prudent to modify the manner in which the
Capital Accounts are maintained in order to comply with such Regulations, the
General Partner may make such modification, provided that such modification is
not likely to have any material effect on the amounts distributable to any
Partner pursuant to Article 13 hereof upon the dissolution of the Partnership.
The General Partner may, in its sole discretion, (a) make any adjustments that
are necessary or appropriate to maintain equality between the Capital Accounts
of the Partners and the amount of Partnership capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q) and (b) make any appropriate
modifications in the event that unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b) or Section 1.704-2.

 

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes or is deemed to contribute to the Partnership pursuant to Article 4
hereof.

 

“Capital Share” means a share of any class or series of stock of the Special
Limited Partner now or hereafter authorized other than a REIT Share.

 

“Cash Amount” means an amount of cash equal to the product of (i) the Value of a
REIT Share and (ii) the REIT Shares Amount determined as of the applicable
Valuation Date.

 

4

--------------------------------------------------------------------------------


 

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed with the Delaware Secretary of State, as amended from time to time in
accordance with the terms hereof and the Act.

 

“Charity” means an entity described in Section 501(c)(3) of the Code or any
trust all the beneficiaries of which are such entities.

 

“Charter” means the charter of the Special Limited Partner, within the meaning
of Section 1-101(e) of the Maryland General Corporation Law.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.

 

“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article 14 hereof. The terms
“Consented” and “Consenting” have correlative meanings.

 

“Consent of the General Partner” means the Consent of the sole General Partner,
which Consent, except as otherwise specifically required by this Agreement, may
be obtained prior to or after the taking of any action for which it is required
by this Agreement and may be given or withheld by the General Partner in its
sole and absolute discretion.

 

“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and, except as otherwise
provided in this Agreement, may be given or withheld by each Limited Partner in
its sole and absolute discretion.

 

“Consent of the Partners” means the Consent of the General Partner and the
Consent of the Limited Partners, which Consent shall be obtained prior to the
taking of any action for which it is required by this Agreement and, except as
otherwise provided in this Agreement, may be given or withheld by the General
Partner or the Limited Partners in their sole and absolute discretion; provided,
however, that, if any such action affects only certain classes or series of
Partnership Interests, “Consent of the Partners” means the Consent of the
General Partner and the Consent of a Majority in Interest of the Partners of the
affected classes or series of Partnership Interests.

 

“Contributed Property” means each Property other than cash contributed or deemed
contributed to the Partnership.

 

“Contribution Agreements” means the “Contribution Agreements” between the
Partnership and other parties pursuant to which the Partnership will acquire a
portfolio of single-family proprties concurrently with the Company’s initial
public offering of REIT Shares.

 

“Controlled Entity” means, as to any Partner, (a) any corporation more than
fifty percent (50%) of the outstanding voting stock of which is owned by such
Partner or such Partner’s Family Members or Affiliates, (b) any trust, whether
or not revocable, of which such Partner or such Partner’s Family Members or
Affiliates are the sole beneficiaries, (c) any partnership of which such Partner
or its Affiliates are the managing partners and in which such Partner, such
Partner’s Family Members or Affiliates hold partnership interests representing
at least twenty-five percent (25%) of such partnership’s capital and profits and
(d) any limited liability company of which such Partner or its Affiliates are
the managers and

 

5

--------------------------------------------------------------------------------


 

in which such Partner, such Partner’s Family Members or Affiliates hold
membership interests representing at least twenty-five percent (25%) of such
limited liability company’s capital and profits.

 

“Cut-Off Date” means the third (3rd) Business Day after the General Partner’s
receipt of a Notice of Redemption.

 

“Debt” means, as to any Person, as of any date of determination: (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; and (iii) lease obligations of such
Person that, in accordance with generally accepted accounting principles, should
be capitalized.

 

“Delaware Courts” has the meaning set forth in Section 15.9.B hereof.

 

“Depreciation” means, for each Partnership Year or other applicable period, an
amount equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
other period, Depreciation shall be an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
other period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.

 

“Disregarded Entity” means, with respect to any Person, (i) any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) of such Person,
(ii) any entity treated as a disregarded entity for federal income tax purposes
with respect to such Person, or (iii) any grantor trust if the sole owner of the
assets of such trust for federal income tax purposes is such Person.

 

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”

 

“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Partnership or the Special Limited Partner.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

 

“Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by blood or by adoption or
step-descendants by marriage), brothers and sisters, nieces and nephews and
inter vivos or testamentary trusts (whether revocable or irrevocable) of which
only such Person and his or her spouse, ancestors, descendants (whether by blood
or by adoption or step-descendants by marriage), brothers and sisters and nieces
and nephews are beneficiaries.

 

“Final Adjustment” has the meaning set forth in Section 10.3.B(2) hereof.

 

“Flow-Through Partners” has the meaning set forth in Section 11.6.D hereof.

 

6

--------------------------------------------------------------------------------


 

“Flow-Through Entity” has the meaning set forth in Section 11.6.D hereof.

 

“Formation Date” has the meaning set forth in the Recitals.

 

“Funding Debt” means any Debt incurred by or on behalf of the General Partner or
the Special Limited Partner for the purpose of providing funds to the
Partnership.

 

“General Partner” means Silver Bay Management LLC and its successors and assigns
as a general partner of the Partnership, in each case, that is admitted from
time to time to the Partnership as a general partner pursuant to the Act and
this Agreement and is listed as a general partner on Exhibit A, as such
Exhibit A may be amended from time to time, in such Person’s capacity as a
general partner of the Partnership.

 

“General Partner Interest” means the entire Partnership Interest held by a
General Partner, which Partnership Interest may be expressed as a number of
Partnership Common Units, Partnership Preferred Units or any other Partnership
Units.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)                                 The initial Gross Asset Value of any asset
contributed by a Partner to the Partnership shall be the gross fair market value
of such asset on the date of contribution, as determined by the General Partner
and agreed to by the contributing Partner.

 

(b)                                 The Gross Asset Values of all Partnership
assets immediately prior to the occurrence of any event described in clauses
(i) through (v) below shall be adjusted to equal their respective gross fair
market values, as determined by the General Partner using such reasonable method
of valuation as it may adopt, as of the following times:

 

(i)                                     the acquisition of an additional
interest in the Partnership (other than in connection with the execution of this
Agreement but including, without limitation, acquisitions pursuant to
Section 4.2 hereof or contributions or deemed contributions by the General
Partner pursuant to Section 4.2 hereof) by a new or existing Partner in exchange
for more than a de minimis Capital Contribution, if the General Partner
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Partners in the Partnership;

 

(ii)                                  the distribution by the Partnership to a
Partner of more than a de minimis amount of Partnership property as
consideration for an interest in the Partnership if the General Partner
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Partners in the Partnership;

 

(iii)                               the liquidation of the Partnership within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(g);

 

(iv)                              the grant of an interest in the Partnership
(other than a de minimis interest) as consideration for the provision of
services to or for the benefit of the Partnership by an existing Partner acting
in a partner capacity, or by a new Partner acting in a partner capacity or in
anticipation of becoming a Partner of the Partnership, if the General Partner
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Partners in the Partnership; and

 

7

--------------------------------------------------------------------------------


 

(v)                                 at such other times as the General Partner
shall reasonably determine necessary or advisable in order to comply with
Regulations Sections 1.704-1(b) and 1.704-2.

 

(c)                                  The Gross Asset Value of any Partnership
asset distributed to a Partner shall be the gross fair market value of such
asset on the date of distribution, as determined by the distributee and the
General Partner; provided, however, that if the distributee is the General
Partner or if the distributee and the General Partner cannot agree on such a
determination, such gross fair market value shall be determined by Appraisal.

 

(d)                                 The Gross Asset Values of Partnership assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Code Section 734(b) or Code Section 743(b), but
only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
subsection (d) to the extent that the General Partner reasonably determines that
an adjustment pursuant to subsection (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subsection (d).

 

(e)                                  If the Gross Asset Value of a Partnership
asset has been determined or adjusted pursuant to subsection (a), subsection
(b) or subsection (d) above, such Gross Asset Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such asset for purposes
of computing Net Income and Net Losses.

 

“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

 

“Holder” means either (a) a Partner or (b) an Assignee owning a Partnership
Interest.

 

“Incapacity” or “Incapacitated” means: (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter; (iii) as to
any Partner that is a partnership, the dissolution and commencement of winding
up of the partnership; (iv) as to any Partner that is an estate, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership; (v) as to any trustee of a trust that is a Partner, the termination
of the trust (but not the substitution of a new trustee); or (vi) as to any
Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief of such Partner under any bankruptcy, insolvency or other similar law now
or hereafter in effect, (b) the Partner is adjudged as bankrupt or insolvent, or
a final and non-appealable order for relief under any bankruptcy, insolvency or
similar law now or hereafter in effect has been entered against the Partner,
(c) the Partner executes and delivers a general assignment for the benefit of
the Partner’s creditors, (d) the Partner files an answer or other pleading
admitting or failing to contest the material allegations of a petition filed
against the Partner in any proceeding of the nature described in clause
(b) above, (e) the Partner seeks, consents to or acquiesces in the appointment
of a trustee, receiver or liquidator for the Partner or for all or any
substantial part of the Partner’s properties, (f) any proceeding seeking
liquidation, reorganization or other relief of or against a Partner under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within one hundred twenty (120) days after the commencement
thereof, (g) the appointment without the Partner’s consent or acquiescence of a
trustee, receiver or liquidator if the appointment has not been vacated or
stayed within ninety (90) days of such

 

8

--------------------------------------------------------------------------------


 

appointment, or (h) an appointment referred to in clause (g) above is not
vacated within ninety (90) days after the expiration of any stay of such
appointment.

 

“Indemnitee” means (i) any Person made, or threatened to be made, a party to a
proceeding by reason of its status as (a) the General Partner or the Special
Limited Partner or (b) a director of the General Partner or the Special Limited
Partner or an officer or employee of the Partnership, the General Partner or the
Special Limited Partner and (ii) such other Persons (including Affiliates of the
General Partner, the Special Limited Partner or the Partnership) as the General
Partner may designate from time to time (whether before or after the event
giving rise to potential liability), in its sole and absolute discretion.

 

“IRS” means the United States Internal Revenue Service.

 

“Limited Partner” means the Original Limited Partners and any other Person that
is admitted from time to time to the Partnership as a limited partner pursuant
to the Act and this Agreement and is listed as a limited partner on Exhibit A
attached hereto, as such Exhibit A may be amended from time to time, including
any Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a limited partner of the Partnership.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such holder to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Partnership Common Units, Partnership Preferred Units or other
Partnership Units.

 

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

 

“Liquidator” has the meaning set forth in Section 13.2.A hereof.

 

“Majority in Interest of the Limited Partners” means Limited Partners (other
than the Special Limited Partner and any Limited Partner fifty percent (50%) or
more of whose equity is owned, directly or indirectly, by the General Partner or
the Special Limited Partner unless they are the only Limited Partners) holding
in the aggregate Percentage Interests that are greater than fifty percent (50%)
of the aggregate Percentage Interests of all such Limited Partners entitled to
Consent to or withhold Consent from a proposed action.

 

“Majority in Interest of the Partners” means Partners holding in the aggregate
Percentage Interests that are greater than fifty percent (50%) of the aggregate
Percentage Interests of all Partners entitled to Consent to or withhold Consent
from a proposed action.

 

“Market Price” has the meaning set forth in the definition of “Value.”

 

“Merger Agreements” means the “Merger Agreements” between the Partnership and
other parties pursuant to which the Partnership will acquire a portfolio of
single-family properties concurrently with the Company’s initial public offering
of REIT Shares.

 

“Net Income” or “Net Loss” means, for each Partnership Year or other applicable
period, an amount equal to the Partnership’s taxable income or loss for such
year or other applicable period, determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments:

 

9

--------------------------------------------------------------------------------


 

(a)                                 Any income of the Partnership that is exempt
from federal income tax and not otherwise taken into account in computing Net
Income (or Net Loss) pursuant to this definition of “Net Income” or “Net Loss”
shall be added to (or subtracted from, as the case may be) such taxable income
(or loss);

 

(b)                                 Any expenditure of the Partnership described
in Code Section 705(a)(2)(B) or treated as a Code Section 705(a)(2)(B)
expenditure pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not
otherwise taken into account in computing Net Income (or Net Loss) pursuant to
this definition of “Net Income” or “Net Loss,” shall be subtracted from (or
added to, as the case may be) such taxable income (or loss);

 

(c)                                  In the event the Gross Asset Value of any
Partnership asset is adjusted pursuant to subsection (b) or subsection (c) of
the definition of “Gross Asset Value,” the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such asset for
purposes of computing Net Income or Net Loss;

 

(d)                                 Gain or loss resulting from any disposition
of property with respect to which gain or loss is recognized for federal income
tax purposes shall be computed by reference to the Gross Asset Value of the
property disposed of, notwithstanding that the adjusted tax basis of such
property differs from its Gross Asset Value;

 

(e)                                  In lieu of the depreciation, amortization
and other cost recovery deductions that would otherwise be taken into account in
computing such taxable income or loss, there shall be taken into account
Depreciation for such Partnership Year or other applicable period;

 

(f)                                   To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Partner’s
interest in the Partnership, the amount of such adjustment shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Net Income or
Net Loss; and

 

(g)                                  Notwithstanding any other provision of this
definition of “Net Income” or “Net Loss,” any item that is specially allocated
pursuant to Section 6.3 hereof shall not be taken into account in computing Net
Income or Net Loss. The amounts of the items of Partnership income, gain, loss
or deduction available to be specially allocated pursuant to Section 6.3 hereof
shall be determined by applying rules analogous to those set forth in this
definition of “Net Income” or “Net Loss.”

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or Preferred Shares, excluding grants under the Stock Option Plans, or
(ii) any Debt issued by the Special Limited Partner that provides any of the
rights described in clause (i).

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations Sections
1.704-2(b)(3) and 1.752-1(a)(2).

 

10

--------------------------------------------------------------------------------


 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit C attached to this Agreement.

 

“Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.

 

“Original Limited Partner” means any Person that is a Limited Partner as of the
close of business on the date of the closing of the issuance of REIT Shares
pursuant to the initial public offering of REIT Shares, and does not include any
Assignee or other transferee, including, without limitation, any Substituted
Limited Partner succeeding to all or any part of the Partnership Interest of any
such Person.

 

“Ownership Limit” means the restriction or restrictions on the ownership and
transfer of stock of the Special Limited Partner imposed under the Charter.

 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(1), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership” means the limited partnership formed and continued under the Act
and continued pursuant to this Agreement, and any successor thereto.

 

“Partnership Common Unit” or “Common Unit” means a fractional, undivided share
of the Partnership Interests of all Partners issued pursuant to Sections 4.1 and
4.2 hereof, but does not include any Partnership Preferred Unit or any other
Partnership Unit specified in a Partnership Unit Designation as being other than
a Partnership Common Unit; provided that the General Partner Interest and the
Limited Partner Interests shall have the differences in rights and privileges as
specified in this Agreement.

 

“Partnership Employee” means an employee or other service provider of the
Partnership or of a Subsidiary of the Partnership, if any, acting in such
capacity.

 

“Partnership Equivalent Units” has the meaning set forth in Section 4.7.A
hereof.

 

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or a General Partner and includes any and all benefits
to which the holder of such a Partnership Interest may be entitled as provided
in this Agreement, together with all obligations of such Person to comply with
the terms and provisions of this Agreement. There may be one or more classes or
series of Partnership Interests. A Partnership Interest may be expressed as a
number of Partnership Common Units, Partnership Preferred Units or other
Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

11

--------------------------------------------------------------------------------


 

“Partnership Preferred Unit” means a fractional, undivided share of the
Partnership Interests that the General Partner has authorized and caused the
Partnership to issue pursuant to Section 4.1, 4.2 or 4.3 hereof that has
distribution rights, or rights upon liquidation, winding up and dissolution,
that are superior or prior to the Partnership Common Units, including the
Partnership Preferred Units issued to the Special Limited Partner pursuant to
Section 4.1.

 

“Partnership Record Date” means the record date established by the General
Partner for a distribution pursuant to Section 5.1 hereof, which record date
shall generally be the same as the record date established by the Special
Limited Partner for a distribution to its stockholders of some or all of its
portion of such distribution.

 

“Partnership Unit” means a Partnership Common Unit, a Partnership Preferred Unit
or any other unit of the fractional, undivided share of the Partnership
Interests that the General Partner has authorized and caused the Partnership to
issue pursuant to this Agreement; provided, however, that Partnership Units
comprising a General Partner Interest or a Limited Partner Interest shall have
the differences in rights and privileges as specified in this Agreement.

 

“Partnership Unit Designation” means (i) with respect to the Partnership
Preferred Units issued to the Special Limited Partner pursuant to Section 4.1,
the description of the terms of such Partnership Preferred Units as set forth in
Exhibit D and (ii) with respect to Partnership Preferred Units issued after the
date of this Agreement, a description of the terms of such Partnership Preferred
Units as described in and referred to as a “Preferred Unit Designation” in
Section 4.2.A.  The terms set forth in a Preferred Unit Designation with respect
to a particular Partnership Preferred Unit shall determine the special rights,
privileges and obligations of such Partnership Preferred Unit.

 

“Partnership Year” has the meaning set forth in Section 9.2.

 

“Percentage Interest” means, with respect to each Partner, the fraction,
expressed as a percentage, the numerator of which is the aggregate number of
Partnership Units of all classes and series held by such Partner and the
denominator of which is the total number of Partnership Units of all classes and
series held by all Partners; provided, however, that, to the extent applicable
in context, the term “Percentage Interest” means, with respect to a Partner, the
fraction, expressed as a percentage, the numerator of which is the aggregate
number of Partnership Units of a specified class or series (or specified group
of classes and/or series) held by such Partner and the denominator of which is
the total number of Partnership Units of such specified class or series (or
specified group of classes and/or series) held by all Partners.

 

“Permitted Transfer” has the meaning set forth in Section 11.3.A hereof.

 

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

 

“Pledge” has the meaning set forth in Section 11.3.A hereof.

 

“Preferred Share” means a share of stock of the Special Limited Partner of any
class or series now or hereafter authorized or reclassified that has dividend
rights, or rights upon liquidation, winding up and dissolution, that are
superior or prior to the REIT Shares.  Preferred Shares shall include the
“Cumulative Redeemable Preferred Stock” issued by the Special Limited Partner to
Two Harbors Operating Company LLC pursuant to the Contribution Agreement between
the Special Limited Partner, Two Harbors Investment Corp., Two Harbors Operating
Company LLC and the Partnership in partial consideration for a contribution of
limited liability company interests in Two Harbors Property Investment LLC to
the Special Limited Partner.

 

12

--------------------------------------------------------------------------------


 

“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, easements and rights of
way, interests in limited liability companies, joint ventures or partnerships,
interests in mortgages, and Debt instruments as the Partnership may hold from
time to time and “Property” means any one such asset or property.

 

“Qualified DRIP/COPP” means a dividend reinvestment plan or a cash option
purchase plan of the Special Limited Partner that permits participants to
acquire REIT Shares using the proceeds of dividends paid by the Special Limited
Partner or cash of the participant, respectively; provided, however, that if
such shares are offered at a discount, such discount must (i) be designed to
pass along to the stockholders of the Special Limited Partner the savings
enjoyed by the Special Limited Partner in connection with the avoidance of stock
issuance costs and (ii) not exceed 5% of the value of each REIT Share purchased,
as computed under the terms of such plan.

 

“Qualified Transferee” means an “accredited investor” as defined in Rule 501
promulgated under the Securities Act.

 

“Qualifying Party” means (a) a Limited Partner, (b) an Assignee or (c) a Person,
including a lending institution as the pledgee of a Pledge, who is the
transferee of a Limited Partner Interest in a Permitted Transfer; provided,
however, that a Qualifying Party shall not include the Special Limited Partner.

 

“Redemption” has the meaning set forth in Section 15.1.A hereof.

 

“Regulations” means the income tax regulations under the Code, whether such
regulations are in proposed, temporary or final form, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

 

“Regulatory Allocations” has the meaning set forth in
Section 6.3.A(viii) hereof.

 

“REIT” means a real estate investment trust qualifying under Code Section 856.

 

“REIT Partner” means (a) the Special Limited Partner or any Affiliate of the
Special Limited Partner to the extent such Person has in place an election to
qualify as a REIT and, (b) any Disregarded Entity with respect to any such
Person.

 

“REIT Payment” has the meaning set forth in Section 15.12 hereof.

 

“REIT Requirements” has the meaning set forth in Section 5.1 hereof.

 

“REIT Share” means a share of common stock of the Special Limited Partner, par
value $0.01 per share (but shall not include any additional series or class of
the Special Limited Partner’s common stock created after the date of this
Agreement).

 

“REIT Shares Amount” means a number of REIT Shares equal to the product of
(a) the number of Tendered Units and (b) the Adjustment Factor; provided,
however, that, in the event that the Special Limited Partner issues to all
holders of REIT Shares as of a certain record date rights, options, warrants or
convertible or exchangeable securities entitling the Special Limited Partner’s
stockholders to subscribe for or purchase REIT Shares, or any other securities
or property (collectively, the “Rights”), with the record date for such Rights
issuance falling within the period starting on the date of the Notice of
Redemption and ending on the day immediately preceding the Specified Redemption
Date, which Rights will not be distributed before the relevant Specified
Redemption Date, then the REIT Shares Amount

 

13

--------------------------------------------------------------------------------


 

shall also include such Rights that a holder of that number of REIT Shares would
be entitled to receive, expressed, where relevant hereunder, in a number of REIT
Shares determined by the Special Limited Partner.

 

“Related Party” means, with respect to any Person, any other Person whose
ownership of shares of the Special Limited Partner’s capital stock would be
attributed to the first such Person under Code Section 544 (as modified by Code
Section 856(h)(1)(B)) or Code Section 318(a) (as modified by Code
Section 856(d)(5)).

 

“Rights” has the meaning set forth in the definition of “REIT Shares Amount.”

 

“Safe Harbors” has the meaning set forth in Section 11.3.C hereof.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

 

“Special Limited Partner” means Silver Bay Realty Trust Corp., a Maryland
corporation.

 

“Special Redemption” has the meaning set forth in Section 15.1.A hereof.

 

“Specified Redemption Date” means the last Business Day of a calendar month
during which the General Partner receives a Notice of Redemption from a Limited
Partner; provided, however, that no Specified Redemption Date shall occur during
the first Twelve-Month Period (except pursuant to a Special Redemption).

 

“Stock Option Plans” means any equity option plan now or hereafter adopted by
the Partnership or the Special Limited Partner.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person; provided, however, that, with respect to the Partnership, “Subsidiary”
means solely a partnership or limited liability company (taxed, for federal
income tax purposes, as a partnership or as a Disregarded Entity and not as an
association or publicly traded partnership taxable as a corporation) of which
the Partnership is a member or any “taxable REIT subsidiary” of the Special
Limited Partner in which the Partnership owns shares of stock, unless the
ownership of shares of stock of a corporation or other entity (other than a
“taxable REIT subsidiary”) will not jeopardize the Special Limited Partner’s
status as a REIT or any Special Limited Partner Affiliate’s status as a
“qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2)), in
which event the term “Subsidiary” shall include such corporation or other
entity.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to (i) Section 11.4 hereof or (ii) any
Partnership Unit Designation.

 

“Surviving Partnership” has the meaning set forth in Section 11.3.B(ii) hereof.

 

“Tax Items” has the meaning set forth in Section 6.4.A hereof.

 

“Tendered Units” has the meaning set forth in Section 15.1.A hereof.

 

“Tendering Party” has the meaning set forth in Section 15.1.A hereof.

 

14

--------------------------------------------------------------------------------


 

“Termination Transaction” has the meaning set forth in Section 11.3.B hereof.

 

“Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), Pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition or act of alienation, whether voluntary,
involuntary or by operation of law; provided, however, that when the term is
used in Article 11 hereof, except as otherwise expressly provided, “Transfer”
does not include (a) any Redemption of Partnership Common Units by the
Partnership, or acquisition of Tendered Units by the Special Limited Partner,
pursuant to Section 15.1 hereof or (b) any redemption of Partnership Units
pursuant to any Partnership Unit Designation. The terms “Transferred” and
“Transferring” have correlative meanings.

 

“Twelve-Month Period” means (a) as to any Partnership Common Units held by an
Original Limited Partner as of the date of this Agreement, or any Assignee of
such Original Limited Partner that is a Qualifying Party, a twelve-month period
ending on the day before the first anniversary of the date of this Agreement and
(b) as to any other Partnership Common Units held by a Qualifying Party, a
twelve-month period ending on the day before the first anniversary of such
Qualifying Party’s first becoming a Holder of such Partnership Common Units;
provided, however, that the General Partner may, in its sole and absolute
discretion, by written agreement with a Qualifying Party, shorten or lengthen
the Twelve-Month Period to a period of shorter or longer than twelve (12) months
with respect to a Qualifying Party other than an Original Limited Partner or an
Assignee of an Original Limited Partner.

 

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption pursuant to Section 15.1 herein, or such other date as specified
herein, or, if such date is not a Business Day, the immediately preceding
Business Day.

 

“Value” means, on any Valuation Date with respect to a REIT Share, the average
of the daily Market Prices for ten (10) consecutive trading days immediately
preceding the Valuation Date (except that the Market Price for the trading day
immediately preceding the date of exercise of a stock option under any Stock
Option Plans shall be substituted for such average of daily market prices for
purposes of Section 4.4 hereof). The term “Market Price” on any date means, with
respect to any class or series of outstanding REIT Shares, the last sale price
for such REIT Shares, regular way, or, in case no such sale takes place on such
day, the average of the closing bid and asked prices, regular way, for such REIT
Shares, in either case as reported in the principal consolidated transaction
reporting system with respect to securities listed or admitted to trading on the
New York Stock Exchange or, if such REIT Shares are not listed or admitted to
trading on the New York Stock Exchange, the last sale price for such REIT
Shares, regular way, or in case no such sale takes place on such date, the
average of the closing bid and asked prices, regular way as reported on the
principal consolidated transaction reporting system with respect to securities
listed on the principal national securities exchange on which such REIT Shares
are listed or admitted to trading unless that national securities exchange is
the NASDAQ Stock Market, in which case “Market Price” means the last sale price
for such REIT Shares, regular way, as reported on the consolidated transaction
reporting system with respect to securities listed on the NASDAQ Stock Market,
or in case no such sales takes place on such date, the average of the high
closing bid and low closing asked prices or, if such REIT Shares are not listed
or admitted to trading on any national securities exchange, the last quoted
price, or, if not so quoted, the average of the high closing bid and low closing
asked prices in the over-the-counter market, as reported by the principal
automated quotation system on which REIT Shares are quoted or, if such REIT
Shares are not quoted by any such organization, the average of the closing bid
and asked prices as furnished by a professional market maker making a market in
such REIT Shares selected by the board of directors of the Special Limited
Partner or, in the event that no trading price is available for such REIT
Shares, the fair market value of the REIT Shares, as determined by the board of
directors of the Special Limited Partner.  In the event that the REIT Shares
Amount includes Rights that a holder of REIT Shares would be entitled to
receive, then the Value of such

 

15

--------------------------------------------------------------------------------


 

Rights shall be determined by the Special Limited Partner on the basis of such
quotations and other information as it considers appropriate.

 

“Vesting Date” has the meaning set forth in Section 4.4.C.2 hereof.

 

ARTICLE 2
ORGANIZATIONAL MATTERS

 

Section 2.1.   Formation.  The Partnership is a limited partnership heretofore
formed and continued pursuant to the provisions of the Act and upon the terms
and subject to the conditions set forth in this Agreement. Except as expressly
provided herein to the contrary, the rights and obligations of the Partners and
the administration and termination of the Partnership shall be governed by the
Act. The Partnership Interest of each Partner shall be personal property for all
purposes.

 

Section 2.2.   Name.  The name of the Partnership is “Silver Bay Operating
Partnership L.P.” The Partnership’s business may be conducted under any other
name or names deemed advisable by the General Partner, including the name of the
General Partner or any Affiliate thereof. The words “Limited Partnership,”
“L.P.,” “Ltd.” or similar words or letters shall be included in the
Partnership’s name where necessary for the purposes of complying with the laws
of any jurisdiction that so requires. The General Partner in its sole and
absolute discretion may change the name of the Partnership at any time and from
time to time and shall notify the Partners of such change in the next regular
communication to the Partners.

 

Section 2.3.   Delaware Office and Resident Agent; Principal Office.  The
address of the registered office of the Partnership in the State of Delaware
shall be located at such place within the State of Delaware as the General
Partner may from time to time designate, and the resident agent of the
Partnership in the State of Delaware shall be such resident of the State of
Delaware as the General Partner may from time to time designate. The principal
office of the Partnership is located at 601 Carlson Parkway, Suite 250,
Minnetonka, Minnesota 55305 or such other place as the General Partner may from
time to time designate by notice to the Limited Partners. The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner deems advisable.

 

Section 2.4.   Power of Attorney.

 

A.                 Each Limited Partner and Assignee hereby irrevocably
constitutes and appoints the General Partner, any Liquidator, and authorized
officers and attorneys-in-fact of each, and each of those acting singly, in each
case with full power of substitution, as its true and lawful agent and
attorney-in-fact, with full power and authority in its name, place and stead to:

 

(1)                       execute, swear to, seal, acknowledge, deliver, file
and record in the appropriate public offices: (a) all certificates, documents
and other instruments (including, without limitation, this Agreement and the
Certificate and all amendments, supplements or restatements thereof) that the
General Partner or the Liquidator deems appropriate or necessary to form,
qualify or continue the existence or qualification of the Partnership as a
limited partnership (or a partnership in which the limited partners have limited
liability to the extent provided by applicable law) in the State of Delaware and
in all other jurisdictions in which the Partnership may conduct business or own
property; (b) all instruments that the General Partner or any Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or the Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this

 

16

--------------------------------------------------------------------------------


 

Agreement, including, without limitation, a certificate of cancellation; (d) all
conveyances and other instruments or documents that the General Partner or the
Liquidator deems appropriate or necessary to reflect the distribution or
exchange of assets of the Partnership pursuant to the terms of this Agreement;
(e) all instruments relating to the admission, acceptance, withdrawal, removal
or substitution of any Partner pursuant to the terms of this Agreement or the
Capital Contribution of any Partner; and (f) all certificates, documents and
other instruments relating to the determination of the rights, preferences and
privileges relating to Partnership Interests; and

 

(2)                       execute, swear to, acknowledge and file all ballots,
consents, approvals, waivers, certificates and other instruments appropriate or
necessary, in the sole and absolute discretion of the General Partner or any
Liquidator, to make, evidence, give, confirm or ratify any vote, consent,
approval, agreement or other action that is made or given by the Partners
hereunder or is consistent with the terms of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Section 14.2
hereof or as may be otherwise expressly provided for in this Agreement.

 

B.                 The foregoing power of attorney is hereby declared to be
irrevocable and a special power coupled with an interest, in recognition of the
fact that each of the Limited Partners and Assignees will be relying upon the
power of the General Partner or the Liquidator to act as contemplated by this
Agreement in any filing or other action by it on behalf of the Partnership, and
it shall survive and not be affected by the subsequent Incapacity of any Limited
Partner or Assignee and the Transfer of all or any portion of such Person’s
Partnership Interest and shall extend to such Person’s heirs, successors,
assigns and personal representatives. Each such Limited Partner and Assignee
hereby agrees to be bound by any representation made by the General Partner or
the Liquidator, acting in good faith pursuant to such power of attorney; and
each such Limited Partner and Assignee hereby waives any and all defenses that
may be available to contest, negate or disaffirm the action of the General
Partner or the Liquidator, taken in good faith under such power of attorney.
Each Limited Partner and Assignee shall execute and deliver to the General
Partner or the Liquidator, within fifteen (15) days after receipt of the General
Partner’s or the Liquidator’s request therefor, such further designation, powers
of attorney and other instruments as the General Partner or the Liquidator (as
the case may be) deems necessary to effectuate this Agreement and the purposes
of the Partnership. Notwithstanding anything else set forth in this
Section 2.4.B, no Limited Partner shall incur any personal liability for any
action of the General Partner or the Liquidator taken under such power of
attorney.

 

Section 2.5.   Term.  The term of the Partnership commenced on October 29, 2012,
the date that the original Certificate was filed with the Delaware Secretary of
State in accordance with the Act, and shall continue indefinitely unless the
Partnership is dissolved sooner pursuant to the provisions of Article 13 hereof
or as otherwise provided by law.

 

Section 2.6.   Partnership Interests Are Securities.  All Partnership Interests
shall be securities within the meaning of, and governed by, (i) Article 8 of the
Delaware Uniform Commercial Code and (ii) Article 8 of the Uniform Commercial
Code of any other applicable jurisdiction.

 

Section 2.7.   Certificates for Partnership Interests.  The General Partner may,
in its discretion, issue certificates to evidence the Partnership Interests. 
Any such certificates shall be executed by the General Partner and shall be in
such form (and contain such legends) as determined by the General Partner.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 3
PURPOSE

 

Section 3.1.   Purpose and Business.  The purpose and nature of the Partnership
is to conduct any business, enterprise or activity permitted by or under the
Act, including, without limitation, (i) to conduct the business of acquisition,
ownership, construction, reconstruction, development, redevelopment, alteration,
improvement, maintenance, operation, sale, leasing, transfer, encumbrance,
conveyance and exchange of the Properties, (ii) to acquire and invest in any
securities and/or loans relating to the Properties, (iii) to enter into any
partnership, joint venture, business trust arrangement, limited liability
company or other similar arrangement to engage in any business permitted by or
under the Act, or to own interests in any entity, including any Subsidiary,
engaged in any business permitted by or under the Act, and (iv) to do anything
necessary or incidental to the foregoing.

 

Section 3.2.   Powers.

 

A.                 The Partnership shall be empowered to do any and all acts and
things necessary, appropriate, proper, advisable, incidental to or convenient
for the furtherance and accomplishment of the purposes and business described
herein and for the protection and benefit of the Partnership including, without
limitation, full power and authority, directly or through its ownership interest
in other entities, to enter into, perform and carry out contracts of any kind,
to borrow and lend money and to issue evidence of indebtedness, whether or not
secured by mortgage, deed of trust, pledge or other lien, to acquire, own,
manage, improve and develop real property and lease, sell, transfer and dispose
of real property.

 

B.                 Notwithstanding any other provision in this Agreement, the
General Partner shall cause the Partnership not to take, or to refrain from
taking, any action that, in the judgment of the Special Limited Partner, in its
sole and absolute discretion, (i) could adversely affect the ability of the
Special Limited Partner to continue to qualify as a REIT, (ii) could subject the
Special Limited Partner to any taxes under Code Section 857 or Code Section 4981
or any other related or successor provision under the Code, (iii) could violate
any law or regulation of any governmental body or agency having jurisdiction
over the Special Limited Partner, its securities or the Partnership or
(iv) could cause the Special Limited Partner not to be in compliance in all
material respects with any covenants, conditions or restrictions now or
hereafter placed upon the Special Limited Partner pursuant to an agreement to
which it is a party, unless, in any such case, such action (or inaction) under
clause (i), clause (ii), clause (iii) or clause (iv) above shall have been
specifically Consented to by the Special Limited Partner.

 

Section 3.3.   Partnership Only for Purposes Specified.  The Partnership shall
be a limited partnership only for the purposes specified in Section 3.1 hereof,
and this Agreement shall not be deemed to create a company, venture or
partnership between or among the Partners or any other Persons with respect to
any activities whatsoever other than the activities within the purposes of the
Partnership as specified in Section 3.1 hereof. Except as otherwise provided in
this Agreement, no Partner shall have any authority to act for, bind, commit or
assume any obligation or responsibility on behalf of the Partnership, its
properties or any other Partner. No Partner, in its capacity as a Partner under
this Agreement, shall be responsible or liable for any indebtedness or
obligation of another Partner, nor shall the Partnership be responsible or
liable for any indebtedness or obligation of any Partner, incurred either before
or after the execution and delivery of this Agreement by such Partner, except as
to those responsibilities, liabilities, indebtedness or obligations incurred
pursuant to and as limited by the terms of this Agreement and the Act.

 

Section 3.4.   Authority; Obligations.  Except as otherwise provided in this
Agreement, no Partner shall have any authority to act for, bind, commit or
assume any obligation or responsibility on behalf of the Partnership, its
Properties or any other Partner. No Partner, in its capacity as a Partner under
this Agreement, shall be responsible or liable for any indebtedness or
obligation of another Partner, nor shall

 

18

--------------------------------------------------------------------------------


 

the Partnership be responsible or liable for any indebtedness or obligation of
any Partner, incurred either before or after the execution and delivery of this
Agreement by such Partner, except as to those responsibilities, liabilities,
indebtedness or obligations incurred by such Partner pursuant to and as limited
by the terms of this Agreement and the Act.

 

ARTICLE 4
CAPITAL CONTRIBUTIONS

 

Section 4.1.   Admission and Capital Contributions of the Partners.  The Persons
listed on Exhibit A attached hereto (other than the Special Limited Partner) are
hereby admitted as Limited Partners of the Partnership. Such Limited Partners
and the Special Limited Partner are making (or are deemed to be making) Capital
Contributions of interests in limited liability companies (and the assets owned
directly or indirectly by such entities) to the Partnership and are being issued
Partnership Common Units and, in the case of the Special Limited Partner,
Preferred Partnership Units, as specified in the Contribution Agreements and
Merger Agreements.  In addition, the Special Limited Partner is contributing the
cash proceeds of its initial public offering as an additional Capital
Contribution in exchange for additional Partnership Common Units. In addition,
because the cash proceeds of such offering are less than the gross proceeds as a
result of the underwriter’s discount and other expenses paid or incurred in
connection with such issuance, the Special Limited Partner is deemed to have
made an additional Capital Contribution to the Partnership in the amount of such
discount and expenses, as set forth on Exhibit A.  The Special Limited Partner
is contributing a number of Common Units equal to 1% of the total Common Units
outstanding to the General Partner.  These Partnership Common Units contributed
to the General Partner shall constitute the initial General Partner Interest of
the General Partner.  After the completion of all of the foregoing
contributions, each Partner will own Partnership Units in the amount set forth
for such Partner on Exhibit A, as the same may be amended from time to time by
the General Partner to the extent necessary to reflect accurately sales,
exchanges or other Transfers, redemptions, Capital Contributions, the issuance
of additional Partnership Units, or similar events having an effect on a
Partner’s ownership of Partnership Units.  Except as provided by law or in
Section 4.2, 4.3, or 10.4 hereof, the Partners shall have no obligation or,
except with the prior Consent of the General Partner, right to make any
additional Capital Contributions or loans to the Partnership.

 

Section 4.2.   Issuances of Additional Partnership Interests.  Subject to the
rights of any Holder of any Partnership Interest set forth in a Partnership Unit
Designation:

 

A.                 General.  The General Partner is hereby authorized to cause
the Partnership to issue additional Partnership Interests, in the form of
Partnership Units, for any Partnership purpose, at any time or from time to
time, to the Partners (including the General Partner) or to other Persons, and
to admit such Persons as Additional Limited Partners, for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partner. Without limiting the foregoing, the General Partner is expressly
authorized to cause the Partnership to issue Partnership Units (i) upon the
conversion, redemption or exchange of any Debt, Partnership Units or other
securities issued by the Partnership, (ii) for less than fair market value,
(iii) in connection with any merger of any other Person with the Partnership or
a Subsidiary of the Partnership and (iv) in consideration for services rendered
to or for the benefit of the Partnership.  Any additional Partnership Interests
may be issued in one or more classes, or one or more series of any of such
classes, with such designations, preferences, conversion or other rights, voting
powers or rights, restrictions, limitations as to distributions, qualifications
or terms or conditions of redemption (including, without limitation, terms that
may be senior or otherwise entitled to preference over existing Partnership
Units) as shall be determined by the General Partner, in its sole and absolute
discretion without the approval of any Limited Partner, and set forth in a
Partnership Unit Designation thereafter attached to and made an exhibit to this
Agreement, which Partnership Unit Designation shall be an amendment to this
Agreement and

 

19

--------------------------------------------------------------------------------


 

shall be incorporated herein by this reference. Without limiting the generality
of the foregoing, the General Partner shall have authority to specify: (a) the
allocations of items of Partnership income, gain, loss, deduction and credit to
each such class or series of Partnership Interests; (b) the right of each such
class or series of Partnership Interests to share (on a pari passu, junior or
preferred basis) in Partnership distributions; (c) the rights of each such class
or series of Partnership Interests upon dissolution and liquidation of the
Partnership; (d) the voting rights, if any, of each such class or series of
Partnership Interests; (e) the conversion, redemption or exchange rights
applicable to each such class or series of Partnership Interests; and (f) any
vesting conditions applicable to such class or series of Partnership Interests.
In connection with the acquisition of properties from persons to whom the
Partnership issues Partnership Interests as part of the purchase price, in order
to preserve such persons’ tax deferral, the Partnership may contractually agree
not to sell or otherwise transfer the properties for a specified period of time,
or in some instances, not to sell or otherwise transfer the properties without
compensating the sellers of the properties for their loss of the tax deferral.
Upon the issuance of any additional Partnership Interest, the General Partner
shall amend Exhibit A and the books and records of the Partnership as
appropriate to reflect such issuance.

 

B.                 Issuances to the General Partner or the Special Limited
Partner.  No additional Partnership Units shall be issued to the General Partner
or the Special Limited Partner unless (i) the additional Partnership Units are
issued to all Partners in proportion to their respective Percentage Interests,
(ii)(a) the additional Partnership Units are (x) Partnership Common Units issued
in connection with an issuance of REIT Shares, or (y) Partnership Equivalent
Units (other than Partnership Common Units) issued in connection with an
issuance of Capital Shares, New Securities or other interests in the Special
Limited Partner (other than REIT Shares), and (b) the General Partner or the
Special Limited Partner, as the case may be, contributes to the Partnership the
cash proceeds or any other consideration received in connection with the
issuance of such REIT Shares, Capital Shares, New Securities or other interests
in the Special Limited Partner, (iii) the additional Partnership Units are
issued upon the conversion, redemption or exchange of Debt, Partnership Units or
other securities issued by the Partnership or (iv) the additional Partnership
Units are issued pursuant to Section 4.3.B, Section 4.3.E, Section 4.4 or
Section 4.5.

 

C.                 No Preemptive Rights.  No Person, including, without
limitation, any Partner or Assignee, shall have any preemptive, preferential,
participation or similar right or rights to subscribe for or acquire any
Partnership Interest.

 

D.                 Acquisition of Limited Partner Interests by General Partner. 
Any Limited Partner Interests acquired by the General Partner shall be
automatically converted into a General Partner Interest comprised of an
identical number of Partnership Units with the same terms as the class or series
so acquired. Any Affiliates of the General Partner may acquire Limited Partner
Interests and shall, except as expressly provided in this Agreement, be entitled
to exercise all rights of a Limited Partner relating to such Limited Partner
Interests.

 

Section 4.3.   Additional Funds and Capital Contributions.

 

A.                 General.  The General Partner may, at any time and from time
to time, determine that the Partnership requires additional funds (“Additional
Funds”) for the acquisition or development of additional Properties, for the
redemption of Partnership Units or for such other purposes as the General
Partner may determine, in its sole and absolute discretion. Additional Funds may
be obtained by the Partnership, at the election of the General Partner, in any
manner provided in, and in accordance with, the terms of this Section 4.3
without the approval of any Limited Partner.

 

B.                 Additional Capital Contributions.  The General Partner, on
behalf of the Partnership, may obtain any Additional Funds by accepting Capital
Contributions from any Partners or other Persons.

 

20

--------------------------------------------------------------------------------


 

In connection with any such Capital Contribution (of cash or property), the
General Partner is hereby authorized to cause the Partnership from time to time
to issue additional Partnership Units (as set forth in Section 4.2 above) in
consideration therefor and the Percentage Interests of the General Partner and
the Limited Partners shall be adjusted to reflect the issuance of such
additional Partnership Units.

 

C.                 Loans by Third Parties.  The General Partner, on behalf of
the Partnership, may obtain any Additional Funds by causing the Partnership to
incur Debt to any Person (other than the General Partner or the Special Limited
Partner) upon such terms as the General Partner determines appropriate,
including making such Debt convertible, redeemable or exchangeable for
Partnership Units or REIT Shares; provided, however, that the Partnership shall
not incur any such Debt if any Partner would be personally liable for the
repayment of such Debt (unless such Partner otherwise agrees).

 

D.                 General Partner and Special Limited Partner Loans.  The
General Partner, on behalf of the Partnership, may obtain any Additional Funds
by causing the Partnership to incur Debt to the General Partner and/or the
Special Limited Partner if (i) such Debt is, to the extent permitted by law, on
substantially the same terms and conditions (including interest rate, repayment
schedule, and conversion, redemption, repurchase and exchange rights) as Funding
Debt incurred by the General Partner or the Special Limited Partner, the net
proceeds of which are loaned to the Partnership to provide such Additional
Funds, or (ii) such Debt is on terms and conditions no less favorable to the
Partnership than would be available to the Partnership from any third party;
provided, however, that the Partnership shall not incur any such Debt if any
Partner would be personally liable for the repayment of such Debt (unless such
Partner otherwise agrees).

 

E.                  Issuance of Securities by the Special Limited Partner.  The
Special Limited Partner shall not issue any additional REIT Shares, Capital
Shares or New Securities unless the Special Limited Partner contributes the cash
proceeds or any other consideration received from the issuance of such
additional REIT Shares, Capital Shares or New Securities (as the case may be)
and from the exercise of the rights contained in any such additional Capital
Shares or New Securities to the Partnership in exchange for (x) in the case of
an issuance of REIT Shares, Partnership Common Units, or (y) in the case of an
issuance of Capital Shares or New Securities, Partnership Units with
designations, preferences and other rights, terms and provisions that are
substantially the same as those of such Capital Shares or New Securities;
provided, however, that notwithstanding the foregoing, the General Partner may
issue REIT Shares, Capital Shares or New Securities (a) pursuant to Section 4.4
or Section 15.1.B hereof, (b) pursuant to a dividend or distribution (including
any stock split) of REIT Shares, Capital Shares or New Securities to all of the
holders of REIT Shares, Capital Shares or New Securities (as the case may be),
(c) upon a conversion, redemption or exchange of Capital Shares, (d) upon a
conversion, redemption, exchange or exercise of New Securities, or (e) in
connection with an acquisition of Partnership Units or a property or other asset
to be owned, directly or indirectly, by the Special Limited Partner. In the
event of any issuance of additional REIT Shares, Capital Shares or New
Securities by the Special Limited Partner, and the contribution to the
Partnership, by the Special Limited Partner, of the cash proceeds or any other
consideration received from such issuance (or property acquired with such
proceeds), if any, if the cash proceeds actually received by the Special Limited
Partner are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the Special Limited Partner shall be deemed to have made a
Capital Contribution to the Partnership in the amount equal to the sum of the
cash proceeds of such issuance plus the amount of such underwriter’s discount
and other expenses paid by the Special Limited Partner (which discount and
expense shall be treated as an expense for the benefit of the Partnership for
purposes of Section 7.4). In the event that the Special Limited Partner issues
any additional REIT Shares, Capital Shares or New Securities and contributes the
cash proceeds or other consideration received from the issuance thereof to the
Partnership, the Partnership is expressly authorized to issue a number of
Partnership Common Units or Partnership Equivalent Units to the Special Limited
Partner equal to the number of REIT Shares,

 

21

--------------------------------------------------------------------------------


 

Capital Shares or New Securities so issued, divided by the Adjustment Factor
then in effect (and taking into account any underwriter’s discount or other
expenses in accordance with the preceding sentence), in accordance with this
Section 4.3.E without any further act, approval or vote of any Partner.

 

Section 4.4.   Stock Option Plans and Equity Plans.

 

A.                 Options Granted to Persons other than Partnership Employees. 
If at any time or from time to time, in connection with any Stock Option Plan, a
stock option granted for REIT Shares to a Person other than a Partnership
Employee is duly exercised:

 

(1)                       The Special Limited Partner, shall, as soon as
practicable after such exercise, make a Capital Contribution to the Partnership
in an amount equal to the exercise price paid to the Special Limited Partner by
such exercising party in connection with the exercise of such stock option.

 

(2)                       Notwithstanding the amount of the Capital Contribution
actually made pursuant to Section 4.4.A(1) hereof, the Special Limited Partner
shall be deemed to have contributed to the Partnership as a Capital
Contribution, in lieu of the Capital Contribution actually made, in
consideration of additional Partnership Common Units, an amount equal to the
Value of a REIT Share as of the date of exercise multiplied by the number of
REIT Shares then being issued in connection with the exercise of such stock
option.

 

(3)                       The Special Limited Partner shall be issued a number
of Common Units in consideration of the deemed Capital Contribution as described
in Section 4.4.A(2) hereof equal to the number of REIT Shares then being issued
divided by the Adjustment Factor then in effect.

 

B.                 Options Granted to Partnership Employees.  If at any time or
from time to time, in connection with any Stock Option Plan, a stock option
granted for REIT Shares to a Partnership Employee is duly exercised:

 

(1)                       The Special Limited Partner shall sell to the
Optionee, and the Optionee shall purchase from the Special Limited Partner, a
number of REIT Shares equal to the number of REIT Shares the Optionee is
entitled to receive pursuant to the exercise of the stock option multiplied by
(a) the exercise price payable by the Optionee in connection with the exercise
of such stock option divided by (b) the Value of the REIT Shares that the
Optionee is entitled to receive.  The purchase price per REIT Share for such
sale of REIT Shares to the Optionee shall be the Value of a REIT Share as of the
date of exercise of such stock option.

 

(2)                       The Special Limited Partner shall sell to the
Partnership (or if the Optionee is an employee or other service provider of a
Subsidiary of the Partnership, the Special Limited Partner shall sell to such
Subsidiary of the Partnership), and the Partnership (or such Subsidiary, as
applicable) shall purchase from the Special Limited Partner, a number of REIT
Shares equal to (a) the number of REIT Shares as to which such stock option is
being exercised less (b) the number of REIT Shares sold pursuant to
Section 4.4.B(1) hereof. The purchase price per REIT Share for such sale of REIT
Shares to the Partnership (or such subsidiary) shall be the Value of a REIT
Share as of the date of exercise of such stock option.

 

(3)                       The Partnership shall transfer to the Optionee (or if
the Optionee is an employee or other service provider of a Subsidiary of the
Partnership, the Partnership shall transfer to such Subsidiary and such
Subsidiary shall transfer to the Optionee) at no additional cost, as additional
compensation, the number of REIT Shares described in Section 4.4.B(2) hereof.

 

22

--------------------------------------------------------------------------------


 

(4)                       The Special Limited Partner shall, as soon as
practicable after such exercise, make a Capital Contribution to the Partnership
of an amount equal to all proceeds received (from whatever source, but excluding
any payment in respect of payroll taxes or other withholdings) by the Special
Limited Partner in connection with the exercise of such stock option.  In
consideration of such Capital Contribution, the Special Limited Partner shall be
issued a number of Common Units equal to the total number of REIT Shares
described in Sections 4.4.B(1) and 4.4.B(2) divided by the Adjustment Factor
then in effect.

 

C.                 Stock Granted to Persons other than Partnership Employees. 
If at any time or from time to time, in connection with any Equity Plan (other
than a Stock Option Plan), any REIT Shares are issued to a Person other than a
Partnership Employee in consideration for services performed for the Special
Limited Partner:

 

(1)                       The Special Limited Partner shall issue such number of
REIT Shares as are to be issued to such Person in accordance with the Equity
Plan; and

 

(2)                       On the date that the Value of such shares is
includible in taxable income of such Person or such other date as determined by
the General Partner (the “Vesting Date”), the following events shall be deemed
to have occurred: (a) the Special Limited Partner shall be deemed to have
contributed the Value of such REIT Shares to the Partnership as a Capital
Contribution, and (b) the Partnership shall issue to the Special Limited Partner
on the Vesting Date a number of Common Units equal to the number of newly issued
REIT Shares divided by the Adjustment Factor then in effect.

 

D.                 Stock Granted to Partnership Employees.  If at any time or
from time to time, in connection with any Equity Plan (other than a Stock Option
Plan), any REIT Shares are issued to a Partnership Employee (including any REIT
Shares that are subject to forfeiture in the event such Partnership Employee
terminates his employment by the Partnership or the Partnership Subsidiaries) in
consideration for services performed for the Partnership or the Partnership
Subsidiaries:

 

(1)                       The Special Limited Partner shall issue such number of
REIT Shares as are to be issued to the Partnership Employee in accordance with
the Equity Plan;

 

(2)                       On the Vesting Date, the following events shall be
deemed to have occurred: (a) the Special Limited Partner shall be deemed to have
sold such REIT Shares to the Partnership (or if the Partnership Employee is an
employee or other service provider of a Subsidiary of the Partnership, to such
Subsidiary) for a purchase price equal to the Value of such REIT Shares, (b) the
Partnership (or such Subsidiary) shall be deemed to have delivered the REIT
Shares to the Partnership Employee, (c) the Special Limited Partner shall be
deemed to have contributed the purchase price to the Partnership as a Capital
Contribution, and (d) in the case where the Partnership Employee is an employee
of a Subsidiary of the Partnership, the Partnership shall be deemed to have
contributed such amount to the capital of such Subsidiary; and

 

(3)                       The Partnership shall issue to the Special Limited
Partner on the Vesting Date a number of Common Units equal to the number of
newly issued REIT Shares divided by the Adjustment Factor then in effect in
consideration for the Capital Contribution described in
Section 4.4.D(2)(c) above.

 

E.                  Future Stock Incentive Plans.  Nothing in this Agreement
shall be construed or applied to preclude or restrain the Partnership or the
Special Limited Partner from adopting, modifying or terminating stock incentive
plans for the benefit of employees, directors or other business associates of
the Special Limited Partner, the Partnership or any of their Affiliates. The
Partners acknowledge and

 

23

--------------------------------------------------------------------------------


 

agree that, in the event that any such plan is adopted, modified or terminated
by the Partnership or the Special Limited Partner, amendments to this
Section 4.4 may become necessary or advisable and that any approval or Consent
to any such amendments requested by the General Partner shall be deemed granted
by the Limited Partners.

 

F.                   Issuance of Partnership Units.  The Partnership is
expressly authorized to issue Partnership Units in accordance with any duly
authorized Stock Option Plan or Equity Plan pursuant to this Section 4.4 without
any further act, approval or vote of any Partner. Such Stock Option Plan or
Equity Plan may contain, in the General Partner’s discretion, such vesting
provisions and terms relating to the rights of the participants in such Plans to
participate in allocations of Net Income and Net Loss and distributions
(including, in the General Partner’s discretion, provisions designed to assure
that grants under the Plans constitute “profits interests” for federal income
tax purposes).

 

Section 4.5.   Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan.  Except as may otherwise be provided in this
Article 4, all amounts received by the Special Limited Partner in respect of any
new REIT Shares issued pursuant to any dividend reinvestment plan, cash option
purchase plan, stock incentive or other stock or subscription plan or agreement
shall be contributed by the Special Limited Partner to the Partnership in
exchange for additional Partnership Common Units. Upon such contribution, the
Partnership will issue to the Special Limited Partner a number of Partnership
Common Units equal to the quotient of (i) the new REIT Shares so issued, divided
by (ii) the Adjustment Factor then in effect.

 

Section 4.6.   No Interest; No Return.  No Partner shall be entitled to interest
on its Capital Contribution or on such Partner’s Capital Account. Except as
provided herein or by law, no Partner shall have any right to demand or receive
the return of its Capital Contribution from the Partnership.

 

Section 4.7.   Conversion or Redemption of Capital Shares.

 

A.                 Conversion of Capital Shares.  If, at any time, any of the
Capital Shares are converted into REIT Shares, in whole or in part, then a
number of Partnership Units with preferences, conversion and other rights,
restrictions (other than restrictions on transfer), rights and limitations as to
distributions and qualifications that are substantially the same as those of
such Capital Shares (“Partnership Equivalent Units”) (for the avoidance of
doubt, Partnership Equivalent Units need not have voting rights, redemption
rights or restrictions on transfer that are substantially similar to such
Capital Shares) equal to the number of Capital Shares so converted shall
automatically be converted into a number of Partnership Common Units equal to
the quotient of (i) the number of REIT Shares issued upon such conversion
divided by (ii) the Adjustment Factor then in effect, and the Percentage
Interests of the General Partner and the Limited Partners shall be adjusted to
reflect such conversion.

 

B.                 Redemption of Capital Shares or REIT Shares.  Except as
otherwise provided in this Agreement, if, at any time, any Capital Shares are
redeemed or otherwise repurchased (whether by exercise of a put or call,
automatically or by means of another arrangement) by the Special Limited Partner
for cash, the Partnership shall, immediately prior to such redemption or
repurchase of Capital Shares, redeem or repurchase an equal number of
Partnership Equivalent Units held by the Special Limited Partner upon the same
terms and for the same price per Partnership Equivalent Unit as the terms and
price in respect of the Capital Shares that are redeemed or repurchased.

 

Section 4.8.   Other Contribution Provisions.  In the event that any Partner is
admitted to the Partnership and is given a Capital Account in exchange for
services rendered to the Partnership, such transaction shall be treated by the
Partnership and the affected Partner as if the Partnership had compensated such
Partner in cash and such Partner had contributed the cash that the Partner would
have received as a Capital Contribution to the Partnership. In addition, with
the Consent of the General Partner,

 

24

--------------------------------------------------------------------------------


 

one or more Partners may enter into contribution agreements with the Partnership
which have the effect of providing a guarantee of certain obligations of the
Partnership (and/or a wholly-owned Subsidiary of the Partnership).

 

ARTICLE 5
DISTRIBUTIONS

 

Section 5.1.   Requirement and Characterization of Distributions.  Subject to
the rights of any Holder of any Partnership Interest set forth in a Partnership
Unit Designation, the General Partner may cause the Partnership to distribute
such amounts, at such times, as the General Partner may, in its sole and
absolute discretion, determine, to the Holders as of any Partnership Record
Date: (i) first, with respect to any class(es) of Partnership Units that are
entitled to any preference in distribution, in accordance with the rights of
Holders of such class(es) of Partnership Units (and, within each such class,
among the Holders of each such class, pro rata in proportion to their respective
Percentage Interests of such class on such Partnership Record Date); and
(ii) second, with respect to any class(es) of Partnership Units that are not
entitled to any preference in distribution, in accordance with the rights of
Holders of such class(es) of Partnership Units, as applicable (and, within each
such class, among the Holders of each such class, pro rata in proportion to
their respective Percentage Interests of such class on such Partnership Record
Date). The General Partner may, in its discretion and by means of a Partnership
Unit Designation, prorate distributions in respect of additional Percentage
Interests that were not outstanding during the entire period in respect of which
any distribution is made. The General Partner shall make such reasonable
efforts, as determined by it in its sole and absolute discretion and consistent
with the Special Limited Partner’s qualification as a REIT, to cause the
Partnership to distribute sufficient amounts to enable the Special Limited
Partner, for so long as the Special Limited Partner has determined to qualify as
a REIT, to pay stockholder dividends that will (a) satisfy the requirements for
qualifying as a REIT under the Code and Regulations (the “REIT Requirements”)
and (b) except to the extent otherwise determined by the Special Limited
Partner, eliminate any U.S. federal income or excise tax liability of the
Special Limited Partner.

 

Section 5.2.   Distributions in Kind.  Except as expressly provided herein, no
right is given to any Holder to demand and receive a distribution of property
other than cash as provided in this Agreement. The General Partner may
determine, in its sole and absolute discretion, to make a distribution in kind
of Partnership assets to the Holders, and such assets shall be distributed in
such a fashion as to ensure that the fair market value is distributed and
allocated in accordance with Articles 5, 6 and 13 hereof; provided, however,
that the General Partner shall not make a distribution in kind to any Holder
unless the Holder has been given ninety (90) days prior written notice of such
distribution.

 

Section 5.3.   Amounts Withheld.  All amounts withheld pursuant to the Code or
any provisions of any state, local or non-United States tax law and Section 10.4
hereof with respect to any allocation, payment or distribution to any Holder
shall be treated as amounts paid or distributed to such Holder pursuant to
Section 5.1 hereof for all purposes under this Agreement.

 

Section 5.4.   Distributions to Reflect Additional Partnership Units.  In the
event that the Partnership issues additional Partnership Units pursuant to the
provisions of Article 4 hereof, subject to the rights of any Holder of any
Partnership Interest set forth in a Partnership Unit Designation, the General
Partner is hereby authorized to make such revisions to this Article 5 and other
provisions of this Agreement as it determines are necessary or desirable to
reflect the issuance of such additional Partnership Units, including, without
limitation, making preferential distributions to Holders of certain classes of
Partnership Units.

 

25

--------------------------------------------------------------------------------


 

Section 5.5.   Restricted Distributions.  Notwithstanding any provision to the
contrary contained in this Agreement, neither the Partnership nor the General
Partner, on behalf of the Partnership, shall make a distribution to any Holder
if such distribution would violate the Act or other applicable law.

 

ARTICLE 6
ALLOCATIONS

 

Section 6.1.   Timing and Amount of Allocations of Net Income and Net Loss.  Net
Income and Net Loss of the Partnership shall be determined and allocated with
respect to each Partnership Year as of the end of each such year, provided that
the General Partner may in its discretion allocate Net Income and Net Loss for a
shorter period as of the end of such period (and, for purposes of this
Article 6, references to the term “Partnership Year” may include such shorter
periods). Except as otherwise provided in this Article 6, and subject to
Section 11.6.C hereof, an allocation to a Holder of a share of Net Income or Net
Loss shall be treated as an allocation of the same share of each item of income,
gain, loss or deduction that is taken into account in computing Net Income or
Net Loss.

 

Section 6.2.   General Allocations.  Except as otherwise provided in this
Article 6, Net Income and Net Loss for any Partnership Year shall be allocated
among the Holders so that their Capital Accounts as of the end of such
Partnership Year are, as nearly as possible, equal to the amounts of
distributions to which they would be entitled if the Partnership had sold all of
its assets for their Gross Asset Values and paid all of its liabilities
(limited, with respect to each Nonrecourse Liability of the Partnership, to the
Gross Asset Value of the asset or assets securing such Nonrecourse Liability) as
of the end of such Partnership Year, and then distributed the proceeds to the
Partners in accordance with this Agreement, less with respect to each Holder,
the following amounts calculated as of the end of such Partnership Year: (i) the
sum of (x) such Holder’s share of Partnership Minimum Gain and Partner Minimum
Gain immediately prior to such deemed sale of the Partnership’s assets and
(y) the amount, if any, which such Holder is obligated to contribute to the
capital of the Company as of the last day of such Partnership Year.

 

Section 6.3.   Regulatory Allocation Provisions.  Notwithstanding the foregoing
provisions of this Article 6:

 

A.                 Regulatory Allocations.

 

(i)                  Minimum Gain Chargeback.  Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding the provisions of Section 6.2
hereof, or any other provision of this Article 6, if there is a net decrease in
Partnership Minimum Gain during any Partnership Year, each Holder shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Holder’s share of the
net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Holder
pursuant thereto. The items to be allocated shall be determined in accordance
with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This
Section 6.3.A(i) is intended to qualify as a “minimum gain chargeback” within
the meaning of Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

(ii)               Partner Minimum Gain Chargeback.  Except as otherwise
provided in Regulations Section 1.704-2(i)(4) or in Section 6.3.A(i) hereof, if
there is a net decrease in Partner Minimum Gain attributable to a Partner
Nonrecourse Debt during any Partnership Year, each Holder who has a share of the
Partner Minimum Gain attributable

 

26

--------------------------------------------------------------------------------


 

to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Holder’s share of the net decrease in Partner Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Holder pursuant thereto. The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This
Section 6.3.A(ii) is intended to qualify as a “chargeback of partner nonrecourse
debt minimum gain” within the meaning of Regulations Section 1.704-2(i) and
shall be interpreted consistently therewith.

 

(iii)                          Nonrecourse Deductions and Partner Nonrecourse
Deductions.  Any Nonrecourse Deductions for any Partnership Year shall be
specially allocated to the Holders in accordance with their respective
Percentage Interests. Any Partner Nonrecourse Deductions for any Partnership
Year shall be specially allocated to the Holder(s) who bear(s) the economic risk
of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable, in accordance with Regulations
Section 1.704-2(i).

 

(iv)                         Qualified Income Offset.  If any Holder
unexpectedly receives an adjustment, allocation or distribution described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership
income and gain shall be specially allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible, provided that an
allocation pursuant to this Section 6.3.A(iv) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this Article 6 have been tentatively made as if
this Section 6.3.A(iv) were not in the Agreement. It is intended that this
Section 6.3.A(iv) qualify and be construed as a “qualified income offset” within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

 

(v)                            Gross Income Allocation.  In the event that any
Holder has a deficit Capital Account at the end of any Partnership Year that is
in excess of the sum of (1) the amount (if any) that such Holder is obligated to
restore to the Partnership upon complete liquidation of such Holder’s
Partnership Interest and (2) the amount that such Holder is deemed to be
obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5),
each such Holder shall be specially allocated items of Partnership income and
gain in the amount of such excess to eliminate such deficit as quickly as
possible, provided that an allocation pursuant to this Section 6.3.A(v) shall be
made if and only to the extent that such Holder would have a deficit Capital
Account in excess of such sum after all other allocations provided in this
Article 6 have been tentatively made as if this Section 6.3.A(v) and
Section 6.3.A(iv) hereof were not in the Agreement.

 

(vi)                         Limitation on Allocation of Net Loss.  To the
extent that any allocation of Net Loss would cause or increase an Adjusted
Capital Account Deficit as to any Holder, such allocation of Net Loss shall be
reallocated among the other Holders in a manner determined by the General
Partner, subject to the limitations of this Section 6.3.A(vi).

 

27

--------------------------------------------------------------------------------


 

(vii)                      Section 754 Adjustment.  To the extent that an
adjustment to the adjusted tax basis of any Partnership asset pursuant to Code
Section 734(b) or Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their respective
Percentage Interests in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Holder(s) to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(viii)                   Curative Allocations.  The allocations set forth in
Sections 6.3.A(i), (ii), (iii), (iv), (v), (vi) and (vii) hereof (the
“Regulatory Allocations”) are intended to comply with certain regulatory
requirements, including the requirements of Regulations Sections 1.704-1(b) and
1.704-2. Notwithstanding the provisions of Sections 6.1 and 6.2 hereof, the
Regulatory Allocations shall be taken into account in allocating other items of
income, gain, loss and deduction among the Holders so that to the extent
possible without violating the requirements giving rise to the Regulatory
Allocations, the net amount of such allocations of other items and the
Regulatory Allocations to each Holder shall be equal to the net amount that
would have been allocated to each such Holder if the Regulatory Allocations had
not occurred.

 

B.                 Allocation of Excess Nonrecourse Liabilities.  For purposes
of determining a Holder’s proportional share of the “excess nonrecourse
liabilities” of the Partnership within the meaning of Regulations
Section 1.752-3(a)(3), each Holder’s respective interest in Partnership profits
shall be equal to such Holder’s Percentage Interest, except as otherwise
determined by the General Partner.

 

Section 6.4.   Tax Allocations.

 

A.                 In General.  Except as otherwise provided in this
Section 6.4, for income tax purposes under the Code and the Regulations, each
Partnership item of income, gain, loss and deduction (collectively, “Tax Items”)
shall be allocated among the Holders in the same manner as its correlative item
of “book” income, gain, loss or expense is allocated pursuant to Sections 6.2
and 6.3 hereof.

 

B.                 Section 704(c) Allocations.  Notwithstanding Section 6.4.A
hereof, Tax Items with respect to Property that is contributed to the
Partnership with an initial Gross Asset Value that varies from its basis in the
hands of the contributing Partner immediately preceding the contribution shall
be allocated among the Holders for income tax purposes in such manner as
determined by the General Partner consistent with the Regulations promulgated
under Code Section 704(c) so as to take into account such variation. In the
event that the Gross Asset Value of any Partnership asset is adjusted pursuant
to subsection (b) of the definition of “Gross Asset Value,” subsequent
allocations of Tax Items with respect to such asset shall take account of the
variation, if any, between the adjusted basis of such asset and its Gross Asset
Value in the same manner as under Code Section 704(c) and the applicable
Regulations and using the method chosen by the General Partner. Allocations
pursuant to this Section 6.4.B are solely for purposes of federal, state and
local income taxes and shall not affect, or in any way be taken into account in
computing, any Partner’s Capital Account or share of Net Income, Net Loss, or
any other items or distributions pursuant to any provision of this Agreement.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 7
MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1.   Management.

 

A.                 Except as otherwise expressly provided in this Agreement,
including any Partnership Unit Designation, all management powers over the
business and affairs of the Partnership are and shall be exclusively vested in
the General Partner, and no Limited Partner shall have any right to participate
in or exercise control or management power over the business and affairs of the
Partnership. The General Partner may not be removed by the Partners, with or
without cause, except with the Consent of the General Partner. In addition to
the powers now or hereafter granted a general partner of a limited partnership
under applicable law or that are granted to the General Partner under any other
provision of this Agreement, the General Partner, subject to the other
provisions hereof including, without limitation, Section 3.2 and Section 7.3,
and the rights of any Holder of any Partnership Interest set forth in a
Partnership Unit Designation, shall have full and exclusive power and authority,
without the consent or approval of any Limited Partner, to do or authorize all
things deemed necessary or desirable by it to conduct the business and affairs
of the Partnership, to exercise or direct the exercise of all of the powers of
the Partnership and the General Partner under the Act and this Agreement and to
effectuate the purposes of the Partnership including, without limitation:

 

(1)                                      the making of any expenditures, the
lending or borrowing of money or selling of assets (including, without
limitation, making prepayments on loans and borrowing money to enable the
Partnership to make distributions to the Holders in such amounts as will permit
the Special Limited Partner (so long as the Special Limited Partner qualifies as
a REIT) to make distributions to its stockholders sufficient to prevent the
imposition of any federal income tax on the Special Limited Partner (including,
for this purpose, any excise tax pursuant to Code Section 4981) and to enable
the Special Limited Partner to maintain REIT status and otherwise to satisfy the
REIT Requirements), the assumption or guarantee of, or other contracting for,
indebtedness and other liabilities, the issuance of evidences of indebtedness
(including the securing of same by deed to secure debt, mortgage, deed of trust
or other lien or encumbrance on the Partnership’s assets) and the incurring of
any obligations that the General Partner deems necessary or advisable for the
conduct of the activities of the Partnership;

 

(2)                                      the making of tax, regulatory and other
filings, or rendering of periodic or other reports to governmental or other
agencies having jurisdiction over the business or assets of the Partnership;

 

(3)                                      the taking of any and all acts
necessary or prudent to ensure that the Partnership will not be classified as a
“publicly traded partnership” under Code Section 7704;

 

(4)                                      the acquisition, sale, transfer,
exchange or other disposition of any, all or substantially all of the assets
(including the goodwill) of the Partnership (including, but not limited to, the
exercise or grant of any conversion, option, privilege or subscription right or
any other right available in connection with any assets at any time held or to
be acquired by the Partnership) or the merger, consolidation, reorganization or
other combination of the Partnership with or into another entity;

 

(5)                                      the mortgage, pledge, encumbrance or
hypothecation of any assets of the Partnership, the assignment of any assets of
the Partnership in trust for creditors or on the promise of the assignee to pay
the debts of the Partnership, the use of the assets of the Partnership
(including, without limitation, cash on hand) for any purpose consistent with
the terms of this Agreement and on any terms that the General Partner sees fit,
including, without limitation, the

 

29

--------------------------------------------------------------------------------


 

financing of the operations and activities of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the General Partner and/or the
Partnership’s Subsidiaries) and the repayment of obligations of the Partnership,
its Subsidiaries and any other Person in which the Partnership has an equity
investment, and the making of capital contributions to and equity investments in
the Partnership’s Subsidiaries;

 

(6)                                      the management, operation, leasing,
landscaping, repair, alteration, demolition, replacement or improvement of any
Property;

 

(7)                                      the negotiation, execution and
performance of any contracts, including leases (including ground leases),
easements, management agreements, rights of way and other property-related
agreements, conveyances or other instruments that the General Partner considers
useful or necessary to the conduct of the Partnership’s operations or the
implementation of the General Partner’s powers under this Agreement, including
contracting with contractors, developers, consultants, governmental authorities,
accountants, legal counsel, other professional advisors and other agents and the
payment of their expenses and compensation, as applicable, out of the
Partnership’s assets;

 

(8)                                      the distribution of Partnership cash or
other Partnership assets in accordance with this Agreement, the holding,
management, investment and reinvestment of cash and other assets of the
Partnership, and the collection and receipt of revenues, rents and income of the
Partnership;

 

(9)                                      the selection and dismissal of
employees of the Partnership (if any) or the General Partner (including, without
limitation, employees having titles or offices such as “president,” “vice
president,” “secretary” and “treasurer”), and agents, outside attorneys,
accountants, consultants and contractors of the Partnership or the General
Partner and the determination of their compensation and other terms of
employment or hiring;

 

(10)                               the maintenance of such insurance (including,
without limitation, directors and officers insurance) for the benefit of the
Partnership and the Partners (including, without limitation, the General
Partner, the Special Limited Partner and their directors and officers) as the
General Partner deems necessary or appropriate;

 

(11)                               the formation of, or acquisition of an
interest in, and the contribution of property to, any limited or general
partnerships, limited liability companies, joint ventures or other relationships
that the General Partner deems desirable; provided, however, that, as long as
the Special Limited Partner has determined to continue to qualify as a REIT, the
Partnership shall not engage in any such formation, acquisition or contribution
that would cause the Special Limited Partner to fail to qualify as a REIT;

 

(12)                               the control of any matters affecting the
rights and obligations of the Partnership, including the settlement, compromise,
submission to arbitration or any other form of dispute resolution, or
abandonment, of any claim, cause of action, liability, debt or damages, due or
owing to or from the Partnership, the commencement or defense of suits, legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, and the representation of the Partnership in all suits or legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, the incurring of legal expense, and the indemnification of any
Person against liabilities and contingencies relating to the Partnership’s
activities to the extent permitted by law;

 

30

--------------------------------------------------------------------------------


 

(13)                               the undertaking of any action in connection
with the Partnership’s direct or indirect investment in any Subsidiary or any
other Person (including, without limitation, the contribution or loan of funds
by the Partnership to such Persons);

 

(14)                               the determination of the fair market value of
any Partnership property distributed in kind using such reasonable method of
valuation as the General Partner may adopt; provided, however, that such methods
are otherwise consistent with the requirements of this Agreement;

 

(15)                               the enforcement of any rights against any
Partner pursuant to representations, warranties, covenants and indemnities
relating to such Partner’s contribution of money or property to the Partnership;

 

(16)                               the exercise, directly or indirectly, or
through any attorney-in-fact acting under a general or limited power of
attorney, of any right, including the right to vote, appurtenant to any asset or
investment held by the Partnership;

 

(17)                               the exercise of any of the powers of the
General Partner enumerated in this Agreement on behalf of or in connection with
any Subsidiary of the Partnership or any other Person in which the Partnership
has a direct or indirect interest, or jointly with any such Subsidiary or other
Person;

 

(18)                               the exercise of any of the powers of the
General Partner enumerated in this Agreement on behalf of any Person in which
the Partnership does not have an interest, pursuant to contractual or other
arrangements with such Person;

 

(19)                               the making, execution and delivery of any and
all deeds, leases, notes, deeds to secure debt, mortgages, deeds of trust,
security agreements, conveyances, contracts, guarantees, warranties,
indemnities, waivers, releases, confessions of judgment or any other legal
instruments or agreements in writing necessary or appropriate in the judgment of
the General Partner for the accomplishment of any of the powers of the General
Partner enumerated in this Agreement;

 

(20)                               the issuance of additional Partnership Units
in connection with Capital Contributions by Additional Limited Partners and
additional Capital Contributions by Partners pursuant to Article 4 hereof;

 

(21)                               an election to dissolve the Partnership
pursuant to Section 13.1.B hereof;

 

(22)                               the distribution of cash to acquire
Partnership Common Units held by a Limited Partner in connection with a
Redemption under Section 15.1 hereof;

 

(23)                               an election to cause the Special Limited
Partner to acquire Tendered Units for REIT Shares;

 

(24)                               the amendment and restatement of Exhibit A
hereto to reflect accurately at all times the Capital Contributions and
Percentage Interests of the Partners as the same are adjusted from time to time
to the extent necessary to reflect redemptions, Capital Contributions, the
issuance of Partnership Units, the admission of any Additional Limited Partner
or any Substituted Limited Partner or otherwise, which amendment and
restatement, notwithstanding anything in this Agreement to the contrary, shall
not be deemed an amendment to this Agreement, as long as

 

31

--------------------------------------------------------------------------------


 

the matter or event being reflected in Exhibit A hereto otherwise is authorized
by this Agreement; and

 

(25)                the registration of any class of securities of the
Partnership under the Securities Act or the Exchange Act, and the listing of any
debt securities of the Partnership on any exchange.

 

B.                 Each of the Limited Partners agrees that, except as provided
in Section 7.3 hereof and subject to the rights of any Holder of any Partnership
Interest set forth in a Partnership Unit Designation, the General Partner is
authorized to execute and deliver any affidavit, agreement, certificate,
consent, instrument, notice, power of attorney, waiver or other writing or
document in the name and on behalf of the Partnership and to otherwise exercise
any power of the General Partner under this Agreement and the Act on behalf of
the Partnership without any further act, approval or vote of the Partners,
notwithstanding any other provision of the Act or any applicable law, rule or
regulation and, in the absence of any specific corporate action on the part of
the General Partner to the contrary, the taking of any action or the execution
of any such document or writing by an officer of the General Partner, in the
name and on behalf of the General Partner, in its capacity as the general
partner of the Partnership, shall conclusively evidence (1) the approval thereof
by the General Partner, in its capacity as the general partner of the
Partnership, (2) the General Partner’s determination that such action, document
or writing is necessary or desirable to conduct the business and affairs of the
Partnership, exercise the powers of the Partnership under this Agreement and the
Act or effectuate the purposes of the Partnership, or any other determination by
the General Partner required by this Agreement in connection with the taking of
such action or execution of such document or writing, and (3) the authority of
such officer with respect thereto.

 

C.                 At all times from and after the date hereof, the General
Partner may cause the Partnership to obtain and maintain (i) casualty, liability
and other insurance on the Properties and (ii) liability insurance for the
Indemnitees hereunder.

 

D.                 At all times from and after the date hereof, the General
Partner may cause the Partnership to establish and maintain working capital and
other reserves in such amounts as the General Partner, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.

 

E.                  In exercising its authority under this Agreement, the
General Partner may, but shall be under no obligation to, take into account the
tax consequences to any Partner of any action taken (or not taken) by it. The
General Partner, the Special Limited Partner and the Partnership shall not have
liability to a Limited Partner under any circumstances as a result of any income
tax liability incurred by such Limited Partner as a result of an action (or
inaction) by the General Partner pursuant to its authority under this Agreement.

 

F.                   The determination as to any of the following matters, made
by or at the direction of the General Partner consistent with this Agreement and
the Act, shall be final and conclusive and shall be binding upon the Partnership
and every Limited Partner: the amount of assets at any time available for
distribution or the redemption of Partnership Units; the amount and timing of
any distribution; any determination to redeem Tendered Units; the amount,
purpose, time of creation, increase or decrease, alteration or cancellation of
any reserves or charges and the propriety thereof (whether or not any obligation
or liability for which such reserves or charges shall have been created shall
have been paid or discharged); the amount of any Partner’s Capital Account,
Adjusted Capital Account or Adjusted Capital Account Deficit; the amount of Net
Income, Net Loss or Depreciation for any period; the Gross Asset Value of any
Partnership asset; the Value of any REIT Share; any interpretation of the terms,
preferences, conversion or other rights, voting powers or rights, restrictions,
limitations as to dividends or distributions, qualifications or terms or
conditions of redemption of any class or series of Partnership Interest; the
fair value, or any sale, bid or asked price to be applied in determining the
fair value, of any

 

32

--------------------------------------------------------------------------------


 

asset owned or held by the Partnership or of any Partnership Interest; the
number of authorized or outstanding Units of any class or series; any matter
relating to the acquisition, holding and disposition of any assets by the
Partnership; or any other matter relating to the business and affairs of the
Partnership or required or permitted by applicable law, this Agreement or
otherwise to be determined by the General Partner.

 

Section 7.2.   Certificate of Limited Partnership.  To the extent that such
action is determined by the General Partner to be reasonable and necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate and do all the things to maintain the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state, the
District of Columbia or any other jurisdiction, in which the Partnership may
elect to do business or own property. Subject to the terms of Section 8.5.A
hereof, the General Partner shall not be required, before or after filing, to
deliver or mail a copy of the Certificate or any amendment thereto to any
Limited Partner. The General Partner shall use all reasonable efforts to cause
to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability to the extent provided by applicable law) in the
State of Delaware and any other state, or the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own property.

 

Section 7.3.   Restrictions on General Partner’s Authority.

 

A.                 The General Partner may not take any action in contravention
of an express prohibition or limitation of this Agreement without the Consent of
the Limited Partners, and may not, without limitation:

 

(1)                       take any action that would make it impossible to carry
on the ordinary business of the Partnership, except as otherwise provided in
this Agreement;

 

(2)                       perform any act that would subject a Limited Partner
to liability as a general partner in any jurisdiction or any other liability
except as provided herein or under the Act; or

 

(3)                       enter into any contract, mortgage, loan or other
agreement that expressly prohibits or restricts (a) the General Partner or the
Partnership from performing its specific obligations under Section 15.1 hereof
in full or (b) a Limited Partner from exercising its rights under Section 15.1
hereof to effect a Redemption in full, except, in either case, with the Consent
of each Limited Partner affected by the prohibition or restriction.

 

B.                 Except as provided in Section 7.3.C hereof, the General
Partner shall not, without the prior Consent of the Partners, amend, modify or
terminate this Agreement. Further, no amendment may alter the restrictions on
the General Partner’s authority set forth elsewhere in this Agreement
(including, without limitation, this Section 7.3) without the Consent specified
therein and no amendment may alter Section 11.2 hereof without the Consent of
the Limited Partners.

 

C.                 Notwithstanding Section 7.3.B and 14.2 hereof but subject to
the rights of any Holder of any Partnership Interest set forth in a Partnership
Unit Designation, the General Partner shall have the power, without the Consent
of the Partners, to amend this Agreement as may be required to facilitate or
implement any of the following purposes:

 

(1)                       to add to the obligations of the General Partner or
surrender any right or power granted to the General Partner or any Affiliate of
the General Partner for the benefit of the Limited Partners;

 

33

--------------------------------------------------------------------------------


 

(2)                       to reflect the admission, substitution or withdrawal
of Partners, the Transfer of any Partnership Interest or the termination of the
Partnership in accordance with this Agreement and to amend Exhibit A in
connection with such admission, substitution or withdrawal;

 

(3)                       to reflect a change that is of an inconsequential
nature or does not adversely affect the Limited Partners in any material
respect, or to cure any ambiguity, correct or supplement any provision in this
Agreement not inconsistent with law or with other provisions, or make other
changes with respect to matters arising under this Agreement that will not be
inconsistent with law or with the provisions of this Agreement;

 

(4)                       to set forth or amend the designations, preferences,
conversion or other rights, voting powers, restrictions, limitations as to
distributions, qualifications or terms or conditions of redemption of the
Holders of any additional Partnership Interests issued pursuant to Article 4;

 

(5)                       to satisfy any requirements, conditions or guidelines
contained in any order, directive, opinion, ruling or regulation of a federal or
state agency or contained in federal or state law;

 

(6)                       (a) to reflect such changes as are reasonably
necessary for the Special Limited Partner to maintain its status as a REIT or to
satisfy the REIT Requirements, or (b) to reflect the Transfer of all or any part
of a Partnership Interest among the Special Limited Partner and any Disregarded
Entity with respect to the Special Limited Partner;

 

(7)                       to modify either or both of the manner in which items
of Net Income or Net Loss or taxable items are allocated pursuant to Article 6
or the manner in which Capital Accounts are adjusted, computed, or maintained
(but in each case only to the extent otherwise provided in this Agreement and as
may be permitted under applicable law);

 

(8)                       to reflect the issuance of additional Partnership
Interests in accordance with Section 4.2; or

 

(9)                       to reflect any other modification to this Agreement as
is reasonably necessary for the business or operations of the Partnership or the
Special Limited Partner and which does not violate Section 7.3.D.

 

D.                 Notwithstanding Sections 7.3.B, 7.3.C and 14.2 hereof, this
Agreement shall not be amended, and no action may be taken by the General
Partner, without the Consent of each Partner adversely affected thereby, if such
amendment or action would (i) convert a Limited Partner Interest in the
Partnership into a General Partner Interest (except as a result of the General
Partner acquiring such Partnership Interest), (ii) modify the limited liability
of a Limited Partner, (iii) alter the rights of any Partner to receive the
distributions to which such Partner is entitled pursuant to Article 5 or
Section 13.2.A(4) hereof or alter the allocations specified in Article 6 hereof
(except, in any case, as permitted pursuant to Sections 4.2, 4.3, 4.4, 5.4 and
7.3.C and Article 6 hereof), (iv) alter or modify the Redemption rights, Cash
Amount or REIT Shares Amount as set forth in Section 15.1 hereof, or amend or
modify any related definitions, (v) remove, alter or amend the powers and
restrictions related to REIT Requirements or to taxes under Code Sections 857 or
4981 as set forth in Section 7.9.D or elsewhere in this Agreement, or (vi) amend
this Section 7.3.D. Any such amendment or action Consented to by any Partner
shall be effective as to that Partner, notwithstanding the absence of such
Consent by any other Partner.

 

34

--------------------------------------------------------------------------------


 

Section 7.4.   Reimbursement of the General Partner and the Special Limited
Partner.

 

A.                 The General Partner shall not be compensated for its services
as General Partner of the Partnership except as provided in this Agreement
(including the provisions of Articles 5 and 6 hereof regarding distributions,
payments and allocations to which the General Partner may be entitled in its
capacity as the General Partner).

 

B.                 Subject to Section 15.12 hereof and except as otherwise
provided in any contract to which the Partnership is a party, the Partnership
shall be responsible for and shall pay all expenses relating to the
Partnership’s, the General Partner’s, the Special Limited Partner’s and any
Subsidiary’s organization, business and  operations.  Subject to Section 15.12
hereof and except as otherwise provided in any contract to which the Partnership
is a party, the Partnership shall be liable for, and shall reimburse the General
Partner and the Special Limited Partner, as applicable, on a monthly basis, or
such other basis as the General Partner may determine in its sole and absolute
discretion, for all sums expended by the General Partner or the Special Limited
Partner or their Subsidiaries in connection with the Partnership’s, the General
Partner’s, the Special Limited Partner’s or their Subsidiaries’ business,
including, without limitation, (i) expenses relating to the ownership of
interests in and management and operation of the Partnership, the General
Partner, the Special Limited Partner and any Subsidiary, (ii) compensation of
officers and employees of the Partnership, the General Partner, the Special
Limited Partner or any Subsidiary, (iii) director fees and expenses of the
General Partner, the Special Limited Partner or their Subsidiaries, (iv) any
expenses incurred by the Special Limited Partner or the General Partner in
connection with the redemption or other repurchase of REIT Shares or Capital
Shares, (v) any expenses incurred by the Special Limited Partner or the General
Partner in connection with an offering of REIT Shares, Capital Shares or New
Securities (in lieu of being issued additional Common Units or Partnership
Equivalent Units, in the discretion of the General Partner), (vi) any amounts
paid by the General Partner, the Special Limited Partner or their Subsidiaries
for accounting, administrative, legal, technical, management and other services
rendered to the Partnership, the General Partner, the Special Limited Partner or
their Subsidiaries, and (vii) all costs and expenses of the Special Limited
Partner being a public company, including, without limitation, costs of filings
with the SEC, reports and distributions to its stockholders. The Partners
acknowledge that all such expenses of the General Partner, the Special Limited
Partner and their Subsidiaries are deemed to be for the benefit of the
Partnership.  Such reimbursements shall be in addition to (without duplication
of) any reimbursement of the General Partner, the Special Limited Partner or
their Subsidiaries as a result of indemnification pursuant to Section 7.7
hereof.

 

C.                 To the extent practicable, Partnership expenses shall be
billed directly to and paid by the Partnership and, subject to Section 15.12
hereof, if and to the extent any reimbursements to the General Partner, the
Special Limited Partner or their Subsidiaries by the Partnership pursuant to
this Section 7.4 constitute gross income to such Person (as opposed to the
repayment of advances made by such Person on behalf of the Partnership), such
amounts shall be treated as “guaranteed payments” within the meaning of Code
Section 707(c) and shall not be treated as distributions for purposes of
computing the Partners’ Capital Accounts.

 

Section 7.5.   Outside Activities of the General Partner and the Special Limited
Partner.  Neither the General Partner nor the Special Limited Partner shall
directly or indirectly enter into or conduct any business, other than in
connection with, (a) with respect to the General Partner, the ownership,
acquisition and disposition of Partnership Interests as the General Partner,
(b) with respect to the General Partner, the management of the business and
affairs of the Partnership, (c) with respect to the Special Limited Partner, the
operation of the Special Limited Partner as a reporting company with a class (or
classes) of securities registered under the Exchange Act, (d) with respect to
the Special Limited Partner, its operations as a REIT, (e) with respect to the
Special Limited Partner, the offering, sale, syndication, private placement or
public offering of stock, bonds, securities or other interests in the Special
Limited Partner and the Partnership, (f) financing or refinancing of any type
related to the Partnership, the General Partner, the

 

35

--------------------------------------------------------------------------------


 

Special Limited Partner or their Subsidiaries, and (g) such activities as are
incidental thereto; provided, however, that, except as otherwise provided
herein, any funds raised by the Special Limited Partner pursuant to the
preceding clauses (e) and (f) shall be made available to the Partnership,
whether as Capital Contributions, loans or otherwise, as appropriate.

 

Section 7.6.   Transactions with Affiliates.

 

A.                 The Partnership may lend or contribute funds or other assets
to its Subsidiaries and other Persons in which the Partnership has a direct or
indirect equity investment, and such Persons may borrow funds from the
Partnership; provided that, except in the case of direct or indirect wholly
owned Subsidiaries of the Partnership, such contribution or lending shall be on
terms and conditions no less favorable to the Partnership in the aggregate than
would be available from an unrelated third party, as determined by the General
Partner in good faith.  The foregoing authority shall not create any right or
benefit in favor of any Subsidiary or any other Person.  It is expressly
acknowledged and agreed by each Partner that the Special Limited Partner may, in
the sole and absolute discretion of the General Partner, (i) borrow funds from
the Partnership in order to redeem, at any time or from time to time, options or
warrants issued by the Special Limited Partner, (ii) put to the Partnership, for
cash, any rights, options, warrants or convertible or exchangeable securities
that the Special Limited Partner may desire or be required to purchase or redeem
or (iii) borrow funds from the Partnership to acquire assets that will be
contributed to the Partnership for Partnership Units.

 

B.                 The Partnership may transfer assets to joint ventures,
limited liability companies, partnerships, corporations, business trusts or
other business entities in which it is or thereby becomes a participant upon
such terms and subject to such conditions consistent with this Agreement and
applicable law as the General Partner believes, in good faith, to be advisable;
provided that in no event shall the Partnership own securities of any entity to
the extent such ownership would be inconsistent with the REIT Requirements.

 

C.                 The General Partner, the Special Limited Partner and their
Affiliates may sell, transfer or convey any property to, or purchase any
property from, the Partnership, directly or indirectly, on terms and conditions
established by the General Partner in its reasonable discretion.

 

D.                 The General Partner, in its sole and absolute discretion and
without the approval of the Limited Partners, may propose and adopt on behalf of
the Partnership benefit plans (including plans provided for the issuance of
Partnership Interests or options to purchase Partnership Interests) funded by
the Partnership for the benefit of employees, directors or other service
providers of or to the General Partner, the Partnership, the Special Limited
Partner, Subsidiaries of the Partnership or any Affiliate of any of them in
respect of services performed, directly or indirectly, for the benefit of the
Partnership.

 

Section 7.7.   Indemnification.

 

A.                 To the fullest extent permitted by applicable law, the
Partnership shall indemnify each Indemnitee from and against any and all losses,
claims, damages, liabilities, joint or several, expenses (including, without
limitation, attorneys’ fees and other legal fees and expenses), judgments,
fines, settlements and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
that relate to the operations of the Partnership, the General Partner or the
Special Limited Partner (“Actions”) as set forth in this Agreement in which such
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise; provided, however, that the Partnership shall not indemnify an
Indemnitee (i) if the act or omission of the Indemnitee was material to the
matter giving rise to the Action and either was committed in bad faith or was
the result of active and deliberate dishonesty; (ii) in the case of any criminal
proceeding, if the Indemnitee had reasonable cause to believe that the act or
omission was unlawful; or (iii) for any

 

36

--------------------------------------------------------------------------------


 

transaction in which such Indemnitee actually received an improper personal
benefit in violation or breach of any provision of this Agreement; and provided,
further, that no payments pursuant to this Agreement shall be made by the
Partnership to indemnify or advance funds to any Indemnitee (x) with respect to
any Action initiated or brought voluntarily by such Indemnitee (and not by way
of defense) unless (I) approved or authorized by the General Partner or
(II) incurred to establish or enforce such Indemnitee’s right to indemnification
under this Agreement, and (y) in connection with one or more Actions or claims
brought by the Partnership or involving such Indemnitee if such Indemnitee is
found liable to the Partnership on any portion of any claim in any such Action.

 

Without limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guaranty or otherwise, for any indebtedness of
the Partnership or any Subsidiary of the Partnership (including, without
limitation, any indebtedness which the Partnership or any Subsidiary of the
Partnership has assumed or taken subject to), and the General Partner is hereby
authorized and empowered, on behalf of the Partnership, to enter into one or
more indemnity agreements consistent with the provisions of this Section 7.7 in
favor of any Indemnitee having or potentially having liability for any such
indebtedness.

 

It is the intention of this Section 7.7.A that the Partnership indemnify each
Indemnitee to the fullest extent permitted by law and this Agreement. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7.A. The termination of any proceeding by conviction
of an Indemnitee or upon a plea of nolo contendere or its equivalent by an
Indemnitee, or an entry of an order of probation against an Indemnitee prior to
judgment, does not create a presumption that such Indemnitee acted in a manner
contrary to that specified in this Section 7.7.A with respect to the subject
matter of such proceeding. Any indemnification pursuant to this Section 7.7
shall be made only out of the assets of the Partnership, and neither the General
Partner nor any other Holder shall have any obligation to contribute to the
capital of the Partnership or otherwise provide funds to enable the Partnership
to fund its obligations under this Section 7.7.

 

B.                 To the fullest extent permitted by law, expenses incurred by
an Indemnitee who is a party to a proceeding or otherwise subject to or the
focus of or is involved in any Action shall be paid or reimbursed by the
Partnership as incurred by the Indemnitee in advance of the final disposition of
the Action upon receipt by the Partnership of (i) a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Partnership as authorized in Section 7.7.A
has been met, and (ii) a written undertaking by or on behalf of the Indemnitee
to repay the amount if it shall ultimately be determined that the standard of
conduct has not been met.

 

C.                 The indemnification provided by this Section 7.7 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity and shall inure to the benefit of the heirs, successors,
assigns and administrators of the Indemnitee unless otherwise provided in a
written agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.

 

D.                 The Partnership may, but shall not be obligated to, purchase
and maintain insurance, on behalf of any of the Indemnitees and such other
Persons as the General Partner shall determine, against any liability that may
be asserted against or expenses that may be incurred by such Person in
connection with the Partnership’s activities, regardless of whether the
Partnership would have the power to indemnify such Person against such liability
under the provisions of this Agreement.

 

E.                  Any liabilities which an Indemnitee incurs as a result of
acting on behalf of the Partnership, the General Partner or the Special Limited
Partner (whether as a fiduciary or otherwise) in

 

37

--------------------------------------------------------------------------------


 

connection with the operation, administration or maintenance of an employee
benefit plan or any related trust or funding mechanism (whether such liabilities
are in the form of excise taxes assessed by the IRS, penalties assessed by the
U.S. Department of Labor, restitutions to such a plan or trust or other funding
mechanism or to a participant or beneficiary of such plan, trust or other
funding mechanism, or otherwise) shall be treated as liabilities or judgments or
fines under this Section 7.7, unless such liabilities arise as a result of
(i) an act or omission of such Indemnitee that was material to the matter giving
rise to the Action and either was committed in bad faith or was the result of
active and deliberate dishonesty; (ii) in the case of any criminal proceeding,
an act or omission that the Indemnitee had reasonable cause to believe was
unlawful, or (iii) any transaction in which such Indemnitee actually received an
improper personal benefit in violation or breach of any provision of this
Agreement or applicable law.

 

F.                   In no event may an Indemnitee subject any of the Holders to
personal liability by reason of the indemnification provisions set forth in this
Agreement.

 

G.                 An Indemnitee shall not be denied indemnification in whole or
in part under this Section 7.7 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

 

H.                The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.7 or any provision hereof
shall be prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

I.                     It is the intent of the parties that any amounts paid by
the Partnership to any Partner pursuant to this Section 7.7 shall be treated as
“guaranteed payments” within the meaning of Code Section 707(c) and shall not be
treated as distributions for purposes of computing the Partners’ Capital
Accounts.

 

Section 7.8.   Liability of the General Partner and the Special Limited Partner.

 

A.                 The Limited Partners agree that: (i) the General Partner and
the Special Limited Partner (as sole owner of the General Partner) are acting on
behalf and for the benefit of the Partnership, the Limited Partners and the
Special Limited Partner’s stockholders collectively; (ii) in the event of a
conflict between the interests of the Limited Partners (other than the Special
Limited Partner), on the one hand, and the separate interests of the Special
Limited Partner or its stockholders, on the other hand, neither the General
Partner nor the Special Limited Partner is under an obligation to give priority
to the interests of the Limited Partners, and any action or failure to act on
the part of the General Partner or the Special Limited Partner or their
respective directors or officers that gives priority to the separate interests
of the Special Limited Partner or its stockholders that does not result in a
violation of the contract rights of the Limited Partners under this Agreement
does not violate the duty of loyalty owed by the General Partner or the Special
Limited Partner to the Partnership and/or the Limited Partners; and
(iii) neither the General Partner nor the Special Limited Partner shall be
liable to the Partnership or to any Limited Partner for monetary damages for
losses sustained, liabilities incurred or benefits not derived by the
Partnership or any Limited Partner as a result of errors in judgment or mistakes
of fact or law or any acts or failure to act, provided that the General Partner
and the Special Limited Partner acted in good faith.

 

B.                 Subject to its obligations and duties as General Partner set
forth in this Agreement and applicable law, the General Partner may exercise any
of the powers granted to it by this Agreement and perform any of the duties
imposed upon it hereunder either directly or by or through its employees or

 

38

--------------------------------------------------------------------------------


 

agents or through the Special Limited Partner (subject to the supervision and
control of the General Partner). Notwithstanding anything to the contrary
herein, neither the General Partner nor the Special Limited Partner shall be
responsible to the Partnership or any Partner for any misconduct or negligence
on the part of any such employee or agent appointed by it in good faith.

 

C.                 Any obligation or liability whatsoever of the General Partner
which may arise at any time under this Agreement or any other instrument,
transaction, or undertaking contemplated hereby shall be satisfied, if at all,
out of the assets of the General Partner or the Partnership only.  No such
obligation or liability shall be personally binding upon, nor shall resort for
the enforcement thereof be had to, the Special Limited Partner or any of the
General Partner’s or the Special Limited Partner’s directors, stockholders,
officers, employees, or agents, regardless of whether such obligation or
liability is in the nature of contract, tort or otherwise. Notwithstanding
anything to the contrary set forth in this Agreement, none of the directors or
officers of the General Partner or the Special Limited Partner shall be liable
or accountable in damages or otherwise to the Partnership, any Partners, or any
Assignees for losses sustained, liabilities incurred or benefits not derived as
a result of errors in judgment or mistakes of fact or law or of any act or
omission; provided that such directors or officers acted in good faith.

 

D.                 Any amendment, modification or repeal of this Section 7.8 or
any provision hereof shall be prospective only and shall not in any way affect
the limitations on the General Partner’s, the Special Limited Partner’s and
their respective officers’ and directors’ liability to the Partnership and the
Limited Partners under this Section 7.8 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

 

E.                  To the extent that, at law or in equity, the General Partner
or the Special Limited Partner has duties (including fiduciary duties) and
liabilities relating thereto to the Partnership or the Limited Partners, neither
the General Partner nor the Special Limited Partner shall be liable to the
Partnership or to any other Partner for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict or modify the duties and liabilities of the General Partner
and the Special Limited Partner under the Act or otherwise existing at law or in
equity, are agreed by the Partners to replace such other duties and liabilities
of such General Partner and the Special Limited Partner.

 

F.                   Whenever in this Agreement the General Partner is permitted
or required to make a decision (i) in its “sole and absolute discretion,” “sole
discretion” or “discretion” or under a grant of similar authority or latitude,
the General Partner shall be entitled to consider only such interests and
factors as it desires, including its own interests, and shall have no duty or
obligation to give any consideration to any interest or factors affecting the
Partnership or the Partners or any of them, or (ii) in its “good faith” or under
another expressed standard, the General Partner shall act under such express
standard and shall not be subject to any other or different standards imposed by
this Agreement or any other agreement contemplated herein or by relevant
provisions of law or in equity or otherwise. If any question should arise with
respect to the operation of the Partnership, which is not otherwise specifically
provided for in this Agreement or the Act, or with respect to the interpretation
of this Agreement, the General Partner is hereby authorized to make a final
determination with respect to any such question and to interpret this Agreement
in such a manner as it shall deem, in its sole discretion, to be fair and
equitable, and its determination and interpretations so made shall be final and
binding on all parties. The General Partner’s “sole and absolute discretion,”
“sole discretion” and “discretion” under this Agreement shall be exercised
consistently with the General Partner’s obligation of good faith and fair
dealing under the Act.

 

39

--------------------------------------------------------------------------------


 

Section 7.9.   Other Matters Concerning the General Partner and the Special
Limited Partner.

 

A.                 In its acts (or failures to act) on behalf of the
Partnership, each of the General Partner and the Special Limited Partner may
rely and shall be protected in acting or refraining from acting upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, bond, debenture or other paper or document believed by
it in good faith to be genuine and to have been signed or presented by the
proper party or parties.

 

B.                 Each of the General Partner and Special Limited Partner may
consult with legal counsel, accountants, appraisers, management consultants,
investment bankers, architects, engineers, environmental consultants and other
consultants and advisers selected by it, and any act taken or omitted to be
taken in respect of the Partnership in reliance upon the opinion of such Persons
as to matters that the General Partner or the Special Limited Partner reasonably
believes to be within such Person’s professional or expert competence shall be
conclusively presumed to have been done or omitted in good faith.

 

C.                 The General Partner shall have the right, in respect of any
of its powers or obligations hereunder, to act through any of its duly
authorized officers or agents or a duly appointed attorney or attorneys-in-fact.
Each such officer, agent or attorney shall, to the extent authorized by the
General Partner, have full power and authority to do and perform all and every
act and duty that is permitted or required to be done by the General Partner
hereunder.

 

D.                 Notwithstanding any other provision of this Agreement or the
Act, any action of the General Partner or the Special Limited Partner on behalf
of the Partnership or any decision of the General Partner or the Special Limited
Partner to refrain from acting on behalf of the Partnership, undertaken in the
good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of the Special Limited Partner to continue to
qualify as a REIT, (ii) for the Special Limited Partner otherwise to satisfy the
REIT Requirements, (iii) to avoid the Special Limited Partner incurring any
taxes under Code Section 857 or Code Section 4981, or (iv) for any Affiliate of
the Special Limited Partner to continue to qualify as a “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)), is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.

 

Section 7.10.   Title to Partnership Assets.  Title to Partnership assets,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Partner, individually
or collectively with other Partners or Persons, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner, the Special Limited Partner or one or more nominees, as the
General Partner or the Special Limited Partner may determine, including
Affiliates of the General Partner or the Special Limited Partner. The General
Partner and Special Limited Partner hereby declare and warrant that any
Partnership assets for which legal title is held in the name of the General
Partner, the Special Limited Partner or any nominee or Affiliate of the General
Partner or the Special Limited Partner shall be held by the General Partner, the
Special Limited Partner or such nominee or Affiliate for the use and benefit of
the Partnership in accordance with the provisions of this Agreement. All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which legal title to such
Partnership assets is held.

 

Section 7.11.   Reliance by Third Parties.  Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner has full power and authority,
without the consent or approval of any other Partner, or Person, to encumber,
sell or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and take any and all
actions on behalf of the Partnership, and such Person shall be entitled to deal
with the General Partner as if it were the Partnership’s sole party in

 

40

--------------------------------------------------------------------------------


 

interest, both legally and beneficially. Each Limited Partner hereby waives any
and all defenses or other remedies that may be available against such Person to
contest, negate or disaffirm any action of the General Partner in connection
with any such dealing. In no event shall any Person dealing with the General
Partner or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expediency
of any act or action of the General Partner or its representatives. Each and
every certificate, document or other instrument executed on behalf of the
Partnership by the General Partner or its representatives shall be conclusive
evidence in favor of any and every Person relying thereon or claiming thereunder
that (i) at the time of the execution and delivery of such certificate, document
or instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

 

ARTICLE 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1.   Limitation of Liability.  No Limited Partner shall have any
liability under this Agreement except as expressly provided in this Agreement
(including, without limitation, Section 10.4 hereof) or under the Act.

 

Section 8.2.   Management of Business.  Subject to the rights and powers of the
Special Limited Partner hereunder, no Limited Partner or Assignee (other than
the General Partner, any of its Affiliates or any officer, director, member,
employee, partner, agent, representative or trustee of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such) shall take
part in the operations, management or control (within the meaning of the Act) of
the Partnership’s business, transact any business in the Partnership’s name or
have the power to sign documents for or otherwise bind the Partnership.  The
transaction of any such business by the General Partner, any of its Affiliates
or any officer, director, member, employee, partner, agent, representative, or
trustee of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such, shall not affect, impair or eliminate the limitations on
the liability of the Limited Partners or Assignees under this Agreement.

 

Section 8.3.   Outside Activities of Limited Partners.  Subject to any explicit
limitation in this Agreement, any Limited Partner and any Assignee, officer,
director, employee, agent, trustee, Affiliate, member or stockholder of any
Limited Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities that are in direct or indirect
competition with the Partnership or that are enhanced by the activities of the
Partnership. Neither the Partnership nor any Partner shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner or
Assignee. None of the Limited Partners nor any other Person shall have any
rights by virtue of this Agreement or the partnership relationship established
hereby in any business ventures of any other Person, and such Person shall have
no obligation pursuant to this Agreement, to offer any interest in any such
business ventures to the Partnership, any Limited Partner, or any such other
Person, even if such opportunity is of a character that, if presented to the
Partnership, any Limited Partner or such other Person, could be taken by such
Person.

 

Section 8.4.   Return of Capital.  Except pursuant to the rights of Redemption
set forth in Section 15.1 hereof or in any Partnership Unit Designation, no
Limited Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. Except to
the extent provided in Article 5 and Article 6 hereof or otherwise expressly
provided in this Agreement or in any Partnership Unit

 

41

--------------------------------------------------------------------------------


 

Designation, no Limited Partner or Assignee shall have priority over any other
Limited Partner or Assignee either as to the return of Capital Contributions or
as to profits, losses or distributions.

 

Section 8.5.   Rights of Limited Partners Relating to the Partnership.

 

A.                 In addition to other rights provided by this Agreement or by
the Act, and except as limited by Section 8.5.C hereof, the General Partner
shall deliver (by mailing or electronically) to each Limited Partner a copy of
any information mailed or electronically delivered to all of the common
stockholders of the General Partner as soon as practicable after such mailing or
electronic delivery.

 

B.                 The Partnership shall notify any Limited Partner that is a
Qualifying Party, on request, of the then current Adjustment Factor and any
change made to the Adjustment Factor shall be set forth in the quarterly report
required by Section 9.3.B hereof immediately following the date such change
becomes effective.

 

C.                 Notwithstanding any other provision of this Section 8.5, the
General Partner may keep confidential from the Limited Partners (or any of
them), for such period of time as the General Partner determines in its sole and
absolute discretion to be reasonable, any information that (i) the General
Partner believes to be in the nature of trade secrets or other information the
disclosure of which the General Partner in good faith believes is not in the
best interests of the Partnership or the General Partner or (ii) the Partnership
or the General Partner is required by law or by agreement to keep confidential.

 

Section 8.6.   Partnership Right to Call Limited Partner Interests. 
Notwithstanding any other provision of this Agreement, on and after the date on
which the aggregate Percentage Interests of the Limited Partners (other than the
Special Limited Partner) are less than five percent (5%), the Partnership shall
have the right, but not the obligation, from time to time and at any time to
redeem any and all outstanding Limited Partner Interests (other than the Special
Limited Partner’s Limited Partner Interests) by treating any such Limited
Partner as a Tendering Party who has delivered a Notice of Redemption pursuant
to Section 15.1 hereof for the number of Partnership Common Units to be
specified by the General Partner, in its sole and absolute discretion, by notice
to such Limited Partner that the Partnership has elected to exercise its rights
under this Section 8.6. Such notice given by the General Partner to a Limited
Partner pursuant to this Section 8.6 shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 8.6, (a) any Limited Partner (whether or not otherwise
a Qualifying Party) may, in the General Partner’s sole and absolute discretion,
be treated as a Qualifying Party that is a Tendering Party and (b) the
provisions of Section 15.1 hereof shall apply, mutatis mutandis.

 

ARTICLE 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1.   Records and Accounting.

 

A.                 The General Partner shall keep or cause to be kept at the
principal place of business of the Partnership those records and documents, if
any, required to be maintained by the Act and any other books and records deemed
by the General Partner to be appropriate with respect to the Partnership’s
business, including, without limitation, all books and records necessary to
provide to the Limited Partners any information, lists and copies of documents
required to be provided pursuant to this Agreement. Any records maintained by or
on behalf of the Partnership in the regular course of its business may be kept
on any information storage device, provided that the records so maintained are
convertible into clearly legible written form within a reasonable period of
time.

 

42

--------------------------------------------------------------------------------


 

B.                 The books of the Partnership shall be maintained, for
financial and tax reporting purposes, on an accrual basis in accordance with
generally accepted accounting principles, or on such other basis as the General
Partner determines to be necessary or appropriate. To the extent permitted by
sound accounting practices and principles, the Partnership and the General
Partner may operate with integrated or consolidated accounting records,
operations and principles.

 

Section 9.2.   Partnership Year.  For purposes of this Agreement, “Partnership
Year” means the fiscal year of the Partnership, which shall be the same as the
tax year of the Partnership. The tax year shall be the calendar year unless
otherwise required by the Code.

 

Section 9.3.   Reports.

 

A.                 As soon as practicable, but in no event later than one
hundred five (105) days after the close of each Partnership Year, the General
Partner shall cause to be mailed to each Limited Partner of record as of the
close of the Partnership Year, a report containing financial statements of the
Partnership, or of the Special Limited Partner if such statements are prepared
solely on a consolidated basis with the Special Limited Partner, for such
Partnership Year, presented in accordance with generally accepted accounting
principles, such statements to be audited by a nationally recognized firm of
independent public accountants selected by the General Partner.

 

B.                 As soon as practicable, but in no event later than sixty (60)
days after the close of each calendar quarter (except the last calendar quarter
of each year), the General Partner shall cause to be mailed to each Limited
Partner of record as of the last day of the calendar quarter, a report
containing unaudited financial statements of the Partnership for such calendar
quarter, or of the Special Limited Partner if such statements are prepared
solely on a consolidated basis with the Special Limited Partner, and such other
information as may be required by applicable law or regulation or as the General
Partner determines to be appropriate.

 

C.                 To the extent permissible under applicable law, the General
Partner shall have satisfied its obligations under Section 9.3.A and
Section 9.3.B by posting or making available the reports required by this
Section 9.3 on the website maintained from time to time by the Partnership, the
General Partner or the Special Limited Partner, provided that such reports are
able to be printed or downloaded from such website.

 

D.                 At the request of any Limited Partner, the General Partner
shall provide access to the books, records and work papers upon which the
reports required by this Section 9.3 are based, to the extent required by the
Act.

 

ARTICLE 10
TAX MATTERS

 

Section 10.1.   Preparation of Tax Returns.  The General Partner shall arrange
for the preparation and timely filing of all federal, state and other income tax
returns and shall use all reasonable efforts to furnish, within one hundred
twenty (120) days of the close of each taxable year, the tax information
reasonably required by Limited Partners for federal, state and other income tax
reporting purposes. The Limited Partners shall promptly provide the General
Partner with such information relating to the Contributed Properties as is
readily available to the Limited Partners, including tax basis and other
relevant information, as may be reasonably requested by the General Partner from
time to time.

 

Section 10.2.   Tax Elections.  Except as otherwise provided herein, the General
Partner shall, in its sole and absolute discretion, determine whether to make
any available election pursuant to the Code,

 

43

--------------------------------------------------------------------------------


 

including, but not limited to, the election under Code Section 754. The General
Partner shall have the right to seek to revoke any such election (including,
without limitation, any election under Code Section 754) upon the General
Partner’s determination in its sole and absolute discretion that such revocation
is in the best interests of the Partners.

 

Section 10.3.   Tax Matters Partner.

 

A.                 The General Partner shall be the “tax matters partner” of the
Partnership for federal (and applicable state and local) income tax purposes.
The tax matters partner shall receive no compensation for its services. All
third-party costs and expenses incurred by the tax matters partner in performing
its duties as such (including legal and accounting fees and expenses) shall be
borne by the Partnership. Nothing herein shall be construed to restrict the
Partnership from engaging an accounting firm to assist the tax matters partner
in discharging its duties hereunder.

 

B.                 The tax matters partner is authorized, but not required:

 

(1)                       to enter into any settlement with the IRS with respect
to any administrative or judicial proceedings for the adjustment of Partnership
items required to be taken into account by a Partner for income tax purposes
(such administrative proceedings being referred to as a “tax audit” and such
judicial proceedings being referred to as “judicial review”), and in the
settlement agreement the tax matters partner may expressly state that such
agreement shall bind all Partners, except that such settlement agreement shall
not bind any Partner (i) who (within the time prescribed pursuant to the Code
and Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner (as the case may be) or (ii) who is a “notice partner”
(as defined in Code Section 6231) or a member of a “notice group” (as defined in
Code Section 6223(b)(2));

 

(2)                       in the event that a notice of a final administrative
adjustment at the Partnership level of any item required to be taken into
account by a Partner for tax purposes (a “Final Adjustment”) is mailed to the
tax matters partner, to seek judicial review of such Final Adjustment, including
the filing of a petition for readjustment with the United States Tax Court or
the United States Claims Court, or the filing of a complaint for refund with the
appropriate District Court of the United States;

 

(3)                       to intervene in any action brought by any other
Partner for judicial review of a final adjustment;

 

(4)                       to file a request for an administrative adjustment
with the IRS at any time and, if any part of such request is not allowed by the
IRS, to file an appropriate pleading (petition or complaint) for judicial review
with respect to such request;

 

(5)                       to enter into an agreement with the IRS to extend the
period for assessing any tax that is attributable to any item required to be
taken into account by a Partner for tax purposes, or an item affected by such
item; and

 

(6)                       to take any other action on behalf of the Partners or
any of them in connection with any tax audit or judicial review proceeding to
the extent permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion

 

44

--------------------------------------------------------------------------------


 

of the tax matters partner and the provisions relating to indemnification of the
General Partner set forth in Section 7.7 hereof shall be fully applicable to the
tax matters partner in its capacity as such.

 

Section 10.4.   Withholding.  Each Limited Partner hereby authorizes the
Partnership to withhold from or pay on behalf of or with respect to such Limited
Partner any amount of federal, state, local or foreign taxes that the General
Partner determines the Partnership is required to withhold or pay with respect
to any amount distributable or allocable to such Limited Partner pursuant to
this Agreement, including, without limitation, any taxes required to be withheld
or paid by the Partnership pursuant to Code Section 1441, Code Section 1442,
Code Section 1445 or Code Section 1446. Any amount withheld with respect to a
Limited Partner pursuant to this Section 10.4 shall be treated as paid or
distributed, as applicable, to such Limited Partner for all purposes under this
Agreement. Any amount paid on behalf of or with respect to a Limited Partner in
excess of any such withheld amount shall constitute a loan by the Partnership to
such Limited Partner, which loan shall be repaid by such Limited Partner within
thirty (30) days after the affected Limited Partner receives written notice from
the General Partner that such payment must be made, provided that the Limited
Partner shall not be required to repay such deemed loan if either (i) the
Partnership withholds such payment from a distribution that would otherwise be
made to the Limited Partner or (ii) the General Partner determines, in its sole
and absolute discretion, that such payment may be satisfied out of the Available
Cash of the Partnership that would, but for such payment, be distributed to the
Limited Partner. Any amounts payable by a Limited Partner hereunder shall bear
interest at the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in the Wall Street Journal (but
not higher than the maximum lawful rate) from the date such amount is due (i.e.,
thirty (30) days after the Limited Partner receives written notice of such
amount) until such amount is paid in full.

 

Section 10.5.   Organizational Expenses.  The General Partner may cause the
Partnership to elect to deduct expenses, if any, incurred by it in organizing
the Partnership ratably over a one hundred eighty (180)-month period as provided
in Section 709 of the Code.

 

ARTICLE 11
PARTNER TRANSFERS AND WITHDRAWALS

 

Section 11.1.   Transfer.

 

A.                 No part of the interest of a Partner shall be subject to the
claims of any creditor, to any spouse for alimony or support, or to legal
process, and may not be voluntarily or involuntarily alienated or encumbered
except as may be specifically provided for in this Agreement.

 

B.                 No Partnership Interest shall be Transferred, in whole or in
part, except in accordance with the terms and conditions set forth in this
Article 11. Any Transfer or purported Transfer of a Partnership Interest not
made in accordance with this Article 11 shall be null and void ab initio.

 

C.                 Notwithstanding the other provisions of this Article 11
(other than Section 11.6.D hereof), the respective Partnership Interests of the
General Partner and the Special Limited Partner may be Transferred, in whole (in
the case of the General Partner) or in whole or in part (in the case of the
Special Limited Partner), at any time or from time to time, to or among the
General Partner, the Special Limited Partner and any other Person that is, at
the time of such Transfer, an Affiliate of the Special Limited Partner,
including any “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)).  Any transferee of the entire General Partner Interest
pursuant to this Section 11.1.C shall, upon compliance with Section 12.1 hereof,
become, without further action or consent of any Partners, the sole General
Partner of the Partnership, subject to all the rights, privileges, duties and
obligations under this Agreement and the Act relating to a General Partner.  Any
transferee of a Special Limited Partner Interest pursuant to

 

45

--------------------------------------------------------------------------------


 

this Section 11.1.C shall, upon its execution of a counterpart of this
Agreement, become, without further action or consent of any Partner or any other
Person, a Substituted Limited Partner (as a Special Limited Partner).  Upon any
Transfer of the General Partner’s entire General Partner Interest (other than a
pledge, hypothecation, encumbrance or mortgage) permitted by this
Section 11.1.C, the transferor Partner shall be relieved of all its obligations
under this Agreement from and after the date of such Transfer.  The provisions
of Sections 11.2.B, 11.3, 11.4.A and 11.5 hereof shall not apply to any Transfer
permitted by this Section 11.1.C.

 

D.                 No Transfer of any Partnership Interest may be made to a
lender to the Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the Consent of the General
Partner; provided, however, that, as a condition to such Consent, the lender may
be required to enter into an arrangement with the Partnership and the General
Partner to redeem or exchange for the REIT Shares Amount any Partnership Units
in which a security interest is held by such lender simultaneously with the time
at which such lender would be deemed to be a Partner in the Partnership for
purposes of allocating liabilities to such lender under Section 752 of the Code
(provided that, for purpose of calculating the REIT Shares Amount in this
Section 11.1.D, “Tendered Units” shall mean all such Partnership Units in which
a security interest is held by such lender).

 

Section 11.2.   Transfer of General Partner’s Partnership Interest.

 

A.                 The General Partner may not Transfer any of its General
Partner Interest or withdraw from the Partnership except as provided in Sections
11.1.C, 11.2.B and 11.2.C hereof.  The term “Transfer,” when used in this
Section 11.2 with respect to the General Partner Interest, shall be deemed to
include a Transfer of the General Partner Interest resulting from any merger,
consolidation or other combination by the Special Limited Partner with or into
another Person (other than a Subsidiary of the Special Limited Partner) or the
sale of all or substantially all of the assets of the Special Limited Partner
and its Subsidiaries, taken as a whole, but shall exclude transactions described
in Section 11.3.B hereof.

 

B.                 Except as provided in Section 11.1.C, this Section 11.2.B and
Section 11.2.C hereof, and subject to the rights of any Holder of any
Partnership Interest set forth in a Partnership Unit Designation, the General
Partner may not Transfer all or any portion of its Partnership Interest (whether
by sale, disposition, statutory merger or consolidation, liquidation or
otherwise) without the Consent of the Limited Partners. It is a condition to any
Transfer of a Partnership Interest of a General Partner otherwise permitted
hereunder (including any Transfer permitted pursuant to this Section 11.2.B)
that: (i) coincident with such Transfer, the transferee is admitted as a General
Partner pursuant to Section 12.1 hereof; (ii) the transferee assumes, by
operation of law or express agreement, all of the obligations of the transferor
General Partner under this Agreement with respect to such Transferred
Partnership Interest; and (iii) the transferee has executed such instruments as
may be necessary to effectuate such admission and to confirm the agreement of
such transferee to be bound by all the terms and provisions of this Agreement
with respect to the Partnership Interest so acquired and the admission of such
transferee as a General Partner.

 

C.                 The General Partner may, without the Consent of the Limited
Partners, merge with another entity if immediately after such merger
substantially all the assets of the surviving entity, other than the General
Partner Interest held by the General Partner, are contributed to the Partnership
as a Capital Contribution in exchange for Partnership Units.

 

D.                 Except in connection with Transfers permitted in this
Article 11 and as otherwise provided in Section 12.1 in connection with the
Transfer of the General Partner’s entire Partnership

 

46

--------------------------------------------------------------------------------


 

Interest, the General Partner may not voluntarily withdraw as a general partner
of the Partnership without the Consent of the Limited Partners.

 

Section 11.3.   Limited Partners’ Rights to Transfer.

 

A.                 Prior to the end of the first Twelve-Month Period and except
as otherwise specifically provided herein, no Limited Partner shall Transfer all
or any portion of its Partnership Interest to any transferee without the Consent
of the General Partner; provided, however, that any Limited Partner may, at any
time, without the Consent or approval of the General Partner but subject to
providing the General Partner with an opinion as described in subsection
(3) below, (i) Transfer all or part of its Partnership Interest to any Family
Member (including a Transfer by a Family Member that is an inter vivos or
testamentary trust (whether revocable or irrevocable) to a Family Member that is
a beneficiary of such trust), any Charity, any Controlled Entity or any
Affiliate, or (ii) pledge (a “Pledge”) all or any portion of its Partnership
Interest to a lending institution as collateral or security for a bona fide loan
or other extension of credit, and Transfer such pledged Partnership Interest to
such lending institution in connection with the exercise of remedies under such
loan or extension of credit (any Transfer or Pledge permitted by this proviso is
hereinafter referred to as a “Permitted Transfer”). After such first
Twelve-Month Period, each Limited Partner, and each transferee of Partnership
Units or Assignee pursuant to a Permitted Transfer, shall have the right to
Transfer all or any portion of its Partnership Interest to any Person, without
the Consent of the General Partner but subject to the provisions of Section 11.4
hereof and to satisfaction of each of the following conditions:

 

(1)                       The transferor Limited Partner (or the Partner’s
estate in the event of the Partner’s death) shall give written notice of the
proposed Transfer to the General Partner and the Special Limited Partner, which
notice shall state (i) the identity and address of the proposed transferee and
(ii) the amount and type of consideration proposed to be received for the
Transferred Partnership Units. The Special Limited Partner shall have ten
(10) Business Days upon which to give the transferor Limited Partner notice of
its election to acquire the Partnership Units on the terms set forth in such
notice. If it so elects, it shall purchase the Partnership Units on such terms
within ten (10) Business Days after giving notice of such election; provided,
however, that in the event that the proposed terms involve a purchase for cash,
the Special Limited Partner may at its election deliver in lieu of all or any
portion of such cash a note from the Special Limited Partner payable to the
transferor Limited Partner at a date as soon as reasonably practicable, but in
no event later than one hundred eighty (180) days after such purchase, and
bearing interest at an annual rate equal to the total dividends declared with
respect to one (1) REIT Share for the four (4) preceding fiscal quarters of the
Special Limited Partner, divided by the Value of one (1) REIT share as of the
closing of such purchase; and provided, further, that such closing may be
deferred to the extent necessary to effect compliance with the Hart-Scott-Rodino
Act, if applicable, and any other applicable requirements of law. If the Special
Limited Partner does not so elect to purchase the Partnership Units, the
transferor Limited Partner may Transfer such Partnership Units to a third party,
on terms no more favorable to the transferee than the proposed terms, subject to
the other conditions of this Section 11.3.

 

(2)                       Any Transfer of a Partnership Interest shall be made
only to a single Qualified Transferee; provided, however, that, for such
purposes, all Qualified Transferees that are Affiliates, or that comprise
investment accounts or funds managed by a single Qualified Transferee and its
Affiliates, shall be considered together to be a single Qualified Transferee;
and provided, further, that each Transfer meeting the minimum Transfer
restriction of Section 11.3.A(4) hereof may be to a separate Qualified
Transferee.

 

(3)                       The transferor Limited Partner shall deliver or cause
to be delivered to the General Partner an opinion of counsel reasonably
satisfactory to it to the effect that the proposed

 

47

--------------------------------------------------------------------------------


 

Transfer may be effected without registration under the Securities Act and will
not otherwise violate the registration provisions of the Securities Act and the
regulations promulgated thereunder or violate any state securities laws or
regulations applicable to the Partnership or the Partnership Interests
Transferred; provided, however, that the General Partner may, in its sole
discretion, waive this condition upon the request of the transferor Limited
Partner. If, in the opinion of such counsel, such Transfer would require the
filing of a registration statement under the Securities Act or would otherwise
violate any federal or state securities laws or regulations applicable to the
Partnership or the Partnership Units, the General Partner may prohibit any
Transfer of Partnership Units otherwise permitted under this Section 11.3 by a
Limited Partner.

 

(4)                       Any Transferring Partner must Transfer not less than
the lesser of (i) five hundred (500) Partnership Units or (ii) all of the
remaining Partnership Units owned by such Transferring Partner, unless, in each
case, otherwise agreed to by the General Partner; provided, however, that, for
purposes of determining compliance with the foregoing restriction, all
Partnership Units owned by Affiliates of a Limited Partner shall be considered
to be owned by such Limited Partner.

 

(5)                       The conditions of Sections 11.3.A(1) and
11.3.A(4) hereof shall not apply in the case of a Permitted Transfer.

 

It is a condition to any Transfer otherwise permitted hereunder (whether or not
such Transfer is effected during or after the first Twelve-Month Period) that
the transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such Transferred Partnership Interest, and no such Transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Partner are assumed by a successor corporation by
operation of law) shall relieve the transferor Partner of its obligations under
this Agreement without the Consent of the General Partner. Notwithstanding the
foregoing, any transferee of any Transferred Partnership Interest shall be
subject to any restrictions on ownership and transfer of stock of the Special
Limited Partner contained in the Charter that may limit or restrict such
transferee’s ability to exercise its Redemption rights, including, without
limitation, the Ownership Limit. Any transferee, whether or not admitted as a
Substituted Limited Partner, shall take subject to the obligations of the
transferor hereunder. Unless admitted as a Substituted Limited Partner, no
transferee, whether by a voluntary Transfer, by operation of law or otherwise,
shall have any rights hereunder, other than the rights of an Assignee as
provided in Section 11.5 hereof.

 

B.                 Notwithstanding anything to the contrary in this Agreement,
the Special Limited Partner may merge, consolidate or otherwise combine its
assets with another entity or sell all or substantially all of its assets (each,
a “Termination Transaction”) if:

 

(i)                       in connection with such Termination Transaction, all
of the Limited Partners (other than the Special Limited Partner) will receive,
or will have the right to elect to receive, for each Partnership Common Unit an
amount of cash, securities or other property equal to the product of the
Adjustment Factor and the greatest amount of cash, securities or other property
paid to a holder of one REIT Share in consideration of one REIT Share pursuant
to the terms of such Termination Transaction; provided, that if, in connection
with such Termination Transaction, a purchase, tender or exchange offer shall
have been made to and accepted by the holders of the outstanding REIT Shares,
each holder of Partnership Common Units (other than the Special Limited Partner)
shall receive, or shall have the right to elect to receive, the greatest amount
of cash, securities or other property which such holder of Partnership Common
Units would have received had it exercised its right to Redemption pursuant to
Article 15 hereof and received REIT Shares in exchange for its Partnership
Common Units immediately prior to the expiration

 

48

--------------------------------------------------------------------------------


 

of such purchase, tender or exchange offer and had thereupon accepted such
purchase, tender or exchange offer and then such Termination Transaction shall
have been consummated; or

 

(ii)                    all of the following conditions are met:
(w) substantially all of the assets that were owned directly or indirectly by
the surviving entity (other than the Partnership Units owned by the Special
Limited Partner) are owned directly or indirectly by the Partnership or another
limited partnership or limited liability company which is the survivor of any
merger, consolidation or combination of assets with the Partnership that is part
of the Termination Transaction (in each case, the “Surviving Partnership”);
(x) the holders of Partnership Units upon the consummation of such Termination
Transaction own a percentage interest of the Surviving Partnership that
represents the relative fair market value of the net assets of the Partnership
and the other net assets of the Surviving Partnership immediately prior to the
consummation of such transaction; (y) the rights, preferences and privileges of
such holders in the Surviving Partnership are at least as favorable as those in
effect immediately prior to the consummation of such transaction and as those
applicable to any other limited partners or non-managing members of the
Surviving Partnership; and (z) the rights of the Limited Partners holding
Partnership Common Units include at least one of the following: (a) the right to
redeem their interests in the Surviving Partnership for the consideration
available to such Persons pursuant to Section 11.3.B(i) or (b) the right to
redeem their interests in the Surviving Partnership for cash on terms
substantially equivalent to those in effect with respect to their Partnership
Common Units immediately prior to the consummation of such transaction, or, if
the ultimate controlling Person of the Surviving Partnership has publicly traded
common equity securities, for such common equity securities, with an exchange
ratio based on the determination of relative fair market value of such
securities and the REIT Shares.

 

C.                 If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.

 

Section 11.4.   Admission of Substituted Limited Partners.

 

A.                 No Limited Partner shall have the right to substitute a
transferee (including any transferees pursuant to Transfers permitted by
Section 11.3 hereof) as a Limited Partner in its place. A transferee of a
Limited Partner Interest may be admitted as a Substituted Limited Partner only
with the Consent of the General Partner. The failure or refusal by the General
Partner to permit a transferee of any such interests to become a Substituted
Limited Partner shall not give rise to any cause of action against the
Partnership or the General Partner. Subject to the foregoing, an Assignee shall
not be admitted as a Substituted Limited Partner until and unless it furnishes
to the General Partner (i) evidence of acceptance, in form and substance
satisfactory to the General Partner, of all the terms, conditions and applicable
obligations of this Agreement, (ii) a counterpart signature page to this
Agreement executed by such Assignee and (iii) such other documents and
instruments as may be required or advisable, in the sole and absolute discretion
of the General Partner, to effect such Assignee’s admission as a Substituted
Limited Partner.

 

B.                 Concurrently with, and as evidence of, the admission of a
Substituted Limited Partner, the General Partner shall amend Exhibit A and the
books and records of the Partnership to reflect the name, address and number and
class and/or series of Partnership Units of such Substituted Limited

 

49

--------------------------------------------------------------------------------


 

Partner and to eliminate or adjust, as necessary, the name, address and number
of Partnership Units of the predecessor of such Substituted Limited Partner.

 

C.                 A transferee who has been admitted as a Substituted Limited
Partner in accordance with this Article 11 shall have all the rights and powers
and be subject to all the restrictions and liabilities of a Limited Partner
under this Agreement.

 

Section 11.5.   Assignees.  If the General Partner does not Consent to the
admission of any permitted transferee under Section 11.3 hereof as a Substituted
Limited Partner, as described in Section 11.4 hereof, or in the event that any
Partnership Interest is deemed to have been Transferred to a transferee
notwithstanding the restrictions set forth in this Article 11, such transferee
shall be considered an Assignee for purposes of this Agreement. An Assignee
shall be entitled to all the rights of an assignee of a limited partnership
interest under the Act, including the right to receive distributions from the
Partnership and the share of Net Income, Net Losses and other items of income,
gain, loss, deduction and credit of the Partnership attributable to the
Partnership Interest assigned to such transferee and the rights to Transfer the
Partnership Interest provided in this Article 11, but shall not be deemed to be
a holder of a Partnership Interest for any other purpose under this Agreement
(other than as expressly provided in Section 15.1 hereof with respect to a
Qualifying Party that becomes a Tendering Party), and shall not be entitled to
effect a Consent or vote with respect to such Partnership Interest on any matter
presented to the Partners for approval (such right to Consent or vote, to the
extent provided in this Agreement or under the Act, fully remaining with the
transferor Limited Partner). In the event that any such transferee desires to
make a further Transfer of any such Partnership Interest, such transferee shall
be subject to all the provisions of this Article 11 to the same extent and in
the same manner as any Limited Partner desiring to make a Transfer of a Limited
Partner Interest.

 

Section 11.6.   General Provisions.

 

A.                 No Limited Partner may withdraw from the Partnership other
than as a result of: (i) a permitted Transfer of all of such Limited Partner’s
Partnership Units in accordance with this Article 11 with respect to which the
transferee becomes a Substituted Limited Partner or (ii) pursuant to a
redemption (or acquisition by the Special Limited Partner) of all of its
Partnership Units pursuant to a Redemption under Section 15.1 hereof and/or
pursuant to any Partnership Unit Designation.

 

B.                 Any Limited Partner who shall Transfer all of its Partnership
Units in a Transfer (i) permitted pursuant to this Article 11 where such
transferee was admitted as a Substituted Limited Partner or (ii) pursuant to the
exercise of its rights to effect a redemption of all of its Partnership Units
pursuant to a Redemption under Section 15.1 hereof and/or pursuant to any
Partnership Unit Designation shall cease to be a Limited Partner.

 

C.                 If any Partnership Unit is Transferred in compliance with the
provisions of this Article 11, or is redeemed by the Partnership, or acquired by
the Special Limited Partner pursuant to Section 15.1 hereof, on any day other
than the first day of a Partnership Year, then Net Income, Net Losses, each item
thereof and all other items of income, gain, loss, deduction and credit
attributable to such Partnership Unit for such Partnership Year shall be
allocated to the transferor Partner or the Tendering Party (as the case may be)
and, in the case of a Transfer other than a Redemption, to the transferee
Partner, by taking into account their varying interests during the Partnership
Year in accordance with Code Section 706(d), using the “interim closing of the
books” method or another permissible method selected by the General Partner in
its sole and absolute discretion. Solely for purposes of making such
allocations, unless the General Partner decides in its sole and absolute
discretion to use another method permitted under the Code, each of such items
for the calendar month in which a Transfer occurs or in which a Partnership Unit
is redeemed by the Partnership or is acquired by the Special Limited Partner
pursuant to Section 15.1 hereof shall be allocated to the transferee Partner and
none of such items

 

50

--------------------------------------------------------------------------------


 

for the calendar month in which a Transfer, Redemption or acquisition by the
Special Limited Partner occurs shall be allocated to the transferor Partner or
the Tendering Party (as the case may be) if such Transfer, Redemption or
acquisition occurs on or before the fifteenth (15th) day of the month, otherwise
such items shall be allocated to the transferor or Tendering Party (as the case
may be). All distributions of Available Cash attributable to such Partnership
Unit with respect to which the Partnership Record Date is before the date of
such Transfer, assignment or Redemption shall be made to the transferor Partner
or the Tendering Party (as the case may be) and, in the case of a Transfer other
than a Redemption, all distributions of Available Cash thereafter attributable
to such Partnership Unit shall be made to the transferee Partner.

 

D.                 In addition to any other restrictions on Transfer herein
contained, in no event may any Transfer of a Partnership Interest by any Partner
(including any Redemption, any acquisition of Partnership Units by the Special
Limited Partner or any other acquisition of Partnership Units by the
Partnership) be made: (i) to any person or entity who lacks the legal right,
power or capacity to own a Partnership Interest; (ii) in violation of applicable
law; (iii) except with the Consent of the General Partner, of any component
portion of a Partnership Interest, such as the Capital Account, or rights to
distributions, separate and apart from all other components of a Partnership
Interest; (iv) in the event that such Transfer could cause either the Special
Limited Partner or any Affiliate of the Special Limited Partner to cease to
comply with the REIT Requirements or to cease to qualify as a “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)); (v) except with the
Consent of the General Partner, if such Transfer could, based on the advice of
counsel to the Partnership or the General Partner, cause a termination of the
Partnership for federal or state income tax purposes (except as a result of the
Redemption (or acquisition by the Special Limited Partner) of all Partnership
Common Units held by all Limited Partners); (vi) if such Transfer could, based
on the advice of legal counsel to the Partnership or the General Partner, cause
the Partnership to cease to be classified as a partnership for federal income
tax purposes; (vii) if such Transfer would cause the Partnership to become, with
respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in ERISA Section 3(14)) or a “disqualified
person” (as defined in Code Section 4975(c)); (viii) if such Transfer could,
based on the advice of legal counsel to the Partnership or the General Partner,
cause any portion of the assets of the Partnership to constitute assets of any
employee benefit plan pursuant to Department of Labor Regulations
Section 2510.3-101; (ix) if such Transfer requires the registration of such
Partnership Interest pursuant to any applicable federal or state securities
laws; (x) except with the Consent of the General Partner, if such Transfer
(1) could be treated as effectuated through an “established securities market”
or a “secondary market” (or the substantial equivalent thereof) within the
meaning of Section 7704 of the Code and the Regulations promulgated thereunder,
(2) could cause the Partnership to become a “publicly traded partnership,” as
such term is defined in Sections 469(k)(2) or 7704(b) of the Code, (3) could
cause the Partnership at any time to have more than 100 Partners, including as
Partners those Persons (“Flow-Through Partners”) indirectly owning an interest
in the Partnership through an entity treated as a partnership, Disregarded
Entity, S corporation or grantor trust (each such entity, a “Flow-Through
Entity”), but only if substantially all of the value of such Person’s interest
in the Flow-Through Entity is attributable to the Flow-Through Entity’s interest
(direct or indirect) in the Partnership, or (4) could cause the Partnership to
fail one or more of the “safe harbors” set forth in Regulations Section 1.7704-1
(or such other guidance subsequently published by the IRS setting forth safe
harbors under which interests will not be treated as “readily tradable on a
secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code) (the “Safe Harbors”); (xi) if such Transfer causes the
Partnership (as opposed to the General Partner) to become a reporting company
under the Exchange Act; or (xii) if such Transfer could subject the Partnership
to regulation under the Investment Company Act of 1940, the Investment Advisors
Act of 1940 or ERISA, each as amended. The General Partner shall, in its sole
discretion, be permitted to take all action necessary to prevent the Partnership
from being classified as a “publicly traded partnership” under Code
Section 7704.

 

51

--------------------------------------------------------------------------------


 

E.                  Transfers pursuant to this Article 11 may only be made on
the first day of a fiscal quarter of the Partnership, unless the General Partner
otherwise Consents.

 

ARTICLE 12
ADMISSION OF PARTNERS

 

Section 12.1.   Admission of Successor General Partner.  A successor to all of
the General Partner’s General Partner Interest pursuant to a Transfer permitted
by Section 11.2 hereof who is proposed to be admitted as a successor General
Partner shall be admitted to the Partnership as the General Partner, effective
immediately upon such Transfer. Upon any such Transfer and the admission of any
such transferee as a successor General Partner in accordance with this
Section 12.1, the transferor General Partner shall be relieved of its
obligations under this Agreement and shall cease to be a general partner of the
Partnership without any separate Consent of the Limited Partners or the consent
or approval of any other Partners. Any such successor General Partner shall
carry on the business and affairs of the Partnership without dissolution. In
each case, the admission shall be subject to the successor General Partner
executing and delivering to the Partnership an acceptance of all of the terms
and conditions of this Agreement and such other documents or instruments as may
be required to effect the admission of such Person as a General Partner. Upon
any such Transfer, the transferee shall become the successor General Partner for
all purposes herein, and shall be vested with the powers and rights of the
transferor General Partner, and shall be liable for all obligations and
responsible for all duties of the General Partner. Concurrently with, and as
evidence of, the admission of a successor General Partner, the General Partner
shall amend Exhibit A and the books and records of the Partnership to reflect
the name, address and number and classes and/or series of Partnership Units
owned by such successor General Partner.

 

Section 12.2.   Admission of Additional Limited Partners.

 

A.                 After the admission to the Partnership of the Original
Limited Partners, a Person (other than an existing Partner) who makes a Capital
Contribution to the Partnership in exchange for Partnership Units and in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner
(i) evidence of acceptance, in form and substance satisfactory to the General
Partner, of all of the terms and conditions of this Agreement, including,
without limitation, the power of attorney granted in Section 2.4 hereof, (ii) a
counterpart signature page to this Agreement executed by such Person and
(iii) such other documents or instruments as may be required in the sole and
absolute discretion of the General Partner in order to effect such Person’s
admission as an Additional Limited Partner. Concurrently with, and as evidence
of, the admission of an Additional Limited Partner, the General Partner shall
amend Exhibit A and the books and records of the Partnership to reflect the
name, address and number and classes and/or series of Partnership Units of such
Additional Limited Partner.

 

B.                 Notwithstanding anything to the contrary in this
Section 12.2, no Person shall be admitted as an Additional Limited Partner
without the Consent of the General Partner. The admission of any Person as an
Additional Limited Partner shall become effective on the date upon which the
name of such Person is recorded on the books and records of the Partnership,
following the Consent of the General Partner to such admission and the
satisfaction of all the conditions set forth in Section 12.2.A.

 

C.                 If any Additional Limited Partner is admitted to the
Partnership on any day other than the first day of a Partnership Year, then Net
Income, Net Losses, each item thereof and all other items of income, gain, loss,
deduction and credit allocable among Holders for such Partnership Year shall be
allocated among such Additional Limited Partner and all other Holders by taking
into account their varying interests during the Partnership Year in accordance
with Code Section 706(d), using the “interim closing of the books” method or
another permissible method selected by the General Partner. Solely for

 

52

--------------------------------------------------------------------------------


 

purposes of making such allocations, each of such items for the calendar month
in which an admission of any Additional Limited Partner occurs shall be
allocated among the Holders, including such Additional Limited Partner, in
accordance with the principles described in Section 11.6.C hereof. All
distributions of Available Cash with respect to which the Partnership Record
Date is before the date of such admission shall be made solely to Partners and
Assignees other than the Additional Limited Partner, and all distributions of
Available Cash thereafter shall be made to all the Partners and Assignees
including such Additional Limited Partner.

 

Section 12.3.   Amendment of Agreement and Certificate of Limited Partnership. 
For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4 hereof.

 

Section 12.4.   Limit on Number of Partners.  Unless otherwise permitted by the
General Partner in its sole and absolute discretion, no Person shall be admitted
to the Partnership as an Additional Limited Partner if the effect of such
admission would be to cause the Partnership to have a number of Partners that
would cause the Partnership to become a reporting company under the Exchange
Act.

 

Section 12.5.   Admission.  A Person shall be admitted to the Partnership as a
limited partner of the Partnership or a general partner of the Partnership only
upon strict compliance, and not upon substantial compliance, with the
requirements set forth in this Agreement for admission to the Partnership as a
Limited Partner or a General Partner.

 

ARTICLE 13
DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 13.1.   Dissolution.  The Partnership shall not be dissolved by the
admission of Substituted Limited Partners or Additional Limited Partners or by
the admission of a successor General Partner in accordance with the terms of
this Agreement. Upon the withdrawal of the General Partner, any successor
General Partner shall continue the business and affairs of the Partnership
without dissolution. However, the Partnership shall dissolve, and its affairs
shall be wound up, upon the first to occur of any of the following (each a
“Liquidating Event”):

 

A.                 a withdrawal in violation of this Agreement by the General
Partner or the bankruptcy of the General Partner unless, within ninety (90) days
after such withdrawal or bankruptcy, a Majority in Interest of the Partners
Consent to continue the Partnership and to the appointment, effective as of the
date of such withdrawal or bankruptcy, of a successor General Partner;

 

B.                 an election to dissolve the Partnership made by the General
Partner in its sole and absolute discretion, with or without the Consent of the
Partners;

 

C.                 entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Act;

 

D.                 any sale or other disposition of (other than the attachment
of a lien or security interest in) all or substantially all of the assets of the
Partnership outside the ordinary course of the Partnership’s business or a
related series of transactions that, taken together, result in the sale or other
disposition of (other than the attachment of a lien or security interest in) all
or substantially all of the assets of the Partnership outside the ordinary
course of the Partnership’s business; or

 

53

--------------------------------------------------------------------------------


 

E.                  the Redemption or other acquisition by the Partnership or
the Special Limited Partner of all Partnership Units other than Partnership
Units held by the General Partner or the Special Limited Partner.

 

Section 13.2.   Winding Up.

 

A.                 Upon the occurrence of a Liquidating Event, the Partnership
shall continue solely for the purposes of winding up its affairs in an orderly
manner, liquidating its assets and satisfying the claims of its creditors and
the Holders. After the occurrence of a Liquidating Event, no Holder shall take
any action that is inconsistent with, or not necessary to or appropriate for,
the winding up of the Partnership’s business and affairs. The General Partner
(or, in the event that there is no remaining General Partner or the General
Partner has dissolved, become bankrupt within the meaning of the Act or ceased
to operate, any Person elected by a Majority in Interest of the Partners (the
General Partner or such other Person being referred to herein as the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property, and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:

 

(1)                       First, to the satisfaction of all of the Partnership’s
debts and liabilities to creditors other than the Holders (whether by payment or
the making of reasonable provision for payment thereof);

 

(2)                       Second, to the satisfaction of all of the
Partnership’s debts and liabilities to the General Partner and the Special
Limited Partner (whether by payment or the making of reasonable provision for
payment thereof), including, but not limited to, amounts due as reimbursements
under Section 7.4 hereof;

 

(3)                       Third, to the satisfaction of all of the Partnership’s
debts and liabilities to the other Holders (whether by payment or the making of
reasonable provision for payment thereof); and

 

(4)                       Fourth, to the Partners in accordance with
Section 5.1.

 

The General Partner shall not receive any compensation for any services
performed pursuant to this Article 13 other than reimbursement of its expenses
as set forth in Section 7.4.

 

B.                 Notwithstanding the provisions of Section 13.2.A hereof that
require liquidation of the assets of the Partnership, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the
Partnership, the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Holders, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Holders as creditors) and/or
distribute to the Holders, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Holders, and shall be subject to such conditions relating to the disposition and
management of such properties as the Liquidator deems reasonable and equitable
and to any agreements governing the operation of such properties at such time.
The Liquidator shall determine the fair market value of any property distributed
in kind using such reasonable method of valuation as it may adopt.

 

54

--------------------------------------------------------------------------------


 

C.                 If any Holder has a deficit balance in its Capital Account
(after giving effect to all contributions, distributions and allocations for all
taxable years, including the year during which such liquidation occurs), except
as otherwise agreed to by such Holder, such Holder shall have no obligation to
make any contribution to the capital of the Partnership with respect to such
deficit, and such deficit shall not be considered a debt owed to the Partnership
or to any other Person for any purpose whatsoever.

 

D.                 In the sole and absolute discretion of the General Partner or
the Liquidator, a pro rata portion of the distributions that would otherwise be
made to the Holders pursuant to this Article 13 may be:

 

(1)                       distributed to a trust established for the benefit of
the General Partner and the Holders for the purpose of liquidating Partnership
assets, collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership and/or Partnership
activities. The assets of any such trust shall be distributed to the Holders,
from time to time, in the reasonable discretion of the General Partner, in the
same proportions and amounts as would otherwise have been distributed to the
Holders pursuant to this Agreement; or

 

(2)                       withheld or escrowed to provide a reasonable reserve
for Partnership liabilities (contingent or otherwise) and to reflect the
unrealized portion of any installment obligations owed to the Partnership,
provided that such withheld or escrowed amounts shall be distributed in the
manner and order of priority set forth in Section 13.2.A hereof as soon as
practicable.

 

Section 13.3.   Rights of Holders.  Except as otherwise provided in this
Agreement and subject to the rights of any Holder of any Partnership Interest
set forth in a Partnership Unit Designation, (a) each Holder shall look solely
to the assets of the Partnership for the return of its Capital Contribution,
(b) no Holder shall have the right or power to demand or receive property other
than cash from the Partnership and (c) no Holder shall have priority over any
other Holder as to the return of its Capital Contributions, distributions or
allocations.

 

Section 13.4.   Notice of Dissolution.  In the event that a Liquidating Event
occurs or an event occurs that would, but for an election or objection by one or
more Partners pursuant to Section 13.1 hereof, result in a dissolution of the
Partnership, the General Partner shall, within thirty (30) days thereafter,
provide written notice thereof to each Holder and, in the General Partner’s sole
and absolute discretion or as required by the Act, to all other parties with
whom the Partnership regularly conducts business (as determined in the sole and
absolute discretion of the General Partner), and the General Partner may, or, if
required by the Act, shall, publish notice thereof in a newspaper of general
circulation in each place in which the Partnership regularly conducts business
(as determined in the sole and absolute discretion of the General Partner).

 

Section 13.5.   Cancellation of Certificate of Limited Partnership.  Upon the
completion of the liquidation of the Partnership cash and property as provided
in Section 13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed with the Delaware Secretary of State, all
qualifications of the Partnership as a foreign limited partnership or
association in jurisdictions other than the State of Delaware shall be
cancelled, and such other actions as may be necessary to terminate the
Partnership shall be taken.

 

Section 13.6.   Reasonable Time for Winding-Up.  A reasonable time shall be
allowed for the orderly winding-up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 13.2 hereof,
in order to minimize any losses otherwise attendant upon such winding-up, and
the provisions of this Agreement shall remain in effect between and among the
Partners during the period of

 

55

--------------------------------------------------------------------------------


 

liquidation; provided, however, the General Partner shall make reasonable
efforts complete such winding-up within twenty-four (24) months after the
adoption of a plan of liquidation of the Special Limited Partner, as provided in
Section 562(b)(2)(B) of the Code, if the Special Limited Partner requests that
the General Partner shall so complete such winding-up.

 

ARTICLE 14
PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS;
AMENDMENTS; MEETINGS

 

Section 14.1.   Procedures for Actions and Consents of Partners.  The actions
requiring Consent of any Partner or Partners pursuant to this Agreement or
otherwise pursuant to applicable law are subject to the procedures set forth in
this Article 14.

 

Section 14.2.   Amendments.  Amendments to this Agreement may be proposed by the
General Partner or by Limited Partners holding twenty-five percent (25%) or more
of the Partnership Interests held by Limited Partners (excluding Partnership
Interests held by the Special Limited Partner) and, except as set forth in
Section 7.3.B and Section 7.3.C and subject to Section 7.3.D and the rights of
any Holder of Partnership Interest set forth in a Partnership Unit Designation,
shall be approved by the Consent of the Partners. Following such proposal, the
General Partner shall submit to the Partners entitled to vote thereon any
proposed amendment that, pursuant to the terms of this Agreement, requires the
consent, approval or vote of such Partners. The General Partner shall seek the
consent, approval or vote of the Partners entitled to vote thereon on any such
proposed amendment in accordance with Section 14.3.

 

Section 14.3.   Actions and Consents of the Partners.

 

A.                 Meetings of the Partners may be called only by the General
Partner to transact any business that the General Partner determines. The call
shall state the nature of the business to be transacted. Notice of any such
meeting shall be given to all Partners entitled to act at the meeting not less
than seven (7) days nor more than sixty (60) days prior to the date of such
meeting. Partners may vote in person or by proxy at such meeting. Unless
approval by a different number or proportion of the Partners is required by this
Agreement, the affirmative vote of a Majority in Interest of the Partners shall
be sufficient to approve such proposal at a meeting of the Partners. Whenever
the Consent of Partners is permitted or required under this Agreement, Consent
may be given at a meeting of Partners or in accordance with the procedure
prescribed in Section 14.3.B hereof.

 

B.                 Any action requiring the Consent of any Partner or group of
Partners pursuant to this Agreement or that is required or permitted to be taken
at a meeting of the Partners may be taken without a meeting if a Consent in
writing or by electronic transmission setting forth the action so taken or
Consented to is given by Partners whose affirmative vote would be sufficient to
approve such action or provide such Consent at a meeting of the Partners. Such
consent may be in one instrument or in several instruments, and shall have the
same force and effect as the affirmative vote of such Partners at a meeting of
the Partners. Such Consent shall be filed with the General Partner. An action so
taken shall be deemed to have been taken at a meeting held on the effective date
certified by the General Partner.

 

C.                 Each Partner entitled to act at a meeting of the Partners may
authorize any Person or Persons to act for it by proxy on all matters in which a
Partner is entitled to participate, including waiving notice of any meeting, or
voting or participating at a meeting. Each proxy must be signed by the Partner
or its attorney-in-fact. No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy. Every
proxy shall be revocable at the pleasure of the Partner executing it, such
revocation to be effective upon the Partnership’s receipt of written notice of

 

56

--------------------------------------------------------------------------------


 

such revocation from the Partner executing such proxy, unless such proxy states
that it is irrevocable and is coupled with an interest.

 

D.                 Each meeting of Partners shall be conducted by the General
Partner or such other Person as the General Partner may appoint pursuant to such
rules for the conduct of the meeting as the General Partner or such other Person
deems appropriate in its sole and absolute discretion. Without limitation,
meetings of Partners may be conducted in the same manner as meetings of the
Special Limited Partner’s stockholders and may be held at the same time as, and
as part of, the meetings of the Special Limited Partner’s stockholders.

 

ARTICLE 15
GENERAL PROVISIONS

 

Section 15.1.   Redemption Rights of Qualifying Parties.

 

A.                 After the applicable Twelve-Month Period, a Qualifying Party
shall have the right (subject to the terms and conditions set forth herein) to
require the Partnership to redeem all (but not less than all) of the Partnership
Common Units held by such Tendering Party (Partnership Common Units that have in
fact been tendered for redemption being hereafter referred to as “Tendered
Units”) in exchange (a “Redemption”) for the Cash Amount payable as provided
below; provided that a Qualifying Party may only deliver a Notice of Redemption,
as provided below, at least ten (10) Business Days before the last Business Day
of a calendar month (with any late Notice of Redemption being null). The
Partnership may, in the General Partner’s sole and absolute discretion, redeem
Tendered Units at the request of the Holder thereof prior to the end of the
applicable Twelve-Month Period (subject to the terms and conditions set forth
herein) (a “Special Redemption”); provided, however, that the General Partner
first receives a legal opinion to the same effect as the legal opinion described
in Section 15.1.G(4) of this Agreement. Any Redemption shall be exercised
pursuant to a Notice of Redemption delivered to the General Partner and the
Special Limited Partner by the Qualifying Party when exercising the Redemption
right (the “Tendering Party”). The Partnership’s obligation to effect a
Redemption, however, shall not arise or be binding against the Partnership until
the earlier of (i) the date the General Partner, on behalf of the Partnership,
notifies the Tendering Party that the Partnership declines to cause the Special
Limited Partner to acquire some or all of the Tendered Units under
Section 15.1.B hereof following receipt of a Notice of Redemption and (ii) the
Business Day following the Cut-Off Date. In the event of a Redemption, the Cash
Amount shall be paid by a check mailed to the Tendering Party or, in the General
Partner’s sole and absolute discretion, by wire transfer, in each case, on or
before the last Business Day of the month in which the General Partner receives
a Notice of Redemption from the Tendering Party.

 

B.                 Notwithstanding the provisions of Section 15.1.A hereof, on
or before the close of business on the Cut-Off Date, the Partnership may, in the
General Partner’s sole and absolute discretion but subject to the Ownership
Limit and the transfer restrictions and other limitations of the Charter, elect
to cause the Special Limited Partner to acquire some or all of the Tendered
Units from the Tendering Party in exchange for REIT Shares (the percentage of
such Tendered Units to be acquired by the Special Limited Partner in exchange
for REIT Shares being referred to as the “Applicable Percentage”). If the
Partnership elects to cause the Special Limited Partner to acquire some or all
of the Tendered Units pursuant to this Section 15.1.B, the General Partner, on
behalf of the Partnership, shall give written notice thereof to the Special
Limited Partner and the Tendering Party on or before the close of business on
the Cut-Off Date. If the Partnership elects to cause the Special Limited Partner
to acquire any of the Tendered Units for REIT Shares, the General Partner shall
direct the Special Limited Partner to issue and deliver such REIT Shares to the
Tendering Party pursuant to the terms of this Section 15.1.B, in which case
(1) the Special Limited Partner’s issuance and delivery of the REIT Shares shall
satisfy the Tendering Party’s Redemption right with respect to such Tendered
Units and (2) such transaction shall be treated,

 

57

--------------------------------------------------------------------------------


 

for federal income tax purposes, as a transfer by the Tendering Party of such
Tendered Units to the Special Limited Partner in exchange for the REIT Shares
Amount. If the Partnership so elects, on the Specified Redemption Date, the
Tendering Party shall sell such number of the Tendered Units to the Special
Limited Partner in exchange for a number of REIT Shares equal to the product of
the REIT Shares Amount and the Applicable Percentage. The Tendering Party shall
submit (i) such information, certification or affidavit as the Special Limited
Partner may reasonably require in connection with the application of the
Ownership Limit and other restrictions and limitations of the Charter to any
such acquisition and (ii) such written representations, investment letters,
legal opinions or other instruments necessary, in the Special Limited Partner’s
view, to effect compliance with the Securities Act. In the event of a purchase
of the Tendered Units by the Special Limited Partner pursuant to this
Section 15.1.B, the Tendering Party shall no longer have the right to cause the
Partnership to effect a Redemption of such Tendered Units and, upon notice to
the Tendering Party by the General Partner given on or before the close of
business on the Cut-Off Date that the Partnership has elected to cause the
Special Limited Partner to acquire some or all of the Tendered Units pursuant to
this Section 15.1.B, the obligation of the Partnership to effect a Redemption of
the Tendered Units as to which the General Partner’s notice relates shall not
accrue or arise. A number of REIT Shares equal to the product of the Applicable
Percentage and the REIT Shares Amount, if applicable, shall be delivered by the
Special Limited Partner as duly authorized, validly issued, fully paid and
non-assessable REIT Shares and, if applicable, Rights, free of any pledge, lien,
encumbrance or restriction, other than the Ownership Limit and any other
restrictions provided in the Charter, the Securities Act and relevant state
securities or “blue sky” laws. None of any Tendering Party whose Tendered Units
are acquired by the Special Limited Partner pursuant to this Section 15.1.B, any
Partner, any Assignee or any other interested Person shall have any right to
require or cause the Special Limited Partner to register, qualify or list any
REIT Shares owned or held by such Person, whether or not such REIT Shares are
issued pursuant to this Section 15.1.B, with the SEC under the Securities Act or
the Exchange Act, with any stock exchange or with any state securities
commissioner, department or agency; provided, however, that this limitation
shall not be in derogation of any registration or similar rights granted
pursuant to any other written agreement between the Special Limited Partner and
any such Person. Notwithstanding any delay in delivery, the Tendering Party
shall be deemed the owner of such REIT Shares and, if applicable, Rights for all
purposes, including, without limitation, rights to vote or consent, receive
dividends, and exercise rights, as of the Specified Redemption Date. REIT Shares
issued upon an acquisition of the Tendered Units by the Special Limited Partner
pursuant to this Section 15.1.B may contain such legends regarding restrictions
under the Securities Act and applicable state securities laws as the Special
Limited Partner determines to be necessary or advisable in order to ensure
compliance with such laws.

 

C.                 Notwithstanding the provisions of Section 15.1.A and 15.1.B
hereof, the Tendering Parties shall have no rights under this Agreement that
would otherwise be prohibited by the Charter. To the extent that any attempted
Redemption or acquisition of the Tendered Units by the Special Limited Partner
pursuant to Section 15.1.B hereof would be in violation of this Section 15.1.C,
it shall be null and void ab initio, and the Tendering Party shall not acquire
any rights or economic interests in REIT Shares otherwise issuable by the
Special Limited Partner under Section 15.1.B hereof or cash otherwise payable
under Section 15.1.A hereof.

 

D.                 If the Partnership does not exercise its right to cause the
Special Limited Partner to acquire the Tendered Units pursuant to Section 15.1.B
hereof:

 

(1)                       The Partnership may elect to raise funds for the
payment of the Cash Amount either (a) by requiring the Special Limited Partner
to contribute to the Partnership funds from the proceeds of a registered public
offering by the Special Limited Partner of REIT Shares sufficient to purchase
the Tendered Units or (b) from any other sources (including, but not limited to,
the sale of any Property and the incurrence of additional Debt) available to the
Partnership.  The

 

58

--------------------------------------------------------------------------------


 

Special Limited Partner shall make a Capital Contribution of any such amounts of
offering proceeds it may receive to the Partnership for an additional Limited
Partner Interest.

 

(2)                       If the Cash Amount is not paid on or before the first
Business Day after the Specified Redemption Date, interest shall accrue with
respect to the Cash Amount from the first Business Day after the Specified
Redemption Date to and including the date on which the Cash Amount is paid at a
rate equal to the base rate on corporate loans at large United States money
center commercial banks, as published from time to time in the Wall Street
Journal (but not higher than the maximum lawful rate).

 

E.                  Notwithstanding the provisions of Section 15.1.B hereof, the
General Partner shall not, under any circumstances, elect to cause the Special
Limited Partner to acquire any Tendered Units in exchange for REIT Shares if
such exchange would be prohibited under the Charter.

 

F.                   Notwithstanding anything herein to the contrary (but
subject to Section 15.1.C hereof), with respect to any Redemption (or any tender
of Partnership Common Units for Redemption if the Tendered Units are acquired by
the Special Limited Partner pursuant to Section 15.1.B hereof) pursuant to this
Section 15.1:

 

(1)                       All Partnership Common Units acquired by the Special
Limited Partner pursuant to Section 15.1.B hereof shall automatically, and
without further action required, be converted into and deemed to be a Special
Limited Partner’s Partnership Interest comprised of the same number of
Partnership Common Units.

 

(2)                       If (i) a Tendering Party surrenders its Tendered Units
during the period after the Partnership Record Date with respect to a
distribution and before the record date established by the Special Limited
Partner for a distribution to its stockholders of some or all of its portion of
such Partnership distribution, and (ii) the Partnership elects to cause the
Special Limited Partner to acquire any of such Tendered Units in exchange for
REIT Shares pursuant to Section 15.1.B, such Tendering Party shall pay to the
General Partner on the Specified Redemption Date an amount in cash equal to the
portion of the Partnership distribution in respect of the Tendered Units
exchanged for REIT Shares that relates to the same period for which such
Tendering Party would receive a distribution in respect of such REIT Shares.

 

(3)                       The consummation of such Redemption (or an acquisition
of Tendered Units by the Special Limited Partner pursuant to Section 15.1.B
hereof, as the case may be) shall be subject to the expiration or termination of
the applicable waiting period, if any, under the Hart-Scott-Rodino Act.

 

(4)                       The Tendering Party shall continue to own (subject, in
the case of an Assignee, to the provisions of Section 11.5 hereof) all
Partnership Common Units subject to any Redemption, and be treated as a Limited
Partner or an Assignee, as applicable, with respect to such Partnership Common
Units for all purposes of this Agreement until the Specified Redemption Date
(and thereafter unless such Partnership Common Units are either paid for by the
Partnership pursuant to Section 15.1.A hereof or transferred to the Special
Limited Partner and paid for by the issuance of the REIT Shares pursuant to
Section 15.1.B hereof). Until a Specified Redemption Date and an acquisition of
the Tendered Units by the Special Limited Partner pursuant to Section 15.1.B
hereof, the Tendering Party shall have no rights as a stockholder of the Special
Limited Partner with respect to the REIT Shares issuable in connection with such
acquisition.

 

59

--------------------------------------------------------------------------------


 

G.                 In connection with an exercise of Redemption rights pursuant
to this Section 15.1, except as otherwise Consented to by the General Partner,
the Tendering Party shall submit the following to the General Partner, in
addition to the Notice of Redemption:

 

(1)                       A written affidavit, dated the same date as the Notice
of Redemption, (a) disclosing the actual and constructive ownership, as
determined for purposes of Code Sections 856(a)(6) and 856(h), of REIT Shares by
(i) such Tendering Party and (ii) to the best of its knowledge any Related Party
and (b) representing that, after giving effect to the Redemption or an
acquisition of the Tendered Units by the Special Limited Partner pursuant to
Section 15.1.B hereof, neither the Tendering Party nor to the best of its
knowledge any Related Party will own REIT Shares in violation of the Ownership
Limit;

 

(2)                       A written representation that neither the Tendering
Party nor to the best of its knowledge any Related Party has any intention to
acquire any additional REIT Shares prior to the closing of the Redemption or an
acquisition of the Tendered Units by the Special Limited Partner pursuant to
Section 15.1.B hereof on the Specified Redemption Date; and

 

(3)                       An undertaking to certify, at and as a condition to
the closing of (i) the Redemption or (ii) the acquisition of the Tendered Units
by the Special Limited Partner pursuant to Section 15.1.B hereof on the
Specified Redemption Date, that either (a) the actual and constructive ownership
of REIT Shares by the Tendering Party and to the best of its knowledge any
Related Party remain unchanged from that disclosed in the affidavit required by
Section 15.1.G(1) or (b) after giving effect to the Redemption or an acquisition
of the Tendered Units by the Special Limited Partner pursuant to Section 15.1.B
hereof, neither the Tendering Party nor to the best of its knowledge any Related
Party shall own REIT Shares in violation of the Ownership Limit.

 

(4)                       In connection with any Special Redemption, the Special
Limited Partner shall have the right to receive an opinion of counsel reasonably
satisfactory to it to the effect that the proposed Special Redemption will not
cause the Partnership, the General Partner or the Special Limited Partner to
violate any federal or state securities laws or regulations applicable to the
Special Redemption, the issuance and sale of the Tendered Units to the Tendering
Party or the issuance and sale of REIT Shares to the Tendering Party pursuant to
Section 15.1.B of this Agreement.

 

Section 15.2.   Addresses and Notice.  Any notice, demand, request or report
required or permitted to be given or made to a Partner or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written or electronic communication (including by telecopy, facsimile,
electronic mail or commercial courier service) to the Partner, or Assignee at
the address set forth in Exhibit A or such other address of which the Partner
shall notify the General Partner in accordance with this Section 15.2.

 

Section 15.3.   Titles and Captions.  All article or section titles or captions
in this Agreement are for convenience only. They shall not be deemed part of
this Agreement and in no way define, limit, extend or describe the scope or
intent of any provisions hereof. Except as specifically provided otherwise,
references to “Articles” or “Sections” are to Articles and Sections of this
Agreement.

 

Section 15.4.   Pronouns and Plurals.  Whenever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 

60

--------------------------------------------------------------------------------


 

Section 15.5.   Further Action.  The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 

Section 15.6.   Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

 

Section 15.7.   Waiver.

 

A.                 No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.

 

B.                 The restrictions, conditions and other limitations on the
rights and benefits of the Limited Partners contained in this Agreement, and the
duties, covenants and other requirements of performance or notice by the Limited
Partners, are for the benefit of the Partnership and, except for an obligation
to pay money to the Partnership, may be waived or relinquished by the General
Partner, in its sole and absolute discretion, on behalf of the Partnership in
one or more instances from time to time and at any time; provided, however, that
any such waiver or relinquishment may not be made if it would have the effect of
(i) creating liability for any other Limited Partner, (ii) causing the
Partnership to cease to qualify as a limited partnership, (iii) reducing the
amount of cash otherwise distributable to the Limited Partners (other than any
such reduction that affects all of the Limited Partners holding the same class
or series of Partnership Units on a uniform or pro rata basis, if approved by a
Majority in Interest of the Partners holding such class or series of Partnership
Units), (iv) resulting in the classification of the Partnership as an
association or publicly traded partnership taxable as a corporation or
(v) violating the Securities Act, the Exchange Act or any state “blue sky” or
other securities laws; and provided, further, that any waiver relating to
compliance with the Ownership Limit or other restrictions in the Charter shall
be made and shall be effective only as provided in the Charter.

 

Section 15.8.   Counterparts.  This Agreement may be executed in counterparts,
all of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.

 

Section 15.9.   Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

A.                 This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law. In the event of a conflict between any provision
of this Agreement and any non-mandatory provision of the Act, the provisions of
this Agreement shall control and take precedence.

 

B.                 Each Partner hereby (i) submits to the non-exclusive
jurisdiction of any state or federal court sitting in the State of Delaware
(collectively, the “Delaware Courts”), with respect to any dispute arising out
of this Agreement or any transaction contemplated hereby to the extent such
courts would have subject matter jurisdiction with respect to such dispute,
(ii) irrevocably waives, and agrees not to assert by way of motion, defense, or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of any of the Delaware Courts, that its property is exempt or
immune from attachment or execution, that the action is brought in an
inconvenient forum, or that the venue of the action is improper, (iii) agrees
that notice or the service of process in any action, suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby
shall be properly served or delivered if delivered to such Partner at such
Partner’s last known address as set forth in the

 

61

--------------------------------------------------------------------------------


 

Partnership’s books and records, and (iv) irrevocably waives any and all right
to trial by jury in any legal proceeding arising out of or related to this
Agreement or the transactions contemplated hereby.

 

Section 15.10.   Entire Agreement.  This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership. Notwithstanding the immediately
preceding sentence, the Partners hereby acknowledge and agree that the General
Partner, without the approval of any Limited Partner, may enter into side
letters or similar written agreements with Limited Partners that are not
Affiliates of the General Partner or the Special Limited Partner, executed
contemporaneously with the admission of such Limited Partner to the Partnership,
affecting the terms hereof, as negotiated with such Limited Partner and which
the General Partner in its sole discretion deems necessary, desirable or
appropriate. The parties hereto agree that any terms, conditions or provisions
contained in such side letters or similar written agreements with a Limited
Partner shall govern with respect to such Limited Partner notwithstanding the
provisions of this Agreement.

 

Section 15.11.   Invalidity of Provisions.  If any provision of this Agreement
is or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.

 

Section 15.12.   Limitation to Preserve REIT Status.  Notwithstanding anything
else in this Agreement, to the extent that the amount to be paid or credited by
the Partnership to any REIT Partner or its officers, directors, employees or
agents as a reimbursement, fee, expense or indemnity (a “REIT Payment”), would
constitute gross income to the REIT Partner for purposes of Code
Section 856(c)(2) or Code Section 856(c)(3), then, notwithstanding any other
provision of this Agreement, the amount of such REIT Payments, as selected by
the General Partner in its discretion from among items of potential
reimbursements, fees, expenses and indemnities, shall be reduced for any
Partnership Year so that the REIT Payments, as so reduced, for or with respect
to such REIT Partner shall not exceed the lesser of:

 

(i)                           an amount equal to the excess, if any, of (a) four
and nine-tenths percent (4.9%) of the REIT Partner’s total gross income (but
excluding the amount of any REIT Payments and amounts excluded from gross income
pursuant to Section 856(c)(5)(G) of the Code) for the Partnership Year that is
described in subsections (A) through (I) of Code Section 856(c)(2) over (b) the
amount of gross income (within the meaning of Code Section 856(c)(2)) derived by
the REIT Partner from sources other than those described in subsections
(A) through (I) of Code Section 856(c)(2) (but not including the amount of any
REIT Payments and amounts excluded from gross income pursuant to
Section 856(c)(5)(G) of the Code); or

 

(ii)                        an amount equal to the excess, if any, of
(a) twenty-four percent (24%) of the REIT Partner’s total gross income (but
excluding the amount of any REIT Payments and amounts excluded from gross income
pursuant to Section 856(c)(5)(G) of the Code) for the Partnership Year that is
described in subsections (A) through (I) of Code Section 856(c)(3) over (b) the
amount of gross income (within the meaning of Code Section 856(c)(3)) derived by
the REIT Partner from sources other than those described in subsections
(A) through (I) of Code Section 856(c)(3) (but not including the amount of any
REIT Payments and amounts excluded from gross income pursuant to
Section 856(c)(5)(G) of the Code);

 

provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts should not adversely affect the REIT Partner’s ability to qualify as a
REIT. To the extent that REIT Payments may not be made in a Partnership Year as
a consequence of the

 

62

--------------------------------------------------------------------------------


 

limitations set forth in this Section 15.12, such REIT Payments shall carry over
and shall be treated as arising in the following Partnership Year if such carry
over does not adversely affect the REIT Partner’s ability to qualify as a REIT,
provided, however, that any such REIT Payment shall not be carried over more
than three Partnership Years, and any such remaining payments shall no longer be
due and payable. The purpose of the limitations contained in this Section 15.12
is to prevent any REIT Partner from failing to qualify as a REIT under the Code
by reason of such REIT Partner’s reimbursements, fees, expenses or indemnities,
receivable directly or indirectly from the Partnership, and this Section 15.12
shall be interpreted and applied to effectuate such purpose.

 

Section 15.13.   No Partition.  No Partner nor any successor-in-interest to a
Partner shall have the right while this Agreement remains in effect to have any
property of the Partnership partitioned, or to file a complaint or institute any
proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right. It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Partnership
property, as among themselves, shall be governed by the terms of this Agreement,
and that the rights of the Partners and their respective successors-in-interest
shall be subject to the limitations and restrictions as set forth in this
Agreement.

 

Section 15.14.   No Third-Party Rights Created Hereby.  The provisions of this
Agreement are solely for the purpose of defining the interests of the Holders,
inter se; and no other person, firm or entity (i.e., a party who is not a
signatory hereto or a permitted successor to such signatory hereto) shall have
any right, power, title or interest by way of subrogation or otherwise, in and
to the rights, powers, title and provisions of this Agreement. No creditor or
other third party having dealings with the Partnership shall have the right to
enforce the right or obligation of any Partner to make Capital Contributions or
loans to the Partnership or to pursue any other right or remedy hereunder or at
law or in equity. None of the rights or obligations of the Partners herein set
forth to make Capital Contributions or loans to the Partnership shall be deemed
an asset of the Partnership for any purpose by any creditor or other third
party, nor may any such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or any of the Partners.

 

Section 15.15.   No Rights as Stockholders.  Nothing contained in this Agreement
shall be construed as conferring upon the Holders of Partnership Units any
rights whatsoever as stockholders of the Special Limited Partner, including
without limitation any right to receive dividends or other distributions made to
stockholders of the Special Limited Partner or to vote or to consent or receive
notice as stockholders in respect of any meeting of stockholders for the
election of directors of the Special Limited Partner or any other matter.

 

[Remainder of Page Left Blank Intentionally]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

 

 

 

General Partner:

SILVER BAY MANAGEMENT LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

By:

SILVER BAY REALTY TRUST CORP.,

a Maryland Corporation

Special Limited Partner

 

 

 

 

By:

/s/ David N. Miller

 

 

Name:

David N. Miller

 

 

Title:

Chief Executive Officer and President

 

 

 

 

Special Limited Partner:

SILVER BAY REALTY TRUST CORP.,

a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ David N. Miller

 

Name:

David N. Miller

 

Title:

Chief Executive Officer and President

 

Other Limited Partners have been deemed to have executed this Agreement by the
terms of the Contribution Agreements or the Merger Agreements.

 

64

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARTNERS AND PARTNERSHIP UNITS

 

as of January 7, 2013

 

Name of Partners

 

Type of Partnership Units

 

Number of Units
or Face Amount

 

 

 

 

 

General Partner:

 

 

 

 

Silver Bay Management LLC.

 

Common

 

391,826

 

 

 

 

 

Special Limited Partner:

 

 

 

 

Silver Bay Realty Trust Corp.

 

Common

 

38,763,316

 

 

Preferred

 

$1 million

 

 

 

 

 

Other Limited Partners:

 

 

 

 

Bruce and Debra Lieberman

 

Common

 

6,901

Jeffrey Scott Becker

 

Common

 

20,558

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXAMPLES REGARDING ADJUSTMENT FACTOR

 

For purposes of the following examples, it is assumed that the Adjustment Factor
in effect initially and on the Partnership Record Date is 1.0 prior to the
events described in the examples and that there are 100 REIT Shares issued and
outstanding prior to such events.

 

Example 1

 

On the Partnership Record Date, the Special Limited Partner declares a dividend
on its outstanding REIT Shares in REIT Shares. The amount of the dividend is one
REIT Share paid in respect of each REIT Share owned. Pursuant to paragraph
(i) of the definition of “Adjustment Factor,” the Adjustment Factor shall be
adjusted on the Partnership Record Date, effective immediately after the stock
dividend is declared, as follows:

 

1.0 * 200/100 = 2.0

 

Accordingly, the Adjustment Factor after the stock dividend is declared is 2.0.

 

Example 2

 

On the Partnership Record Date, the Special Limited Partner distributes options
to purchase REIT Shares to all holders of its REIT Shares. The amount of the
distribution is one option to acquire one REIT Share in respect of each REIT
Share owned. The strike price is $4.00 a share. The Value of a REIT Share on the
Partnership Record Date is $5.00 per share. Pursuant to paragraph (ii) of the
definition of “Adjustment Factor,” the Adjustment Factor shall be adjusted on
the Partnership Record Date, effective immediately after the options are
distributed, as follows:

 

1.0 * (100 + 100)/(100 + [100 * $4.00/$5.00]) = 1.1111

 

Accordingly, the Adjustment Factor after the options are distributed is 1.1111.
If the options expire or become no longer exercisable, then the retroactive
adjustment specified in paragraph (ii) of the definition of “Adjustment Factor”
shall apply.

 

Example 3

 

On the Partnership Record Date, the Special Limited Partner distributes assets
to all holders of its REIT Shares. The amount of the distribution is one asset
with a fair market value (as determined by the General Partner) of $1.00 in
respect of each REIT Share owned. It is also assumed that the assets do not
relate to assets received by the Special Limited Partner pursuant to a pro rata
distribution by the Partnership. The Value of a REIT Share on the Partnership
Record Date is $5.00 a share. Pursuant to paragraph (iii) of the definition of
“Adjustment Factor,” the Adjustment Factor shall be adjusted on the Partnership
Record Date, effective immediately after the assets are distributed, as follows:

 

1.0 * $5.00/($5.00 - $1.00) = 1.25

 

Accordingly, the Adjustment Factor after the assets are distributed is 1.25.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NOTICE OF REDEMPTION

 

To:                             SILVER BAY MANAGEMENT LLC

SILVER BAY REALTY TRUST CORP.

 

The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Redemption                              Partnership Common Units of SILVER BAY
OPERATING PARTNERSHIP L.P. in accordance with the terms of the Amended and
Restated Limited Partnership Agreement of SILVER BAY OPERATING PARTNERSHIP L.P.,
dated as of December 19, 2012 as amended (the “Agreement”), and the Redemption
rights referred to therein. The undersigned Limited Partner or Assignee:

 

(a)  undertakes (i) to surrender such Partnership Common Units and any
certificate therefor at the closing of the Redemption and (ii) to furnish to the
General Partner, prior to the Specified Redemption Date, the documentation,
instruments and information required under Section 15.1.G of the Agreement and
any forms or certificates that may be required for tax purposes;

 

(b)  directs that the check representing the Cash Amount, or the REIT Shares
Amount, as applicable, deliverable upon the closing of such Redemption be
delivered to the address specified below;

 

(c)  represents, warrants, certifies and agrees that:

 

(i)                            the undersigned Limited Partner or Assignee is a
Qualifying Party,

 

(ii)                         the undersigned Limited Partner or Assignee has,
and at the closing of the Redemption will have, good, marketable and
unencumbered title to such Partnership Common Units, free and clear of the
rights or interests of any other person or entity,

 

(iii)                      the undersigned Limited Partner or Assignee has, and
at the closing of the Redemption will have, the full right, power and authority
to tender and surrender such Partnership Common Units as provided herein, and

 

(iv)                     the undersigned Limited Partner or Assignee has
obtained the consent or approval of all persons and entities, if any, having the
right to consent to or approve such tender and surrender; and

 

(d)  acknowledges that the undersigned will continue to own such Partnership
Common Units until and unless either (1) such Partnership Common Units are
acquired by the Special Limited Partner pursuant to Section 15.1.B of the
Agreement or (2) such redemption transaction closes.

 

C-1

--------------------------------------------------------------------------------


 

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

Dated:

Name of Limited Partner or Assignee:

 

 

 

 

 

 

 

 

 

(Signature of Limited Partner or Assignee)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City, State and Zip Code)

 

 

 

 

Issue check payable to:

 

 

 

 

 

Social Security or Federal Identification Number:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Partnership Unit Designation of the 10% Cumulative
Redeemable Preferred Units of Silver Bay Operating Partnership, L.P.

 

1.                            Number of Units and Designation.

 

A class of Partnership Preferred Units is hereby designated as “10% Cumulative
Redeemable Preferred Units,” and the number of Partnership Preferred Units
constituting such class shall be one thousand (1,000).

 

2.                            Definitions.

 

For purposes of the 10% Cumulative Redeemable Preferred Units, the following
terms shall have the meanings indicated in this Section 2, and capitalized terms
used and not otherwise defined herein shall have the meanings assigned thereto
in the Agreement:

 

“Agreement” shall mean the Amended and Restated Limited Partnership Agreement of
the Partnership, dated December 19, 2012.

 

“10% Cumulative Redeemable Preferred Unit” means a Partnership Preferred Unit
with the participation, preferences, terms, options, rights, powers and duties
as are set forth in this Exhibit D. It is the intention of the General Partner
that each 10% Cumulative Redeemable Preferred Unit shall be substantially the
economic equivalent of one share of 10% Cumulative Redeemable Preferred Stock.

 

“10% Cumulative Redeemable Preferred Stock” means the 10% Cumulative Redeemable
Preferred Stock, par value $.01 per share, of the Special Limited Partner.

 

“Distribution Payment Date” shall mean any date on which cash dividends are paid
on all outstanding shares of the 10% Cumulative Redeemable Preferred Stock.

 

“Junior Partnership Units” shall have the meaning set forth in paragraph (c) of
Section 7 of this Exhibit D.

 

“Parity Partnership Units” shall have the meaning set forth in paragraph (b) of
Section 7 of this Exhibit D.

 

“Partnership” shall mean Silver Bay Operating Partnership, L.P., a Delaware
limited partnership.

 

“Senior Partnership Units” shall have the meaning set forth in paragraph (a) of
Section 7 of this Exhibit D.

 

3.                            Distributions.

 

On every Distribution Payment Date, the holders of 10% Cumulative Redeemable
Preferred Units shall be entitled to receive distributions payable in cash in an
amount per 10% Cumulative Redeemable Preferred Unit equal to the per share
dividend payable on the 10% Cumulative Redeemable Preferred Stock on such
Distribution Payment Date. Each such distribution shall be payable to the
holders of record of the 10% Cumulative Redeemable Preferred Units, as they
appear on the records of the Partnership at the close of business on the record
date for the dividend payable with respect to the 10% Cumulative Redeemable
Preferred Stock on such Distribution Payment Date. Holders of 10% Cumulative

 

D-1

--------------------------------------------------------------------------------


 

Redeemable Preferred Units shall not be entitled to any distributions on the 10%
Cumulative Redeemable Preferred Units, whether payable in cash, property or
stock, except as provided herein.

 

4.                            Liquidation Preference.

 

(a)                        In the event of any liquidation, dissolution or
winding up of the Partnership, whether voluntary or involuntary, before any
payment or distribution of the Partnership (whether capital, surplus or
otherwise) shall be made to or set apart for the holders of Junior Partnership
Units, the holders of 10% Cumulative Redeemable Preferred Units shall be
entitled to receive one thousand dollars ($1,000.00) per 10% Cumulative
Redeemable Preferred Unit (the “Liquidation Preference”), plus an amount per 10%
Cumulative Redeemable Preferred Unit equal to all dividends (whether or not
declared or earned) accumulated, accrued and unpaid on one share of 10%
Cumulative Redeemable Preferred Stock to the date of final distribution to such
holders; but such holders shall not be entitled to any further payment. Until
the holders of the 10% Cumulative Redeemable Preferred Units have been paid the
Liquidation Preference in full, plus an amount equal to all dividends (whether
or not declared or earned) accumulated, accrued and unpaid on the 10% Cumulative
Redeemable Preferred Stock to the date of final distribution to such holders, no
payment shall be made to any holder of Junior Partnership Units upon the
liquidation, dissolution or winding up of the Partnership. If, upon any
liquidation, dissolution or winding up of the Partnership, the assets of the
Partnership, or proceeds thereof, distributable among the holders of 10%
Cumulative Redeemable Preferred Units shall be insufficient to pay in full the
preferential amount aforesaid and liquidating payments on any Parity Partnership
Units, then such assets, or the proceeds thereof, shall be distributed among the
holders of 10% Cumulative Redeemable Preferred Units and any such Parity
Partnership Units ratably in the same proportion as the respective amounts that
would be payable on such 10% Cumulative Redeemable Preferred Units and any such
other Parity Partnership Units if all amounts payable thereon were paid in full.
For the purposes of this Section 4, (i) a consolidation or merger of the
Partnership with one or more partnerships, or (ii) a sale or transfer of all or
substantially all of the Partnership’s assets shall not be deemed to be a
liquidation, dissolution or winding up, voluntary or involuntary, of the
Partnership.

 

(b)                        Upon any liquidation, dissolution or winding up of
the Partnership, after payment shall have been made in full to the holders of
10% Cumulative Redeemable Preferred Units and any Parity Partnership Units, as
provided in this Section 4, any other series or class or classes of Junior
Partnership Units shall, subject to the respective terms thereof, be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the 10% Cumulative Redeemable Preferred Units and any Parity Partnership
Units shall not be entitled to share therein.

 

5.                            Redemption.

 

10% Cumulative Redeemable Preferred Units shall be redeemable by the Partnership
as follows:

 

(a)                        At any time that the Special Limited Partner
exercises its right to redeem, or is obligated to redeem, all or any of the
shares of 10% Cumulative Redeemable Preferred Stock, the General Partner shall
cause the Partnership to redeem an equal number of 10% Cumulative Redeemable
Preferred Units, at a redemption price per 10% Cumulative Redeemable Preferred
Unit payable in cash and equal to the same price per share paid by the Special
Limited Partner to redeem the 10% Cumulative Redeemable Preferred Stock. In the
event of a redemption of 10% Cumulative Redeemable Preferred Units, if the
redemption date occurs after a dividend record date for the 10% Cumulative
Redeemable Preferred Stock and on or prior to the related Distribution Payment
Date, the distribution payable on such Distribution Payment Date in respect of
such 10% Cumulative Redeemable Preferred Units called for redemption shall be
payable on such Distribution Payment Date to the holders of record of such 10%
Cumulative Redeemable Preferred

 

D-2

--------------------------------------------------------------------------------


 

Units on the applicable dividend record date, and shall not be payable as part
of the redemption price for such 10% Cumulative Redeemable Preferred Units.

 

(b)                        If the Partnership shall redeem 10% Cumulative
Redeemable Preferred Units pursuant to paragraph (a) of this Section 5, from and
after the redemption date (unless the Partnership shall fail to make available
the amount of cash necessary to effect such redemption), (i) except for payment
of the redemption price, the Partnership shall not make any further
distributions on the 10% Cumulative Redeemable Preferred Units so called for
redemption, (ii) said 10% Cumulative Redeemable Preferred Units shall no longer
be deemed to be outstanding, and (iii) all rights of the holders thereof as
holders of 10% Cumulative Redeemable Preferred Units of the Partnership shall
cease except the rights to receive the cash payable upon such redemption,
without interest thereon; provided, however, that if the redemption date occurs
after dividend record date for the 10% Cumulative Redeemable Preferred Stock and
on or prior to the related Distribution Payment Date, the full distribution
payable on such Distribution Payment Date in respect of such 10% Cumulative
Redeemable Preferred Units called for redemption shall be payable on such
Distribution Payment Date to the holders of record of such 10% Cumulative
Redeemable Preferred Units on the applicable dividend record date
notwithstanding the prior redemption of such 10% Cumulative Redeemable Preferred
Units. No interest shall accrue for the benefit of the holders of the 10%
Cumulative Redeemable Preferred Units to be redeemed on any cash set aside by
the Partnership.

 

(c)                         If fewer than all the outstanding 10% Cumulative
Redeemable Preferred Units are to be redeemed, the units to be redeemed shall be
selected by the Partnership from outstanding 10% Cumulative Redeemable Preferred
Units not previously called for redemption by any method determined by the
General Partner in its discretion. Upon any such redemption, the General Partner
shall amend Exhibit A to the Agreement as appropriate to reflect such
redemption.

 

6.                            Status of Reacquired Units.

 

All 10% Cumulative Redeemable Preferred Units which shall have been issued and
reacquired in any manner by the Partnership shall be deemed cancelled.

 

7.                            Ranking.

 

Any class or series of Partnership Units of the Partnership shall be deemed to
rank:

 

(a)                        prior or senior to the 10% Cumulative Redeemable
Preferred Units, as to the payment of distributions and as to distributions of
assets upon liquidation, dissolution or winding up, if the holders of such class
or series shall be entitled to the receipt of distributions and of amounts
distributable upon liquidation, dissolution or winding up, as the case may be,
in preference or priority to the holders of 10% Cumulative Redeemable Preferred
Units (“Senior Partnership Units”);

 

(b)                        on a parity with the 10% Cumulative Redeemable
Preferred Units, as to the payment of distributions and as to distribution of
assets upon liquidation, dissolution or winding up, whether or not the
distribution rates, distribution payment dates or redemption or liquidation
prices per unit or other denomination thereof be different from those of the 10%
Cumulative Redeemable Preferred Units if the holders of such class or series of
Partnership Units and the 10% Cumulative Redeemable Preferred Units shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up in proportion to their respective amounts
of accrued and unpaid distributions per unit or other denomination or
liquidation preferences, without preference or priority one over the other
(“Parity Partnership Units”); and

 

(c)                         junior to the 10% Cumulative Redeemable Preferred
Units, as to the payment of distributions and as to the distribution of assets
upon liquidation, dissolution or winding up, if (i) such class or series of

 

D-3

--------------------------------------------------------------------------------


 

Partnership Units shall be Partnership Common Units, or (ii) the holders of 10%
Cumulative Redeemable Preferred Units shall be entitled to receipt of
distributions or of amounts distributable upon liquidation, dissolution or
winding up, as the case may be, in preference or priority to the holders of such
class or series of Partnership Units (the Partnership Units referred to in
clauses (i) and (ii) of this paragraph being referred to herein, collectively,
as “Junior Partnership Units”).

 

8.                            Restrictions on Ownership.

 

The 10% Cumulative Redeemable Preferred Units shall be owned and held solely by
the Special Limited Partner or a direct or indirect wholly owned subsidiary of
the Special Limited Partner and shall not be transferred without the consent of
the General Partner.

 

9.                            Voting Rights.

 

The 10% Cumulative Redeemable Preferred Units shall not have any voting rights.

 

10.                     General.

 

(a)                        The ownership of 10% Cumulative Redeemable Preferred
Units may (but need not, in the sole and absolute discretion of the General
Partner) be evidenced by one or more certificates. The General Partner shall
amend Exhibit A to the Agreement from time to time to the extent necessary to
reflect accurately the issuance of, and subsequent redemption or any other event
having an effect on the ownership of, 10% Cumulative Redeemable Preferred Units.

 

(b)                        The rights of the Special Limited Partner, in its
capacity as holder of the 10% Cumulative Redeemable Preferred Units, are in
addition to and not in limitation of any other rights or authority of the
Special Limited Partner in any other capacity under the Agreement or applicable
law. In addition, nothing contained herein shall be deemed to limit or otherwise
restrict the authority of the Special Limited Partner under the Agreement, other
than in its capacity as holder of the 10% Cumulative Redeemable Preferred Units.

 

D-4

--------------------------------------------------------------------------------